


EXHIBIT 10.42










FINANCING AGREEMENT


Dated as of February 26, 2016


by and among


AVID TECHNOLOGY, INC.,
as Parent and Borrower,


EACH SUBSIDIARY OF THE PARENT
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent,


and


CERBERUS BUSINESS FINANCE, LLC,
as Administrative Agent





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS; CERTAIN TERMS                         1
Section 1.01
Definitions                                 2

Section 1.02
Terms Generally                            45

Section 1.03
Certain Matters of Construction                    46

Section 1.04
Accounting and Other Terms                        46

Section 1.05
Time References                            47

ARTICLE II THE LOANS    
Section 2.01
Commitments    48

Section 2.02
Making the Loans                            48

Section 2.03
Repayment of Loans; Evidence of Debt                51

Section 2.04
Interest                                    52

Section 2.05
Reduction of Commitment; Prepayment of Loans            53

Section 2.06
Fees                                    57

Section 2.07
LIBOR Option.                            58

Section 2.08
Funding Losses                            59

Section 2.09
Taxes                                    60

Section 2.10
Increased Costs and Reduced Return                    62

Section 2.11
Changes in Law; Impracticability or Illegality.            63

Section 2.12
Mitigation Obligations; Replacement of Lenders            64

ARTICLE III [RESERVED]                                    
ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS        
Section 4.01
Payments; Computations and Statements                65

Section 4.02
Sharing of Payments                            66

Section 4.03
Apportionment of Payments                        67

Section 4.04
Defaulting Lenders                            67

ARTICLE V CONDITIONS TO LOANS                        
Section 5.01
Conditions Precedent to Effectiveness                69

Section 5.02
Conditions Precedent to All Loans                    72

Section 5.03
Conditions Subsequent to Effectiveness                73

ARTICLE VI REPRESENTATIONS AND WARRANTIES                    
Section 6.01
Representations and Warranties                    74

ARTICLE VII COVENANTS OF THE LOAN PARTIES                    
Section 7.01
Affirmative Covenants                        82

Section 7.02
Negative Covenants                            92

Section 7.03
Financial Covenants; Leverage Ratio                    99

ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL
MATTERS                                        
Section 8.01
Cash Management Arrangements                    99


i

--------------------------------------------------------------------------------




ARTICLE IX EVENTS OF DEFAULT                            
Section 9.01
Events of Default                            101

ARTICLE X AGENTS                                    
Section 10.01
Appointment                                105

Section 10.02
Nature of Duties; Delegation                        106

Section 10.03
Rights, Exculpation, Etc.                        106

Section 10.04
Reliance                                107

Section 10.05
Indemnification                            107

Section 10.06
Agents Individually                            108

Section 10.07
Successor Agent                            108

Section 10.08
Collateral Matters                            108

Section 10.09
Agency for Perfection                            110

Section 10.10
No Reliance on any Agent's Customer Identification Program.    111

Section 10.11
No Third Party Beneficiaries                        111

Section 10.12
No Fiduciary Relationship                        111

Section 10.13
Reports; Confidentiality; Disclaimers                    111

Section 10.14
Collateral Custodian                            112

Section 10.15
[Reserved]                                112

Section 10.16
[Reserved].                                112

Section 10.17
Collateral Agent May File Proofs of Claim                112

ARTICLE XI GUARANTY                                    
Section 11.01
Guaranty                                113

Section 11.02
Guaranty Absolute                            113

Section 11.03
Waiver                                    114

Section 11.04
Continuing Guaranty; Assignments                    115

Section 11.05
Subrogation                                115

Section 11.06
Contribution                                115

ARTICLE XII MISCELLANEOUS                                
Section 12.01
Notices, Etc.                                116

Section 12.02
Amendments, Etc.                            118

Section 12.03
No Waiver; Remedies, Etc.                        120

Section 12.04
Expenses; Taxes; Attorneys' Fees                    120

Section 12.05
Right of Set-off                            121

Section 12.06
Severability                                122

Section 12.07
Assignments and Participations                    122

Section 12.08
Counterparts                                126

Section 12.09
GOVERNING LAW                            126

Section 12.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND
VENUE                                126

Section 12.11
WAIVER OF JURY TRIAL, ETC.                    127

Section 12.12
Consent by the Agents and Lenders                    127

Section 12.13
No Party Deemed Drafter                        127

Section 12.14
Reinstatement; Certain Payments                    127

Section 12.15
Indemnification; Limitation of Liability for Certain Damages    128

Section 12.16
Records                                129

Section 12.17
Binding Effect                                129


ii

--------------------------------------------------------------------------------




Section 12.18
Highest Lawful Rate                            130

Section 12.19
Confidentiality                            130

Section 12.20
Public Disclosure                            131

Section 12.21
Integration                                131

Section 12.22
USA PATRIOT Act                            132






iii

--------------------------------------------------------------------------------




SCHEDULE AND EXHIBITS
Schedule 1.01(A)
Lenders and Lenders' Commitments

Schedule 1.01(B)
Facilities

Schedule 1.01(C)
Restructuring Costs/Non-Recurring Charges

Schedule 1.01(D)
Specified Intercompany Loans

Schedule 6.01(e)(i)
Capitalization; Subsidiaries

Schedule 6.01(e)(ii)
Ownership Structure

Schedule 6.01(f)
Litigation

Schedule 6.01(i)
ERISA

Schedule 6.01(l)
Nature of Business

Schedule 6.01(q)
Environmental Matters

Schedule 6.01(r)
Insurance

Schedule 6.01(u)
Intellectual Property

Schedule 6.01(v)
Material Contracts

Schedule 7.02(a)
Existing Liens

Schedule 7.02(b)
Existing Indebtedness

Schedule 7.02(e)
Existing Investments

Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions

Schedule 8.01
Cash Management Accounts



Exhibit A    Form of Joinder Agreement
Exhibit B    Form of Assignment and Acceptance
Exhibit C    Form of Notice of Borrowing
Exhibit D    Form of LIBOR Notice



iv

--------------------------------------------------------------------------------








FINANCING AGREEMENT
Financing Agreement, dated as of February __, 2016, by and among Avid
Technology, Inc., a Delaware corporation (the "Parent" or the "Borrower"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages hereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" hereunder or otherwise guaranties all or any part of the Obligations
(as hereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party hereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("CBF"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and CBF, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").
RECITALS
The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a term loan in the aggregate principal amount of $100,000,000 and (b) a
revolving credit facility in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding. The proceeds of the term loan and the loans
made under the revolving credit facility shall be used to refinance existing
indebtedness of the Borrower, for general working capital purposes of the
Borrower and its Subsidiaries (as hereinafter defined) and to pay fees and
expenses related to this Agreement. The Lenders are severally, and not jointly,
willing to extend such credit to the Borrower subject to the terms and
conditions hereinafter set forth.
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE I


DEFINITIONS; CERTAIN TERMS


Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below:


"Account Debtor" means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account Receivable of
such Person.
"Account Receivable" means, with respect to any Person, any and all accounts (as
that term is defined in the Uniform Commercial Code), and any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.

1

--------------------------------------------------------------------------------




"Acquired Account" has the meaning specified therefor in Section 8.01(b).
"Acquired Cash Management Bank" has the meaning specified therefor in Section
8.01(d).
"Acquisition" means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.
"Action" has the meaning specified therefor in Section 12.12.
"Additional Amount" has the meaning specified therefor in Section 2.09.
"Administrative Agent" has the meaning specified therefor in the preamble
hereto.
"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.
"Agent" has the meaning specified therefor in the preamble hereto.
"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Agreement as the same may be in effect at the
time such reference becomes operative.
"Anti-Corruption Laws" has the meaning specified therefor in Section 6.01(z).
"Anti-Money Laundering and Anti-Terrorism Laws" means any applicable laws
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury's Office of
Foreign Assets Control ("OFAC"), (e) any law prohibiting terrorist activities or
the financing or support of terrorist activities (e.g., 18 U.S.C. §§ 2339A and
2339B), and (f) any similar laws enacted in the United States or any other
jurisdictions

2

--------------------------------------------------------------------------------




in which the Loan Parties conduct business as any of the foregoing laws have
been, or shall hereafter be, amended, renewed, extended, or replaced.
"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loan or any portion thereof, 5.75%, (b)
any LIBOR Rate Loan or any portion thereof, 6.75% and (c) the Unused Line Fee,
0.5%.
"Applicable Premium" means
(a)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (c), (d) or (e) of the definition thereof:


(i)during the period of time from and after the Effective Date up to and
including the date that is the first anniversary of the Effective Date (the
"First Period"), an amount equal to 3.0% times the aggregate amount equal to the
sum of (A) the principal amount of all Term Loans outstanding, (B) the principal
amount of all Revolving Loans outstanding and (C) the amount of the undrawn
Total Revolving Credit Commitment, in each case, on the date of such Applicable
Premium Trigger Event;


(ii)during the period of time after the First Period up to and including the
date that is the second anniversary of the Effective Date (the "Second Period"),
an amount equal to 2.0% times the aggregate amount equal to the sum of (A) the
principal amount of all Term Loans outstanding, (B) the principal amount of all
Revolving Loans outstanding and (C) the amount of the undrawn Total Revolving
Credit Commitment, in each case, outstanding on the date of such Applicable
Premium Trigger Event;


(iii)during the period of time after the Second Period up to and including the
date that is the third anniversary of the Effective Date (the "Third Period"),
an amount equal to 1.0% times the aggregate amount equal to the sum of (A) the
principal amount of all Term Loans outstanding, (B) the principal amount of all
Revolving Loans outstanding and (C) the amount of the undrawn Total Revolving
Credit Commitment, in each case, outstanding on the date of such Applicable
Premium Trigger Event; and


(iv)thereafter, zero;


(b)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:


(i)during the First Period, an amount equal to 3.0% times the amount of the
permanent reduction of the Total Revolving Credit Commitment on such date;


(ii)during the Second Period, an amount equal to 2.0% times the amount of the
permanent reduction of the Total Revolving Credit Commitment on such date;



3

--------------------------------------------------------------------------------




(iii)during the Third Period, an amount equal to 1.0% times the amount of the
permanent reduction of the Total Revolving Credit Commitment on such date; and


(iv)thereafter, zero;


(c)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b) of the definition thereof:


(i)during the First Period, an amount equal to 3.0% times the principal amount
of the Term Loan being paid on such date;


(ii)during the Second Period, an amount equal to 2.0% times the principal amount
of the Term Loan being paid on such date;


(iii)during the Third Period, an amount equal to 1.0% times the principal amount
of the Term Loan being paid on such date; and


(iv)thereafter, zero.


"Applicable Premium Trigger Event" means (without duplication)
(a)    any permanent reduction of the Total Revolving Credit Commitment pursuant
to Section 2.05;


(b)    any payment by any Loan Party of all, or any part, of the principal
balance of any Term Loan for any reason (including, but not limited to, any
optional prepayment or mandatory prepayment (other than payments of the Term
Loan pursuant to Section 2.03(b) and any mandatory prepayment under Section
2.05(c)(i) or Section 2.05(c)(iv))) whether before or after (i) the occurrence
of an Event of Default, or (ii) the commencement of any Insolvency Proceeding,
and notwithstanding any acceleration (for any reason) of the Obligations;


(c)    the acceleration of the Obligations for any reason, including, but not
limited to, acceleration in accordance with Section 9.01, including as a result
of the commencement of an Insolvency Proceeding;


(d)the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to the Agent, for the
account of the Lenders in full or partial satisfaction of the Obligations; or


(e)the termination of this Agreement for any reason.
For purposes of the definition of the term Applicable Premium, if an Applicable
Premium Trigger Event occurs under clause (c), (d) or (e), the entire
outstanding principal amount

4

--------------------------------------------------------------------------------




of the Term Loan shall be deemed to have been prepaid on the date on which such
Applicable Premium Trigger Event occurs.
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Collateral Agent.
"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.
"Availability" means, at any time, the difference between (a) the Total
Revolving Credit Commitment and (b) the aggregate outstanding principal amount
of all Revolving Loans.
"Avid CV" means Avid Technology C.V., a Netherlands company.
"Avid GP BV" means Avid General Partner B.V., a Netherlands company.
"Avid Worldwide" means Avid Technology Worldwide, Inc., a Delaware corporation.
"Bankruptcy Code" means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.
"Blocked Person" means any Person:
(a)    that (i) is identified on the list of "Specially Designated Nationals and
Blocked Persons" published by OFAC; (ii) is ordinarily resident in or is
organized or chartered in a country or territory that is the subject of a
comprehensive OFAC Sanctions Program (currently Iran, Syria, Sudan, Cuba, and
the Crimea region of Ukraine); or (iii) is prohibited from dealing or engaging
in a transaction with a United States Person under any of the Anti-Money
Laundering and Anti-Terrorism Laws; and


(b)    that is owned or controlled by, or that owns or controls, or that is
acting for or on behalf of, any Person described in clause (a) above where
dealings with that Person would be prohibited under applicable Anti-Money
Laundering and Anti-Terrorism Laws.


"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
"Board of Directors" means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the governing body of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors or managers of
such company or the sole member or the managing member thereof, and (d) any
other Person, the board or committee of such Person serving a similar function.

5

--------------------------------------------------------------------------------




"Borrower" has the meaning specified therefor in the preamble hereto.
"Business Day" means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.
"Business Disposition" means the disposition of all of the outstanding Equity
Interests of, or the assets compromising a division or business unit of, the
Parent or its Subsidiaries.
"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations that are paid or due and payable during such
period and (b) to the extent not covered by clause (a) above, the aggregate of
all expenditures by such Person and its Subsidiaries during such period to
acquire by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided, that the term "Capital Expenditures"
shall not include any such expenditures which constitute (i) expenditures
financed with the proceeds received from the sale or issuance of Equity
Interests, (ii) a Permitted Acquisition or any other Permitted Investment, (iii)
expenditures that are accounted for as capital expenditures of such Person and
that actually are paid for by a third party (excluding any Loan Party) and for
which no Loan Party has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period), (iv) expenditures made
with tenant allowances received by the Parent or any of its Subsidiaries from
landlords in the ordinary course of business and subsequently capitalized, and
(v) the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.
"Capitalized Lease" means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.
"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
"Capped Call Counterparty" means Jefferies International Limited (or an
affiliate thereof) and its successors and assigns, or another Person reasonably
acceptable to the Administrative Agent.
"Capped Call Hedge Agreements" means the call options or capped call options (or
substantially equivalent derivative transactions) on the Borrower’s common stock
entered into prior

6

--------------------------------------------------------------------------------




to the Effective Date in connection with the issuance of the Convertible Notes
with the Capped Call Counterparty which are intended to reduce the potential
dilution to the common stock of the Borrower and/or offset any cash payments
that the Borrower would otherwise be required to make in excess of the principal
amount of the Convertible Notes upon conversion of the Convertible Notes.
"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within 360 days from the date of acquisition thereof;
(b) commercial paper, maturing not more than 360 days after the date of issue
rated P‑1 by Moody's or A‑1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 360 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody's or A+ or higher by Standard & Poor's, in each case, maturing within 270
days from the date of acquisition thereof; and (g) in the case of any Foreign
Subsidiary, cash and cash equivalents that are substantially equivalent in such
jurisdiction to those described in clauses (a) through (f) above in respect of
each country that is a member of the Organization for Economic Co-operation and
Development.
"Cash Management Accounts" means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.
"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).
"CBF" has the meaning specified in the preamble hereto.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.

7

--------------------------------------------------------------------------------




"Change of Control" means each occurrence of any of the following:
(a)the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) that owns 5% or less of the
Equity Interests of the Parent as of the Effective Date of beneficial ownership
of more than 33% on a fully diluted basis of the aggregate outstanding voting
power of the Equity Interests of the Parent;


(b)the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) that owns more than 5% of the
Equity Interests of the Parent as of the Effective Date of beneficial ownership
of more than 50% on a fully diluted basis of the aggregate outstanding voting
power of the Equity Interests of the Parent;


(c)during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board of Directors or whose nomination
for election by the shareholders of the Parent was approved by, or subsequently
ratified by, a vote of at least a majority of the directors of the Parent then
still in office who were either directors at the beginning of such period, or
whose election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent;


(d)the Parent shall cease to have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of 100% of the aggregate voting or economic power of the
Equity Interests of each other Loan Party and each of its Subsidiaries (other
than in connection with any transaction permitted pursuant to Section 7.02(c)),
free and clear of all Liens (other than Permitted Specified Liens); or


(e)the occurrence of a "Fundamental Change" (as defined in the Convertible Note
Indenture) or a "Change of Control" (or any comparable term or provision) under
or with respect to any of the Indebtedness (with a principal amount in excess of
$5,000,000) or the Equity Interests of the Parent or any of its Subsidiaries.


"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
"Collateral Agent" has the meaning specified therefor in the preamble hereto.
"Collateral Agent Advances" has the meaning specified therefor in Section
10.08(a).
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).
"Commitments" means, with respect to each Lender, such Lender's Revolving Credit
Commitment and Term Loan Commitment.

8

--------------------------------------------------------------------------------




"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" has the meaning assigned to such term in Section
7.01(a)(iv).
"Consolidated EBITDA" means, with respect to any Person for any period:
(a)    the Consolidated Net Income of such Person for such period,
plus
(b)    without duplication, the sum of the following amounts for such period to
the extent deducted in the calculation of Consolidated Net Income for such
period:


(i)any provision for income taxes (including United States federal income taxes)
or any other taxes measured by net income,


(ii)Consolidated Interest Expense,


(iii)any loss from extraordinary items,


(iv)any depreciation and amortization expense,


(v)any aggregate net loss on the Disposition of property (other than accounts
and Inventory) outside the ordinary course of business,


(vi)any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts and Inventory),


(vii)one-time charges incurred in connection with the restatement of the
Borrower’s financial statements and costs associated therewith, provided that
such charges are factually supportable and in an aggregate amount not to exceed
$2,000,000 through December 31, 2017,


(viii)costs and expenses incurred in such period to the extent actually
reimbursed by third parties in such period pursuant to indemnification,
contribution or other reimbursement obligations to the extent that such amounts
so reimbursed are not otherwise already included in the calculation of net
earnings,


(ix)any one-time customary charges, fees or expenses paid (1) in connection with
the execution and delivery of the Loan Documents on the Effective Date to the
extent incurred on and after January 1, 2016 and prior to June 30, 2016 or (2)
in connection with the Orad Acquisition to the extent incurred on and after
January 1, 2015 and prior to March 31, 2016,



9

--------------------------------------------------------------------------------




(x)one-time charges incurred in connection with restructuring activities and
other non-recurring costs identified on Schedule 1.01(C) in an aggregate amount
not to exceed $28,100,000 in the aggregate through December 31, 2017,


(xi)one-time customary charges, costs, fees and expenses paid in connection with
(1) the consummation of a Permitted Acquisition (other than the Orad
Acquisition) (including, without limitation, any indebtedness or equity issued
to finance such acquisition) and (2) the making of any other Permitted
Investments, in each case to the extent (y) such charges, costs, fees and
expenses are factually supportable and (z) the aggregate amount of such charges,
costs, fees and expenses does not exceed $500,000 in any Fiscal Year,


(xii)non-recurring expenses for such period incurred in connection with the
settlement of litigation that is not in the ordinary course of business,
provided, that such expenses are factually supportable and in an aggregate
amount not to exceed $1,000,000, and


(xiii)non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,


minus
(c)    without duplication, the sum of the following amounts for such period to
the extent included in the calculation of such Consolidated Net Income for such
period:


(i)    any credit for United States federal income taxes or other taxes measured
by net income,


(ii)    any gain from extraordinary items,


(iii)    any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business, and


(iv)    any other non-cash gain, including any reversal of a charge referred to
in clause (b)(vi) above by reason of a decrease in the value of any Equity
Interest;


in each case, determined on a consolidated basis in accordance with GAAP. The
parties hereto agree that Consolidated EBITDA for the fiscal quarter ending (i)
on March 31, 2015 shall be deemed to be $11,772,560, (ii) on June 30, 2015 shall
be deemed to be $1,438,456, and (iii) on September 30, 2015 shall be deemed to
be $24,952,023.
For purposes of calculating Consolidated EBITDA for any period, pursuant to any
determination of any covenant contained in Section 7.03, (A) if at any time
during such period the Parent or any of its Subsidiaries thereof shall have made
any Business Disposition, Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
Equity Interests or the assets, as applicable, that is the subject of such
Business Disposition for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto

10

--------------------------------------------------------------------------------




for such period as if such Business Disposition occurred on the first day of
such period, and (B) if during such period the Parent or any of its Subsidiaries
thereof shall have made a Permitted Acquisition, the Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
Permitted Acquisition occurred on the first day of such period; provided, that
the pro forma adjustments contemplated by this paragraph shall not exceed the
amounts approved in writing by the Collateral Agent.
"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person (other than a Subsidiary) in which such Person or one
of its Subsidiaries has a joint interest with a third-party (which interest does
not cause the net income of such other Person to be consolidated into the net
income of such Person), except to the extent of the amount of dividends or
distributions paid to such Person or Subsidiary, (b) the net income of any
Subsidiary of such Person that is, on the last day of such period, subject to
any restriction or limitation on the payment of dividends or the making of other
distributions, to the extent of such restriction or limitation, and (c) the net
income of any other Person arising prior to such other Person becoming a
Subsidiary of such Person or merging or consolidating into such Person or its
Subsidiaries.
"Consolidated Interest Expense" means, with respect to any Person for any
period, interest expense of such Person and its Subsidiaries for such period
determined on a consolidated basis and in accordance with GAAP (including,
without limitation, interest expense paid to Affiliates of such Person).
"Contingent Indemnity Obligations" means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include (a)
any product warranties extended in the

11

--------------------------------------------------------------------------------




ordinary course of business, (b) endorsements of instruments for deposit or
collection in the ordinary course of business or (c) indemnities incurred in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation with respect to which such Contingent Obligation is made (or, if
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control Agreement" means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
"control" (as defined under the applicable UCC) over such account to the
Collateral Agent.
"Convertible Notes" means the 2.0% Convertible Senior Notes due 2020 issued by
the Borrower pursuant to the Convertible Note Indenture.
"Convertible Note Indenture" means the Indenture, dated as of June 15, 2015,
between the Borrower and Wells Fargo Bank, National Association, as trustee.
"Current Value" has the meaning specified therefor in Section 7.01(m).
"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender's good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender's obligation to fund a Loan hereunder and

12

--------------------------------------------------------------------------------




states that such position is based on such Lender's good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement)) cannot be satisfied), (c) has failed, within 3 Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity.
Notwithstanding anything to the contrary herein, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower and each Lender.
"Disbursement Letter" means a disbursement letter, in form and substance
reasonably satisfactory to the Collateral Agent, by and among the Loan Parties,
the Agents, the Lenders and the other Persons party thereto, and the related
funds flow memorandum describing the sources and uses of all cash payments in
connection with the transactions contemplated to occur on the Effective Date.
"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person. For purposes of clarification,
"Disposition" shall include (a) the sale or other disposition for value of any
contracts or (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification).
"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof, in whole

13

--------------------------------------------------------------------------------




or in part, (c) provides for the scheduled payments of dividends or
distributions in cash, or (d) is convertible into or exchangeable for (i)
Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests, in each case of clauses (a) through (d), prior to
the date that is 91 days after the Final Maturity Date.
"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
"Effective Date" has the meaning specified therefor in Section 5.01.
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained for employees of any Loan Party or
any of its ERISA Affiliates at any time during the prior six calendar years.
"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or the Release of any Hazardous Materials into the
environment.
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition on
or a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

14

--------------------------------------------------------------------------------




"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting and (b) all securities
convertible into or exchangeable for any of the foregoing with respect to such
Person and all warrants, options or other rights to purchase, subscribe for or
otherwise acquire any of the foregoing, whether or not presently convertible,
exchangeable or exercisable, but, in each case, excluding (a) any debt security
(including the Convertible Notes) that is convertible into or exchangeable for
any such shares (or such other equity interests) prior to the conversion or
exchange and (b) any stock appreciation rights, interests in phantom equity
plans or similar rights or interests.
"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests other than to a Loan
Party or any of its Subsidiaries or (b) the receipt by the Parent of any cash
capital contributions.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
"Event of Default" has the meaning specified therefor in Section 9.01.
"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of, without duplication, (i) all cash principal payments on the
Loans made during such period (but, in the case of the Revolving Loans, only to
the extent that the Total Revolving Credit Commitment is permanently reduced by
the amount of such payments), and all cash principal payments on Indebtedness
(other than Indebtedness incurred under this Agreement) of such Person or any of
its Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Interest Expense to the extent
paid or payable in cash during such period, (iii) the cash portion of Capital
Expenditures made by such Person and its Subsidiaries during such period to the
extent permitted to be made under this Agreement (excluding Capital Expenditures
to the extent financed through the incurrence of Indebtedness (other than the
Revolving Loan) or through an Equity Issuance), (iv) all scheduled loan
servicing fees and other similar fees in respect of Indebtedness of such Person
or any of its Subsidiaries paid in cash during such period, to the extent such
Indebtedness is permitted to be incurred, and such payments are permitted to be
made, under this Agreement,

15

--------------------------------------------------------------------------------




(v) income taxes paid in cash by such Person and its Subsidiaries for such
period, (vi) the excess, if any, of Working Capital at the end of such period
over Working Capital at the beginning of such period (or minus the excess, if
any, of Working Capital at the beginning of such period over Working Capital at
the end of such period), (vii) cash charges, expenses or losses added to
Consolidated Net Income pursuant to the definition of Consolidated EBITDA,
(viii) the aggregate amount of all extraordinary, unusual or non-recurring cash
losses to the extent excluded in calculating Consolidated Net Income, or (ix)
the amount, if any, which, in the determination of Consolidated EBITDA for such
period, has been included in respect of income or gain from Dispositions of the
Parent and its Subsidiaries to the extent utilized to repay or prepay Loans
pursuant to Section 2.05(c).
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Excluded Account" means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party's or any of their Subsidiaries’ employees,
(b) any Petty Cash Accounts, (c) deposit accounts and securities accounts in the
United States holding not more than $200,000 at any one time in the aggregate
for all such accounts of the Loan Parties and their Subsidiaries, (d) deposit
accounts and securities accounts outside the United States holding not more than
$1,000,000 for any period of 5 Business Days in the aggregate for all such
accounts of the Loan Parties and their Subsidiaries, (e) deposit accounts and
securities accounts of the Foreign Subsidiaries of the Borrower (provided, that
such accounts shall not hold more than $20,000,000 for any period of 5 Business
Days in the aggregate at any time for all such accounts), (f) the Stock
Repurchase Account to acquire the common stock of the Borrower in connection
with the Stock Repurchase Program (provided, that such account does not hold
more than $20,000 at any time and is closed within 60 days after the Effective
Date), and (g) deposit accounts and securities accounts that are cash collateral
for letters of credit permitted hereunder.
"Excluded Lenders" means any Persons or institutions identified in writing by
the Borrower to the Collateral Agent on or prior to the date hereof (as the same
may be supplemented from time to time with the consent of the Collateral Agent).
"Excluded Subsidiary" means (i) any Non-Wholly Owned Subsidiary that is legally
prohibited from guaranteeing the Indebtedness of any other Person (other than a
Wholly Owned Subsidiary of such Non-Wholly Owned Subsidiary) pursuant to
Requirements of Law, (ii) any Subsidiary of the Parent that is a "controlled
foreign corporation" within the meaning of Section 957 of the Internal Revenue
Code, and (iii) any Subsidiary of a "controlled foreign corporation" within the
meaning of Section 957 of the Internal Revenue Code.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to

16

--------------------------------------------------------------------------------




a law in effect on the date on which (i) such Lender acquires such interest in
the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
"Existing Credit Facility" means the Credit Agreement, dated as of June 22,
2015, by and among the Borrower, KeyBank National Association, as administrative
agent, and the lenders from time to time party thereto, as amended and/or
modified from time to time prior to the Effective Date.
"Existing Lenders" means the lenders party to the Existing Credit Facility.
"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) proceeds of insurance (other than to the extent such
insurance proceeds are (i) immediately payable to a Person that is not the
Parent or any of its Subsidiaries in accordance with applicable Requirements of
Law or with Contractual Obligations entered into in the ordinary course of
business or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any out-of-pocket costs incurred or made by such Person prior
to the receipt thereof directly related to the event resulting from the payment
of such proceeds), (d) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action (other than to the extent all
or any portion of amounts so received are (i) immediately payable to a Person
that is not an Affiliate of the Parent or any of its Subsidiaries or (ii)
received by the Parent or any of its Subsidiaries as reimbursement for any costs
previously incurred or any payment previously made by such Person), (e)
condemnation awards (and payments in lieu thereof), (f) indemnity payments other
than to the extent such indemnity payments are (i) immediately payable to a
Person that is not an Affiliate of the Parent or any of its Subsidiaries or (ii)
received by the Parent or any of its Subsidiaries as reimbursement for any costs
previously incurred or any payment previously made by such Person) and (g) any
purchase price adjustment received in connection with any purchase agreement.
"Facility" means the real property identified on Schedule 1.01(B) and any New
Facility hereafter acquired by the Parent or any of its Subsidiaries, including,
without limitation, the land on which each such facility is located, all
buildings and other improvements thereon, and all fixtures located thereat or
used in connection therewith.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

17

--------------------------------------------------------------------------------




"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
"Fee Letter" means the fee letter, dated as of the date hereof, among the
Borrower and the Collateral Agent.
"Final Maturity Date" means the earlier to occur of (a) February 26, 2021 and
(b) the date that is 30 days' prior to the scheduled maturity date of the
Convertible Notes.
"Financial Statements" means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2014, and the
related consolidated statement of operations, shareholders' equity and cash
flows for the Fiscal Year then ended, and (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the 9 months ended September 30,
2015, and the related consolidated statement of operations, shareholder's equity
and cash flows for such period.
"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.
"Foreign Official" has the meaning specified therefor in Section 6.01(z).
"Foreign Subsidiary" means any Subsidiary of the Parent that is not a Domestic
Subsidiary.
"Funding Losses" has the meaning specified therefor in Section 2.08.
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Borrower shall
negotiate in good faith amendments to the provisions of this Agreement that
relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrower after such change in GAAP
conform as nearly as possible to their respective

18

--------------------------------------------------------------------------------




positions as of the date of this Agreement and, until any such amendments have
been agreed upon, the covenants in Section 7.03 hereof shall be calculated as if
no such change in GAAP has occurred.
"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed to effectuate its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization.
"Governmental Authority" means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.
"Guarantor" means (a) each Subsidiary of the Parent listed as a "Guarantor" on
the signature pages hereto, and (b) each other Person which guarantees in
writing, pursuant to Section 7.01(b) or otherwise, all or any part of the
Obligations, it being understood and agreed that no Excluded Subsidiaries of the
Parent shall be Guarantors.
"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.
"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that endangers the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, hazardous waste or
toxic substance which is defined or identified in any Environmental Law and
which is present in the environment in such quantity that it violates any
Environmental Law; (b) petroleum and its refined products; (c) polychlorinated
biphenyls; (d) any substance exhibiting a hazardous waste characteristic,
including, without limitation, corrosivity, ignitability, toxicity or reactivity
as well as any radioactive or explosive materials; and (e) any
asbestos-containing materials.
"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to

19

--------------------------------------------------------------------------------




protect against fluctuations in interest rates or currency, commodity or equity
values (including, without limitation, any option with respect to any of the
foregoing and any combination of the foregoing agreements or arrangements), and
any confirmation executed in connection with any such agreement or arrangement.
"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
"Holdout Lender" has the meaning specified therefor in Section 12.02(b).
"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 120 days after the date such
payable was created, any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) all
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) all obligations
and liabilities, calculated on a basis satisfactory to the Collateral Agent and
in accordance with accepted practice, of such Person under Hedging Agreements;
(h) all monetary obligations under any receivables factoring, receivables sales
or similar transactions and all monetary obligations under any synthetic lease,
tax ownership/operating lease, off-balance sheet financing or similar financing;
(i) all Contingent Obligations in respect of any of the foregoing; (j) all
Disqualified Equity Interests; and (k) all obligations referred to in clauses
(a) through (j) of this definition of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) a Lien upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.
Notwithstanding the foregoing, the amount of Indebtedness in which recourse is
limited to an identified asset shall be equal to the lesser of (A) the amount of
such obligation and (B) the fair market value of such asset. The Indebtedness of
any Person shall include the Indebtedness of any partnership of or joint venture
in which such Person is a general partner or a joint venturer to the extent such
Person would be liable therefor under applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity.
"Indemnified Matters" has the meaning specified therefor in Section 12.15.

20

--------------------------------------------------------------------------------




"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
"Indemnitees" has the meaning specified therefor in Section 12.15.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
"Intellectual Property" has the meaning specified therefor in the Security
Agreement.
"Intellectual Property Contracts" means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.
"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrower may not elect an Interest Period
which will end after the Final Maturity Date.
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
"Inventory" means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account Receivable or cash.

21

--------------------------------------------------------------------------------




"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts
Receivable arising in the ordinary course of business), capital contributions or
acquisitions of Indebtedness (including, any bonds, notes, debentures or other
debt securities), Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
(b) the purchase or ownership of any futures contract or liability for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or (c) any investment in any other items that are or
would be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, less all returns of
principal and other cash returns thereof.
"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).
"Lease" means any lease of real property (other than a Capitalized Lease) to
which any Loan Party or any of its Subsidiaries is a party as lessor or lessee.
"Lender" has the meaning specified therefor in the preamble hereto.
"Leverage Ratio" means, with respect to any Person and its Subsidiaries for any
period, the ratio of (a) all Indebtedness described in clauses (a), (b)
(provided, that Indebtedness described in such clause (b) shall exclude deferred
compensation), (c), (d), (e) and (f) in the definition thereof (provided, that
Indebtedness described in such clause (f) shall be excluded to with respect to
any letters of credit to the extent such letters of credit are cash
collateralized) of such Person and its Subsidiaries as of the end of such period
to (b) Consolidated EBITDA of such Person and its Subsidiaries for such period.
"LIBOR" means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum rate appearing on Bloomberg L.P.'s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) two Business Days prior to the beginning of such Interest
Period, in an amount approximately equal to the principal amount of the LIBOR
Rate Loan to which such Interest Period is to apply and for a period of time
comparable to such Interest Period, which determination shall be conclusive
absent manifest error.
"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).
"LIBOR Notice" means a written notice substantially in the form of Exhibit D.
"LIBOR Option" has the meaning specified therefor in Section 2.07(a).
"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve

22

--------------------------------------------------------------------------------




Percentage and (b) 1.0%. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.
"LIBOR Rate Loan" means each portion of a Loan (other than a Reference Rate
Loan) that bears interest at a rate determined by reference to the LIBOR Rate.
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security (other than limitations on the transfer of Equity Interests imposed by
applicable securities laws or any Person’s Governing Documents).
"Loan" means the Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrower pursuant to Article II hereof.
"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the Borrower,
in which the Borrower will be charged with all Loans made to, and all other
Obligations incurred by, the Borrower.
"Loan Document" means this Agreement, any Control Agreement, the Disbursement
Letter, the Fee Letter, any Guaranty, the Intercompany Subordination Agreement,
any Joinder Agreement, any Mortgage, any Security Agreement, any UCC Filing
Authorization Letter, any landlord waiver, any collateral access agreement, any
Perfection Certificate and any other agreement, instrument, certificate, report
and other document required to be executed and delivered by a Loan Party
pursuant hereto or thereto or otherwise evidencing or securing any Loan or any
other Obligation.
"Loan Party" means the Borrower and any Guarantor.
"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their payment obligations and other material obligations, in each case, under
any Loan Document, (c) the legality, validity or enforceability against a Loan
Party of this Agreement or any other Loan Document, (d) the rights and remedies
of any Agent or any Lender under any Loan Document, or (e) the validity,
perfection or priority of a Lien in favor of the Collateral Agent for the
benefit of the Agents and the Lenders on any part of the Collateral having a
fair market value in excess of $2,500,000.
"Material Contract" means, with respect to any Person, all contracts or
agreements as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto could reasonably be expected to have a Material
Adverse Effect.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance reasonably satisfactory to the Collateral Agent (or any trustee for
the benefit of the Collateral

23

--------------------------------------------------------------------------------




Agent), made by a Loan Party in favor of the Collateral Agent for the benefit of
the Agents and the Lenders, securing the Obligations and delivered to the
Collateral Agent.
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.
"Net Cash Proceeds" means, with respect to, any issuance or incurrence of any
Indebtedness, any Disposition or the receipt of any Extraordinary Receipts by
any Person or any of its Subsidiaries, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Person or such Subsidiary, in connection therewith after deducting
therefrom only (a) in the case of any Disposition or the receipt of any
Extraordinary Receipts consisting of insurance proceeds or condemnation awards,
the amount of any Indebtedness secured by any Permitted Lien on any asset (other
than Indebtedness assumed by the purchaser of such asset) which is required to
be, and is, repaid in connection therewith (other than Indebtedness under this
Agreement) together with the interest, fees and premiums or penalties related
thereto, (b) reasonable expenses related thereto (including fees, indemnity,
discounts and commissions) incurred by such Person or such Subsidiary in
connection therewith, (c) transfer taxes paid to any taxing authorities by such
Person or such Subsidiary in connection therewith, (d)  income or gains taxes
estimated in good faith to be payable by the seller (or any direct or indirect
parent of the seller) as a result of any gain recognized in connection with such
Disposition (or income recognized as a result of a dividend or repatriation of
the proceeds of such Disposition) during the tax period the sale occurs (after
taking into account any applicable tax credits or deductions and any tax sharing
arrangements), (e) amounts provided as a reserve, in accordance with GAAP,
against (i) any liabilities under any indemnification obligations or purchase
price adjustments associated with such Disposition or (ii) any other liabilities
retained by the Parent or any of its Subsidiaries associated with the properties
sold in such Disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liability and
indemnification obligations associated with such Disposition and (f) any amount
funded into an escrow established pursuant to the documents evidencing any such
Disposition to secure or otherwise provide for any indemnification obligations
or adjustments to the purchase price; provided, that, in any case, upon release
of any such reserves or escrow, the amount released shall be considered Net Cash
Proceeds, in each case, to the extent, but only to the extent, that the amounts
so deducted are (i) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses and taxes referred to in clause (d) above, is
not an Affiliate of such Person or any of its Subsidiaries and (ii) properly
attributable to such transaction or to the asset that is the subject thereof.
"New Facility" has the meaning specified therefor in Section 7.01(m).
"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).
"Non-Wholly Owned Subsidiary" means a Subsidiary of a Person that is not a
Wholly Owned Subsidiary.
"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).

24

--------------------------------------------------------------------------------




"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums including the Applicable
Premium, attorneys' fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
(in its sole discretion) may elect to pay or advance on behalf of such Person,
to the extent permitted by the terms of the Loan Documents.
"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.
"Orad Acquisition" means the acquisition pursuant to that certain Transaction
Agreement and Plan of Merger Agreement, dated as of April 12, 2015, among Avid
Technology, Inc., as acquirer, Messinio Ltd., as target company, and Orad
Hi-Tech Systems Ltd., as absorbing company.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
"Parent" has the meaning specified therefor in the preamble hereto.
"Participant Register" has the meaning specified therefor in Section 12.07(i).
"Payment Office" means the Administrative Agent's office located at Cerberus
Business Finance, LLC, 875 Third Avenue, New York, New York 10022, or at such
other office or offices of the Administrative Agent as may be designated in
writing from time to time by the Administrative Agent to the Collateral Agent
and the Borrower.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

25

--------------------------------------------------------------------------------




"Perfection Certificate" means the certificate in form and substance reasonably
satisfactory to the Collateral Agent providing information with respect to the
property of the Loan Parties.
"Permitted Acquisition" means any Acquisition by a Loan Party to the extent that
each of the following conditions shall have been satisfied:
(a)no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition;


(b)to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 5.02 shall have been
satisfied;


(c)the Borrower shall have furnished to the Agents at least 10 Business Days
prior to the consummation of such Acquisition (i) an executed term sheet and/or
commitment letter (setting forth in reasonable detail the terms and conditions
of such Acquisition), a deal summary prepared by the borrower with respect to
such Acquisition, and at the request of any Agent in the case of any Acquisition
with a Purchase Price in excess of $1,000,000, such other information and
documents that any Agent may request, including, without limitation, executed
counterparts of the respective agreements, instruments or other documents
pursuant to which such Acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, instruments or other
documents and all other material ancillary agreements, instruments or other
documents to be executed or delivered in connection therewith, (ii) pro forma
financial statements of the Parent and its Subsidiaries after the consummation
of such Acquisition, and (iii) a certificate of the chief financial officer of
the Parent, demonstrating on a pro forma basis compliance, as at the end of the
most recently ended fiscal quarter period for which financial statements have
been or required to be delivered hereunder, with all covenants set forth in
Section 7.03 hereof after the consummation of such Acquisition;


(d)the agreements, instruments and other documents referred to in paragraph (c)
above shall provide that (i) neither the Loan Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness of the Seller or Sellers, or other obligation of
the Seller or Sellers (except for obligations incurred in the ordinary course of
business in operating the property so acquired and necessary or desirable to the
continued operation of such property and except for Permitted Indebtedness), and
(ii) all property to be so acquired in connection with such Acquisition shall be
free and clear of any and all Liens, except for Permitted Liens (and if any such
property is subject to any Lien not permitted by this clause (ii) then
concurrently with such Acquisition such Lien shall be released);


(e)such Acquisition shall be effected in such a manner so that the acquired
assets or Equity Interests are owned by a Loan Party and, if effected by merger
or consolidation involving a Loan Party, such Loan Party shall be the continuing
or surviving Person or the continuing or surviving Person shall become a Loan
Party concurrently therewith;



26

--------------------------------------------------------------------------------




(f)the Borrower shall have Availability plus Qualified Cash in an amount equal
to or greater than $30,000,000 immediately after giving effect to the
consummation of the proposed Acquisition;


(g)the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative Consolidated EBITDA during the 4 consecutive
quarter period most recently concluded prior to the date of the proposed
Acquisition for which financial statements have then been or were required to be
delivered by the Loan Parties hereunder;


(h)the assets being acquired (other than a de minimis amount of assets in
relation to the Loan Parties' and their Subsidiaries' total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto;


(i)the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;


(j)such Acquisition shall be consensual and shall have been approved by the
board of directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Parent or any of
its Subsidiaries or an Affiliate thereof;


(k)any such Subsidiary (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by Section 7.01(b)as and
when so required thereby; and


(l)the Purchase Price payable in respect of (i) any single Acquisition or series
of related Acquisitions shall not exceed $5,000,000 in the aggregate and (ii)
all Acquisitions (including the proposed Acquisition) shall not exceed
$10,000,000 in the aggregate during the term of this Agreement.


"Permitted Agreement" means any agreement relating to a transaction not
otherwise permitted under Section 7.02 to the extent such agreement (a) is a
non-binding letter of intent (subject to provisions which are customarily
binding in letters of intent (such as confidentiality, governing law,
exclusivity, etc.)), (b) expressly requires as a condition to the effectiveness
of the consummation of the transactions contemplated thereby the obtaining of
any approval required under any Loan Document to effectuate such transaction or
(c) requires the occurrence of the Termination Date concurrently with the
consummation of the transactions contemplated thereby.
"Permitted Disposition" means:
(a)    sale of Inventory in the ordinary course of business;



27

--------------------------------------------------------------------------------




(b)    licensing or sublicensing, on a non-exclusive basis, Intellectual
Property rights in the ordinary course of business;


(c)    leasing or subleasing assets in the ordinary course of business;


(d)    (i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Secured Parties;


(e)    any involuntary loss, damage or destruction of property;


(f)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;


(g)so long as no Event of Default has occurred and is continuing or would result
therefrom, transfers of assets (i) from the Parent or any of its Subsidiaries to
a Loan Party, and (ii) from any Subsidiary of the Parent that is not a Loan
Party to any other Subsidiary of the Parent;


(h)Disposition of obsolete, surplus, uneconomical, worn-out or not useful
property in the ordinary course of business;


(i)use and disposition of cash and Cash Equivalents in a manner not prohibited
by this Agreement;


(j)the making of Permitted Investments and Permitted Restricted Payments and the
granting of Permitted Liens and the issuance of Equity Interests (other than
Disqualified Equity Interests);


(k)Dispositions (including discounts, cancellation or forgiveness) of Accounts
Receivable in connection with the collection or compromise thereof in the
ordinary course of business;


(l)Dispositions in connection with the unwinding of any Hedging Agreement
pursuant to its terms;


(m)any surrender, waiver, settlement, compromise, modification or release of
contractual rights in the ordinary course of business, or the settlement,
release or surrender of tort or other claims of any kind; and


(n)Disposition of property or assets not otherwise permitted in clauses (a)
through (h) above for cash in an aggregate amount not less than the fair market
value of such property or assets;

28

--------------------------------------------------------------------------------






provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clauses (h) and (n) above, do not exceed
$3,000,000 in the aggregate in any Fiscal Year and (2) in the cases of clauses
(h), (m) and (n) above, are paid to the Administrative Agent for the benefit of
the Agents and the Lenders pursuant to the terms of Section 2.05(c)(ii) or
applied as provided in Section 2.05(c)(vi).
"Permitted Indebtedness" means:
(a)    any Indebtedness owing to any Agent or any Lender under this Agreement
and the other Loan Documents;


(b)    any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;


(c)    Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;


(d)    Permitted Intercompany Investments;


(e)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds or similar obligations or in
respect of worker’s compensation claims, and reimbursement obligations in
respect of any of the foregoing;


(f)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Loan Parties or their Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such period;


(g)    the incurrence by any Loan Party or its Subsidiaries of Indebtedness
under Hedging Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with such
Loan Party's or its Subsidiaries’ operations and not for speculative purposes;


(h)    Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards") or other similar cash management services, in
each case, incurred in the ordinary course of business;


(i)    Indebtedness under the Convertible Note Indenture and Convertible Notes
(less the amount of all conversions and other reductions made after the
Effective Date) and any Permitted Refinancing Indebtedness in respect thereof;



29

--------------------------------------------------------------------------------




(j)    Indebtedness of the Parent or any Subsidiary as an account party in
respect of letters of credit in the ordinary course of business in an aggregate
face amount not exceeding $5,000,000 at any time outstanding;


(k)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;


(l)    Indebtedness of a Person whose assets or Equity Interests are acquired by
the Parent or any of its Subsidiaries in a Permitted Acquisition in an aggregate
amount not to exceed $1,000,000 at any one time outstanding; provided, that such
Indebtedness (i) is either Permitted Purchase Money Indebtedness or a
Capitalized Lease with respect to equipment or mortgage financing with respect
to a Facility, (ii) was in existence prior to the date of such Permitted
Acquisition, and (iii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition;


(m)unsecured Indebtedness owing to the Seller that is incurred by the applicable
Loan Party in connection with the consummation of one or more Permitted
Acquisitions so long as (i) the aggregate principal amount for all such
Indebtedness does not exceed $2,000,000 at any one time outstanding and (ii)
such Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to the Collateral Agent and the Required Lenders;


(n)unsecured Indebtedness, in an amount not to exceed $1,000,000 at any one time
outstanding (so long as such Indebtedness is subordinated to the Obligations on
terms and conditions reasonably acceptable to the Collateral Agent and the
Required Lenders), consisting of promissory notes issued to current or former
directors, consultants, managers, officers and employees (or their spouses or
estates) of the Parent any of its Subsidiaries to purchase or redeem Equity
Interests of the Parent issued to such director, consultant, manager, officer or
employee;


(o)Subordinated Indebtedness in an aggregate amount not exceeding $5,000,000 at
any time outstanding;


(p)Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds, so long as such
Indebtedness is repaid in full within 3 Business Days of the incurrence thereof
and does not exceed $2,000,000 at any time outstanding;


(q)Contingent Obligations in respect of Indebtedness or other Obligations
incurred in the ordinary course of business, in each case permitted to be
incurred pursuant to this definition;


(r)unsecured Indebtedness in an aggregate principal amount not exceeding
$2,000,000 at any time outstanding;



30

--------------------------------------------------------------------------------




(s)to the extent constituting Indebtedness, deferred compensation to employees
of the Borrower and its Subsidiaries incurred in the ordinary course of
business; provided, that the aggregate unfunded amount thereof shall not exceed
$5,000,000 at any time outstanding; and


(t)Indebtedness consisting of the financing of insurance premiums to the extent
non-recourse (other than to the insurance premiums).


"Permitted Intercompany Investments" means Investments made by (a) a Loan Party
to or in another Loan Party, so long as, in the case of a loan or advance, the
parties thereto are party to the Intercompany Subordination Agreement, (b) a
Subsidiary that is not a Loan Party to or in another Subsidiary that is not a
Loan Party, (c) a Subsidiary that is not a Loan Party to or in a Loan Party, so
long as, in the case of a loan or advance, the parties thereto are party to the
Intercompany Subordination Agreement, (d) any Loan Party to a Subsidiary that is
not a Loan Party in an amount not to exceed $15,000,000 in any Fiscal Year, (e)
any Loan Party or Subsidiary of a Loan Party to another Loan Party and/or a
Subsidiary of a Loan Party which is made with proceeds of an equity issuance by
the Borrower pursuant to and in accordance with the terms hereof for purposes of
a Permitted Acquisition, (f) the Borrower to or in its Subsidiaries pursuant to
(i) any Specified Intercompany Agreement or (ii) such other agreement pursuant
to which the Borrower has contractual obligations substantially similar to the
obligations of the Borrower set forth in the Specified Intercompany Agreements
and (g) a Loan Party to or in a Subsidiary that is not a Loan Party so long as
(i) the aggregate amount of all such Investments made by the Loan Parties to or
in Subsidiaries that are not Loan Parties does not exceed $4,000,000 at any time
outstanding, (ii) no Default or Event of Default has occurred and is continuing
either before or after giving effect to such Investment, and (iii) the Borrower
has Availability plus Qualified Cash of not less than $30,000,000 after giving
effect to such Investment.
"Permitted Investments" means:
(a)    Investments in cash and Cash Equivalents;


(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;


(c)    advances made in connection with purchases of goods or services in the
ordinary course of business;


(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;


(e)    Investments existing on the date hereof, as set forth on Schedule 7.02(e)
hereto, but not any increase in the amount thereof as set forth in such Schedule
(unless such increase is otherwise permitted under another clause of this
definition), or any other modification of the terms thereof;

31

--------------------------------------------------------------------------------






(f)    Indebtedness constituting an Investment to the extent permitted under
Section 7.02(b);


(g)    any Loan Party may capitalize or forgive any Indebtedness owed to them by
any other Loan Party;


(h)    any Loan Party may cancel, forgive, set-off, or accept prepayments with
respect to debt or other obligations to the extent not otherwise prohibited by
the terms of this Agreement;


(i)    any Loan Party may hold Investments to the extent such Investments
reflect an increase in the value of the Investments;


(j)    the Loan Parties and their Subsidiaries may (i) acquire and hold Accounts
Receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms, or
(ii) make lease, utility and other similar deposits or any other deposit in the
ordinary course of business;


(k)    loans and advances to directors, employees and officers of the Loan
Parties and their Subsidiaries (i) for bona fide business purposes, in an
aggregate amount not to exceed $250,000 at any time outstanding and (ii) to the
extent such loans or advances are non-cash, to purchase Equity Interests of the
Parent;


(l)    Investments consisting of earnest money required in connection with a
Permitted Acquisition or other Permitted Investments;


(m)    Permitted Intercompany Investments;


(n)    Permitted Acquisitions;


(o)    Investments in Hedging Agreements in the ordinary course of business and
for non-speculative purposes;


(p)    Investments held by a Person that becomes a Loan Party (or is merged,
amalgamated or consolidated with or into a Loan Party) pursuant to a Permitted
Investment after the Effective Date to the extent that such Investments (i)
existed prior to such Person becoming a Loan Party and (ii) were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation;


(q)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims;



32

--------------------------------------------------------------------------------




(r)    Capped Call Hedge Agreements entered into prior to the Effective Date in
connection with the Convertible Notes and the Convertible Note Indenture; and


(s)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any other Investments in an aggregate amount not to
exceed $1,000,000 at any time outstanding.


"Permitted Liens" means:
(a)    Liens securing the Obligations;


(b)    Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c)(ii);


(c)    Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;


(d)    Liens described on Schedule 7.02(a), provided that any such Lien shall
only secure the Indebtedness that it secures on the Effective Date and any
Permitted Refinancing Indebtedness in respect thereof;


(e)    purchase money Liens or the interests of lessors under Capitalized Leases
on equipment or other fixed or capital assets acquired, constructed, improved or
held by any Loan Party or any of its Subsidiaries in the ordinary course of its
business to secure Permitted Purchase Money Indebtedness so long as such Lien
only (i) attaches to such property and any accessions and/or improvements
thereto and the proceeds thereof (ii) secures the Indebtedness that was incurred
to acquire such property or any Permitted Refinancing Indebtedness in respect
thereof; it being understood and agreed that individual financings by any lender
permitted by this clause (e) may be cross-collateralized to other financings
permitted under this clause (e) provided by such lender or its Affiliates;


(f)    deposits and pledges of cash securing (i) obligations incurred in respect
of workers' compensation, unemployment insurance and other general liability
insurance obligations, other social security laws and regulations or other forms
of governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety bonds, appeal bonds, performance
bonds and other obligations of similar nature but only to the extent such
deposits or pledges are made or otherwise arise in the ordinary course of
business and secure obligations not past due;


(g)    with respect to any Facility or other real property, easements, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that (i) do not

33

--------------------------------------------------------------------------------




(A) secure obligations for the payment of money or (B) materially impair the
value of such property or its use by any Loan Party or any of its Subsidiaries
in the normal conduct of such Person's business or (ii) are disclosed in the
applicable Title Insurance Policy provided to and accepted by the Collateral
Agent;


(h)    Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property (and, if set
forth by statute, other property) located on the real property leased or
subleased from such landlord, or (iii) for amounts not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves or other appropriate provisions are maintained on the
books of such Person in accordance with GAAP;


(i)    the title and interest of a licensor, lessor or sublessor in and to
property licensed, leased or subleased (other than through a Capitalized Lease),
in each case extending only to such property;


(j)    non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;


(k)    judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(j);


(l)    rights of set-off or bankers' liens or other similar liens upon deposits
of cash or Cash Equivalents in favor of banks, other depository institutions or
securities intermediaries, solely to the extent incurred in connection with the
maintenance of such deposit accounts or securities accounts and related cash
management services in the ordinary course of business;


(m)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;


(n)    Liens on cash securing Indebtedness under letters of credit permitted
under clause (j) of the definition of Permitted Indebtedness; provided that, in
each case, the aggregate amount of such cash does not exceed 105% of the
Indebtedness being secured;


(o)    Liens assumed by the Parent and its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted by clause (l) of the
definition of Permitted Indebtedness;


(p)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;



34

--------------------------------------------------------------------------------




(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(r)    Liens attaching solely to cash earnest money deposits made by any Loan
Party or its Subsidiaries or escrowed purchase price in connection with
Permitted Investments or Permitted Dispositions;


(s)    Liens incurred by any Loan Party or their Subsidiaries relating to
non-assignment provisions under service contracts;


(t)    Liens consisting of deposits to secure statutory obligations or public
utility agreements;


(u)Liens consisting of customary restrictions in agreements for sale of assets
pursuant to a Permitted Disposition during an interim period prior to the
closing of the sale of such assets pursuant to a Permitted Disposition;


(v)Liens arising by operation of Article 2 of the UCC in favor of a reclaiming
seller of goods or buyer of goods; and


(w)other Liens as to which the aggregate outstanding amount of the obligations
secured thereby at any one time does not exceed $1,000,000.


"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets or software
secured by a Lien permitted under clause (e) of the definition of "Permitted
Liens"; provided that (a) such Indebtedness is incurred within 90 days after
such acquisition, (b) such Indebtedness when incurred shall not exceed the
purchase price of the asset financed and (c) the aggregate principal amount of
all such Indebtedness shall not exceed $2,000,000 at any time outstanding.
"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing, exchange, replacement, substitution or modification of Indebtedness
so long as:
(a)    after giving effect to such transaction, the amount of such Indebtedness
is not greater than the principal amount of Indebtedness outstanding immediately
prior to such transaction (other than by the amount of premiums paid thereon,
interest and the fees and expenses incurred in connection therewith and by the
amount of unfunded commitments with respect thereto);


(b)    such transaction does not result in a shortening of the average weighted
maturity (measured as of the date of such transaction) of the Indebtedness
subject thereto;


(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Agents

35

--------------------------------------------------------------------------------




and the Lenders as a whole as those that were applicable to the refinanced,
renewed, or extended Indebtedness; and
(d)    the Indebtedness that is extended, refinanced, replaced, substituted or
modified is not recourse to any Loan Party or any of its Subsidiaries that is
liable on account of the obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, extended,
replaced, substituted or modified.


"Permitted Restricted Payments" means any of the following Restricted Payments
made by:
(a)    any Subsidiary of the Borrower to the Borrower or any other Subsidiary of
the Borrower, and


(b)    the Parent to pay dividends in the form of Qualified Equity Interests,


(c)    each Loan Party and its Subsidiaries may make distributions to former
employees, officers, or directors of the Loan Parties or their Subsidiaries (or
any spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of the Borrower held by such Persons so long as
(i) the Loan Parties shall have Availability plus Qualified Cash in an amount
equal to or greater than $30,000,000 and (ii) no Default or Event of Default
shall have occurred and be continuing; provided, however, that, the aggregate
amount of such redemptions made by the Loan Parties and their Subsidiaries
during the term of this Agreement does not exceed $1,000,000 in the aggregate
for all former employees, officers or directors of the Loan Parties or their
Subsidiaries (or any spouses, ex-spouses, or estates of any of the foregoing);


(d)    each Loan Party and its Subsidiaries may make distributions to former
employees, officers, or directors of the Loan Parties or their Subsidiaries (or
any spouses, ex-spouses, or estates of any of the foregoing), solely in the form
of forgiveness of Indebtedness of such Persons owing to the Loan Parties or
their Subsidiaries on account of repurchases of the Equity Interests of the
Borrower held by such Persons so long as (i) such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of the Borrower and (ii) (A) the
Loan Parties shall have Availability plus Qualified Cash in an amount equal to
or greater than $30,000,000 and (B) no Default or Event of Default shall have
occurred and be continuing;


(e)    any Loan Party may make Restricted Payments to any other Loan Party and
any Subsidiary of any Loan Party (that is not a Loan Party) may make Restricted
Payments to any other Subsidiary of any Loan Party or to any Loan Party;


(f)    the Borrower may make Restricted Payments and repurchase Equity Interests
issued under stock option plans (or other incentive plans or compensation
arrangements) approved by its Board of Directors not to exceed $1,000,000 in the
aggregate in any Fiscal Year so long as (i) the Loan Parties shall have
Availability plus Qualified Cash in an amount equal to or greater than
$30,000,000 and (ii) no Default or Event of Default shall have occurred and be
continuing; and



36

--------------------------------------------------------------------------------




(g)    the Loan Parties and their Subsidiaries may enter into the Capped Call
Hedge Agreements and acquire common stock of the Borrower from the Capped Call
Counterparty upon exercise thereof, provided that the Loan Parties shall not pay
any consideration for such stock or under the Capped Call Hedge Agreement after
the Effective Date other than ordinary course fees and expenses due under such
Capped Call Hedge Agreements.


"Permitted Specified Liens" means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
"Petty Cash Accounts" means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $25,000 for any one account and $100,000
in the aggregate for all such accounts.
"Plan" means any Employee Plan or Multiemployer Plan.
"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.0%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.0%.
"Pro Rata Share" means, with respect to:
(a)    (i) a Lender's obligation to make Revolving Loans and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (A) such Lender's Revolving Credit Commitment,
by (B) the Total Revolving Credit Commitment, provided, that, if the Total
Revolving Credit Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Lender's Revolving Loans (including
Collateral Agent Advances) and the denominator shall be the aggregate unpaid
principal amount of all Revolving Loans (including Collateral Agent Advances),


(b)    a Lender's obligation to make the Term Loan and the right to receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Term Loan Commitment, by (ii) the Total
Term Loan Commitment, provided that if the Total Term Loan Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender's portion of the Term Loan and the denominator shall be the
aggregate unpaid principal amount of the Term Loan, and


(c)    all other matters (including, without limitation, the indemnification
obligations arising under Section 10.05), the percentage obtained by dividing
(i) the sum of such Lender's Revolving Credit Commitment and the unpaid
principal amount of such Lender's portion of the Term Loan, by (ii) the sum of
the Total Revolving Credit Commitment and the aggregate unpaid principal

37

--------------------------------------------------------------------------------




amount of the Term Loan, provided, that, if such Lender's Revolving Credit
Commitment shall have been reduced to zero, such Lender's Revolving Credit
Commitment shall be deemed to be the aggregate unpaid principal amount of such
Lender's Revolving Loans (including Collateral Agent Advances) and if the Total
Revolving Credit Commitment shall have been reduced to zero, the Total Revolving
Credit Commitment shall be deemed to be the aggregate unpaid principal amount of
all Revolving Loans (including Collateral Agent Advances).


"Projections" means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii) and from time to time pursuant to
Section 7.01(a)(vii).
"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants
and payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition.
"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States as of such date, which deposit
accounts are subject to Control Agreements.
"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.
"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each fee-owned Facility:
(a)    a Mortgage duly executed by the applicable Loan Party,


(b)    evidence of the recording of each Mortgage in such office or offices as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the Lien purported to be created thereby or to otherwise
protect the rights of the Collateral Agent and the Lenders thereunder;


(c)    a Title Insurance Policy with respect to each Mortgage;


(d)    a current ALTA survey and a surveyor's certificate or, to the textent
that the mortgagee’s Title Insurance Policy delivered in connection therewith
meets the requirements set forth in the definition thereof, an existing ALTA
Survey, in form and substance reasonably satisfactory to the Collateral Agent,
certified to the Collateral Agent and to the issuer of the Title Insurance
Policy with respect thereto by a professional surveyor licensed in the state in
which such Facility is located;



38

--------------------------------------------------------------------------------




(e)    a copy of any certificates of occupancy issued with respect to each
Facility and, if a zoning endorsement to the Title Policy is not available in
the jurisdiction in which the Facility is located, a letter issued by the
applicable Governmental Authority evidencing such Facility’s compliance with all
applicable zoning laws, except where such failure to so comply could not
reasonably be expected to materially impair the value of such property or its
use by any Loan Party in the normal conduct of such Person's business;


(f)    if requested by Collateral Agent, an opinion of counsel, reasonably
satisfactory to the Collateral Agent, in the state where such Facility is
located with respect to the enforceability of the Mortgage to be recorded and
such other matters as the Collateral Agent may reasonably request;


(g)    a reasonably satisfactory ASTM 1527-00 Phase I Environmental Site
Assessment ("Phase I ESA") (provided by the Borrower to the Collateral Agent and
if recommended in the Phase I ESA and, if reasonably requested by the Collateral
Agent based upon the results of such Phase I ESA and after consultation with the
Parent, an ASTM 1527-00 Phase II Environmental Site Assessment) of each
Facility, in form and substance and by an independent firm reasonably
satisfactory to the Collateral Agent; and


(h)    such other agreements, instruments and other documents as the Collateral
Agent may reasonably require.


"Recipient" means any Agent and any Lender, as applicable.
"Reference Rate" means, for any period, the greatest of (a) 3.25% per annum, (b)
the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate
shall be calculated based upon an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the rate last quoted
by The Wall Street Journal as the "Prime Rate" in the United States or, if The
Wall Street Journal ceases to quote such rate, the highest per annum interest
rate published by the Federal Reserve Board in Federal Reserve Statistical
Release H.15 (519) (Selected Interest Rates) as the "bank prime loan" rate or,
if such rate is no longer quoted therein, any similar rate quoted therein (as
determined by the Administrative Agent) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent). Each change in the
Reference Rate shall be effective from and including the date such change is
publicly announced as being effective.
"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.
"Register" has the meaning specified therefor in Section 12.07(f).
"Registered Intellectual Property" means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.
"Registered Loans" has the meaning specified therefor in Section 12.07(f).

39

--------------------------------------------------------------------------------




"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; or (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities.
"Replacement Lender" has the meaning specified therefor in Section 12.02(b).
"Reportable Event" means an event described in Section 4043 of ERISA other than
an event with respect to which the notice requirement has been waived by the
PBGC.
"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%; provided,
that the Commitments and the Loans of any Defaulting Lender shall be disregarded
in the determination of Required Lenders.
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.

40

--------------------------------------------------------------------------------




"Restricted Payment" means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
capital contribution or equity investment to any shareholders or other equity
holders of any Loan Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Equity Interests, warrants, rights,
options, obligations or securities thereto as such or (e) the payment of any
management, consulting, monitoring or advisory fees or any other fees or
expenses (including the reimbursement thereof by any Loan Party or any of its
Subsidiaries) pursuant to any management, consulting, monitoring, advisory or
other services agreement to any of the shareholders or other equityholders of
any Loan Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party. For the avoidance of doubt, a net
exercise of options or restricted stock unit awards with the payment of any
exercise price or the settlement of any taxes with respect thereto being
accomplished solely by surrendering the right to certain shares shall not under
any circumstances be considered to be a Restricted Payment.
"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in the amount set forth
opposite such Lender's name in Schedule 1.01(A) hereto or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amount may be terminated or reduced from time to time in accordance with
the terms of this Agreement.
"Revolving Loan" means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a)(i).
"Revolving Loan Lender" means a Lender with a Revolving Credit Commitment or a
Revolving Loan.
"Sale and Leaseback Transaction" means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
"Secured Party" means any Agent and any Lender.
"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

41

--------------------------------------------------------------------------------




"Securitization" has the meaning specified therefor in Section 12.07(l).
"Security Agreement" means a Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent for the benefit of the Secured Parties securing
the Obligations.
"Seller" means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.
"Senior Officer" means, with respect to any Loan Party, the Chief Executive
Officer, the Chief Financial Officer, the President, a Vice President of Finance
or the Controller.
"Settlement Period" has the meaning specified therefor in Section 2.02(d)(i)
hereof.
"Significant Subsidiary" means each Subsidiary of the Parent that:
(a)    is designated with an asterisk on Schedule 6.01(e);


(b)    accounted for at least 2.5% of consolidated revenues of the Parent and
its Subsidiaries for the four fiscal quarters of the Parent ending on the last
day of the last fiscal quarter of the Parent immediately preceding the date as
of which any such determination is made (after elimination of the intercompany
debt and revenues); or


(c)    has assets which represent at least 2.5% of the consolidated assets of
the Parent and its Subsidiaries as at the last day of the last fiscal quarter of
the Parent immediately preceding the date as of which any such determination is
made (after elimination of the intercompany debt and revenues);
provided, that all Subsidiaries of the Parent that are not Significant
Subsidiaries shall not in the aggregate account more than (i) 5% of consolidated
revenues of the Parent and its Subsidiaries for the four fiscal quarters of the
Parent ending on the last day of the last fiscal quarter of the Parent
immediately preceding the date as of which any such determination is made (after
elimination of the intercompany debt and revenues) or (ii) have assets which
represent more than 5% of the consolidated assets of the Parent and its
Subsidiaries as at the last day of the last fiscal quarter of the Parent
immediately preceding the date as of which any such determination is made (after
elimination of the intercompany debt and revenues).
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person and its Subsidiaries, on
a consolidated basis, is not less than the total amount of the liabilities of
such Person and its Subsidiaries, on a consolidated basis, (b) the present fair
salable value of the assets of such Person and its Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of such Person and its Subsidiaries, on a consolidated basis,
on its existing debts as they become absolute and matured, (c) such Person and
its Subsidiaries, on a consolidated basis are able to pay their debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person and its Subsidiaries, on a
consolidated basis, do not intend to, and do not believe that they will, incur
debts or liabilities beyond such Person's and its Subsidiaries, on a

42

--------------------------------------------------------------------------------




consolidated basis, ability to pay as such debts and liabilities mature, and
(e) such Person and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction, and are not about to engage in business or a
transaction, for which such Person's and its Subsidiaries, on a consolidated
basis, property would constitute unreasonably small capital.
"Specified Intercompany Agreements" means (a) the Amended and Restated Cost
Sharing Agreement, dated as of June 1, 2009, between the Parent and Avid
Technology International B.V. (b) the Intercompany Service Agreement, dated as
of January 1, 2009, between the Parent and Avid Technology International B.V.,
(c) the Audio Products License Agreement, dated as of June 29, 2010, between the
Parent and Avid Technology International B.V., (d) the Toiya/Commissionaire
Agreement, dated as of January 1, 2003, between the Parent and Avid Japan K.K.,
(e) the Intercompany Service Agreement, dated as of January 1, 2002, between the
Parent and Avid Technology (Australia) Pty Ltd., and (f) the Intercompany
Research and Development and Other Services Agreement, dated as of August 3,
1998, between Avid Technology Inc. and Softimage, Inc., in each case as amended
and/or modified from time to time prior to the Effective Date.
"Specified Intercompany Loans" means the notes, loan agreements and other
instruments evidencing Indebtedness described on Schedule 1.01(D).
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw‑Hill Companies, Inc. and any successor thereto.
"Stock Repurchase Account" means an account of the Borrower held at a financial
institution located in the United States exclusively comprised of funds
designated to be used solely in connection with the Stock Repurchase Program.
"Stock Repurchase Program" means the program authorized by the Board of
Directors of the Borrower to repurchase common stock of the Borrower, from time
to time, on the open market or otherwise.
"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are reasonably satisfactory to the
Collateral Agent and the Required Lenders and which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents (a) by the execution and delivery of a subordination
agreement, in form and substance reasonably satisfactory to the Collateral Agent
and the Required Lenders, or (b) otherwise on terms and conditions reasonably
satisfactory to the Collateral Agent and the Required Lenders; provided,
however, that the term "Subordinated Indebtedness" shall not include any
subordinated intercompany Indebtedness among the Loan Parties and/or their
Subsidiaries which is permitted to be incurred pursuant to the definition of
Permitted Indebtedness and which is made in the form of subordinated
intercompany notes issued pursuant to, and subject to the terms and provisions
of, the Intercompany Subordination Agreement.
"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such

43

--------------------------------------------------------------------------------




Person's consolidated financial statements if such financial statements were
prepared in accordance with GAAP or (b) of which more than 50% of (i) the
outstanding Equity Interests having (in the absence of contingencies) ordinary
voting power to elect a majority of the Board of Directors of such Person,
(ii) in the case of a partnership or limited liability company, the interest in
the capital or profits of such partnership or limited liability company or
(iii) in the case of a trust, estate, association, joint venture or other
entity, the beneficial interest in such trust, estate, association or other
entity business is, at the time of determination, owned or controlled directly
or indirectly through one or more intermediaries, by such Person. References to
a Subsidiary shall mean a Subsidiary of the Parent unless the context expressly
provides otherwise.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Termination Date" means the first date on which all of the Obligations other
than Contingent Indemnity Obligations are paid in full in cash and the
Commitments of the Lenders are terminated.
"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur material liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (c) the filing of a notice of intent to terminate an Employee Plan
or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (d) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (e) any other event or condition that could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Employee
Plan.
"Term Loan" means, collectively, the loans made by the Term Loan Lenders to the
Borrower on the Effective Date pursuant to Section 2.01(a)(ii).
"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrower in the amount set forth in
Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.
"Term Loan Lender" means a Lender with a Term Loan Commitment or a Term Loan.
"Title Insurance Policy" means a mortgagee's loan policy, in form reasonably
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued to the Collateral Agent by or on behalf of a title
insurance company selected by the Borrower and reasonably satisfactory to the
Collateral Agent, insuring the Lien created by a Mortgage in an amount (not in
excess of the fair market value of the Facility subject to such Mortgage) and on
terms and with such customary (and available at commercially reasonable rates)
endorsements reasonably satisfactory to the Collateral Agent, delivered to the
Collateral Agent.

44

--------------------------------------------------------------------------------




"Total Commitment" means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.
"Total Revolving Credit Commitment" means the sum of the amounts of the Lenders'
Revolving Credit Commitments, which amount is $5,000,000 as of the Effective
Date.
"Total Term Loan Commitment" means the sum of the amounts of the Lenders' Term
Loan Commitments, which amount is $100,000,000 as of the Effective Date.
"Transferee" has the meaning specified therefor in Section 2.09.
"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.
"Uniform Commercial Code" or "UCC" has the meaning specified therefor in Section
1.04.
"Unused Line Fee" has the meaning specified therefor in Section 2.06(a).
"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"WARN" has the meaning specified therefor in Section 6.01(p).
"Wholly Owned Subsidiary" means any Subsidiary of a Person all of the Equity
Interests (other than in the case of a corporation, directors’ qualifying shares
or shares required to be held by a resident of the jurisdiction of organization)
are controlled by such Person or one or more other Subsidiaries of such Person
or by such Person and one or more other Subsidiaries of such Person.
"Withholding Agent" means any Loan Party and the Administrative Agent.
"Working Capital" means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
Receivable of such Person and its Subsidiaries as at such date of determination,
plus (ii) the aggregate amount of prepaid expenses and other current assets
(including inventories) of such Person and its Subsidiaries as at such date of
determination (other than cash, Cash Equivalents and any Indebtedness owing to
such Person or any of its Subsidiaries by Affiliates of such Person), minus
(b) the sum, for such Person and its Subsidiaries, of (i) the unpaid amount of
all accounts payable of such Person and its Subsidiaries as at such date

45

--------------------------------------------------------------------------------




of determination, plus (ii) the aggregate amount of all accrued expenses and
deferred revenues (whether classified as current or long-term) of such Person
and its Subsidiaries as at such date of determination (other than the current
portion of long-term debt and all accrued interest and taxes).
Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.


Section 1.03    Certain Matters of Construction. References in this Agreement to
"determination" by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations). A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall "continue" or be "continuing" until
such Event of Default has been waived in writing by the Required Lenders. Any
Lien referred to in this Agreement or any other Loan Document as having been
created in favor of any Agent, any agreement entered into by any Agent pursuant
to this Agreement or any other Loan Document, any payment made by or to or funds
received by any Agent pursuant to or as contemplated by this Agreement or any
other Loan Document, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of the Agents and the
Lenders. Wherever the phrase "to the knowledge of any Loan Party" or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to the actual knowledge of a Senior Officer. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

46

--------------------------------------------------------------------------------






Section 1.04    Accounting and Other Terms.


(a)    Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP. For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with FASB ASC 840 (or any other similar promulgation or methodology
under GAAP with respect to the same subject matter as FASB ASC 840) on the
definitions and covenants herein, GAAP as in effect on the Effective Date shall
be applied and (ii) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Parent and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.


(b)    All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code" or the "UCC") and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.


Section 1.05    Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.



47

--------------------------------------------------------------------------------




ARTICLE II
THE LOANS


Section 2.01    Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:


(i)each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrower at any time and from time to time during the term of this Agreement, in
an aggregate principal amount of Revolving Loans at any time outstanding not to
exceed the amount of such Lender's Revolving Credit Commitment; and


(ii)each Term Loan Lender severally agrees to make the Term Loan to the Borrower
on the Effective Date, in an aggregate principal amount not to exceed the amount
of such Lender's Term Loan Commitment.


(b)    Notwithstanding the foregoing:


(i)    The aggregate principal amount of Revolving Loans outstanding at any time
to the Borrower shall not exceed the Total Revolving Credit Commitment. The
Revolving Credit Commitment of each Lender shall automatically and permanently
be reduced to zero on the Final Maturity Date. Within the foregoing limits, the
Borrower may borrow, repay and reborrow, the Revolving Loans on or after the
Effective Date and prior to the Final Maturity Date, subject to the terms,
provisions and limitations set forth herein. No Revolving Loans shall be
advanced on the Effective Date.


(ii)    The aggregate principal amount of the Term Loan made on the Effective
Date shall not exceed the Total Term Loan Commitment. Any principal amount of
the Term Loan which is repaid or prepaid may not be reborrowed.


Section 2.02    Making the Loans. (a) The Borrower shall give the Administrative
Agent prior telephonic or email notice (immediately confirmed in writing, in
substantially the form of Exhibit C hereto (a "Notice of Borrowing")), not later
than 12:00 noon (New York City time) on the date which is 1 Business Day in the
case of Revolving Loans which are Reference Rate Loans and otherwise 3 Business
Days prior to the date of the proposed Loan (or such shorter period as the
Administrative Agent is willing to accommodate from time to time, but in no
event later than 12:00 noon (New York City time) on the borrowing date of the
proposed Loan). Such Notice of Borrowing shall be irrevocable and shall specify
(i) the principal amount of the proposed Loan, (ii) whether such Loan is
requested to be a Revolving Loan (it being understood that no Revolving Loans
shall be advanced on the Effective Date) or the Term Loan, (iii) whether the
Loan is requested to be a Reference Rate Loan or a LIBOR Rate Loan and, in the
case of a LIBOR Rate Loan, the initial Interest Period with respect thereto and
(iv) the proposed borrowing date, which must be a Business Day, and, with
respect to the Term Loan, must be the Effective Date. The Administrative Agent
and the Lenders may act without liability upon the basis of written, telecopied
or telephonic notice believed by the Administrative Agent in good faith to be
from the Borrower (or from any Authorized Officer thereof

48

--------------------------------------------------------------------------------




designated in writing purportedly from the Borrower to the Administrative
Agent). The Borrower hereby waives the right to dispute the Administrative
Agent's record of the terms of any such telephonic Notice of Borrowing. The
Administrative Agent and each Lender shall be entitled to rely conclusively on
any Authorized Officer's authority to request a Loan on behalf of the Borrower
until the Administrative Agent receives written notice to the contrary. The
Administrative Agent and the Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing.


(b)    Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrower shall be bound to make a borrowing in accordance
therewith. Each Revolving Loan shall be made in a minimum amount of $500,000 and
shall be in an integral multiple of $100,000.
(c)    (i)    Except as otherwise provided in this Section 2.02(c), all Loans
under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Revolving Credit
Commitment or the Total Term Loan Commitment, as the case may be, it being
understood that no Lender shall be responsible for any default by any other
Lender in that other Lender's obligations to make a Loan requested hereunder,
nor shall the Commitment of any Lender be increased or decreased as a result of
the default by any other Lender in that other Lender's obligation to make a Loan
requested hereunder, and each Lender shall be obligated to make the Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender.


(ii)     Notwithstanding any other provision of this Agreement, and in order to
reduce the number of fund transfers among the Borrower, the Agents and the
Lenders, the Borrower, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrower and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in Section 2.02(d); provided, however, that
(A) the Administrative Agent shall in no event fund any such Revolving Loans if
the Administrative Agent shall have received written notice from the Collateral
Agent or the Required Lenders on the Business Day prior to the date of the
proposed Revolving Loan that one or more of the conditions precedent contained
in Section 5.02 will not be satisfied at the time of the proposed Revolving
Loan, and (B) the Administrative Agent shall not otherwise be required to
determine that, or take notice whether, the conditions precedent in Section 5.02
have been satisfied. If the Borrower gives a Notice of Borrowing requesting a
Revolving Loan and the Administrative Agent elects not to fund such Revolving
Loan on behalf of the Revolving Loan Lenders, then promptly after receipt of the
Notice of Borrowing requesting such Revolving Loan, the Administrative Agent
shall notify each Revolving Loan Lender of the specifics of the requested
Revolving Loan and that it will not fund the requested Revolving Loan on behalf
of the Revolving Loan Lenders. If the Administrative Agent notifies the
Revolving Loan Lenders that it will not fund a requested Revolving Loan on
behalf of the Revolving Loan Lenders, each Revolving Loan Lender shall make its
Pro Rata Share of the Revolving Loan available to the Administrative Agent, in
immediately available funds, in the Administrative Agent's Account no later than
3:00 p.m. (New York City time) (provided that the Administrative Agent requests
payment from such Revolving Loan Lender not later than 1:00 p.m. (New York City
time)) on the date of the proposed Revolving Loan. The Administrative Agent will
make the proceeds of such

49

--------------------------------------------------------------------------------




Revolving Loans available to the Borrower on the day of the proposed Revolving
Loan by causing an amount, in immediately available funds, equal to the proceeds
of all such Revolving Loans received by the Administrative Agent in the
Administrative Agent's Account or the amount funded by the Administrative Agent
on behalf of the Revolving Loan Lenders to be deposited in an account designated
by the Borrower.


(iii)If the Administrative Agent has notified the Revolving Loan Lenders that
the Administrative Agent, on behalf of the Revolving Loan Lenders, will not fund
a particular Revolving Loan pursuant to Section 2.02(c)(ii), the Administrative
Agent may assume that each such Revolving Loan Lender has made such amount
available to the Administrative Agent on such day and the Administrative Agent,
in its sole discretion, may, but shall not be obligated to, cause a
corresponding amount to be made available to the Borrower on such day. If the
Administrative Agent makes such corresponding amount available to the Borrower
and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for 3 Business Days and thereafter at the
Reference Rate. During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrower shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Borrower of such failure and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent for its own account.


(iv)Nothing in this Section 2.02(c) shall be deemed to relieve any Revolving
Loan Lender from its obligations to fulfill its Revolving Credit Commitment
hereunder or to prejudice any rights that the Administrative Agent or the
Borrower may have against any Revolving Loan Lender as a result of any default
by such Revolving Loan Lender hereunder.


(d)    (i)    With respect to all periods for which the Administrative Agent has
funded Revolving Loans pursuant to Section 2.02(c), on Friday of each week, or
if the applicable Friday is not a Business Day, then on the following Business
Day, or such shorter period as the Administrative Agent may from time to time
select (any such week or shorter period being herein called a "Settlement
Period"), the Administrative Agent shall notify each Revolving Loan Lender of
the unpaid principal amount of the Revolving Loans outstanding as of the last
day of each such Settlement Period. In the event that such amount is greater
than the unpaid principal amount of the Revolving Loans outstanding on the last
day of the Settlement Period immediately preceding such Settlement Period (or,
if there has been no preceding Settlement Period, the amount of the Revolving
Loans made on the date of such Revolving Loan Lender's initial funding), each
Revolving Loan Lender shall promptly (and in any event not later than 2:00 p.m.
(New York City time) if the Administrative Agent requests payment from such
Lender not later than 12:00 noon (New York City time) on such day) make
available to the Administrative Agent its Pro Rata Share of the difference in
immediately available funds. In the event that such amount is less than such
unpaid principal

50

--------------------------------------------------------------------------------




amount, the Administrative Agent shall promptly pay over to each Revolving Loan
Lender its Pro Rata Share of the difference in immediately available funds. In
addition, if the Administrative Agent shall so request at any time when a
Default or an Event of Default shall have occurred and be continuing, or any
other event shall have occurred as a result of which the Administrative Agent
shall determine that it is desirable to present claims against the Borrower for
repayment, each Revolving Loan Lender shall promptly remit to the Administrative
Agent or, as the case may be, the Administrative Agent shall promptly remit to
each Revolving Loan Lender, sufficient funds to adjust the interests of the
Revolving Loan Lenders in the then outstanding Revolving Loans to such an extent
that, after giving effect to such adjustment, each such Revolving Loan Lender's
interest in the then outstanding Revolving Loans will be equal to its Pro Rata
Share thereof. The obligations of the Administrative Agent and each Revolving
Loan Lender under this Section 2.02(d) shall be absolute and unconditional. Each
Revolving Loan Lender shall only be entitled to receive interest on its Pro Rata
Share of the Revolving Loans which have been funded by such Revolving Loan
Lender.
(ii)    In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to Section 2.02(d)(i), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for 3 Business Days and thereafter at the
Reference Rate. During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrower shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Borrower of such failure and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent for its own account. Nothing in
this Section 2.02(d)(ii) shall be deemed to relieve any Revolving Loan Lender
from its obligation to fulfill its Revolving Credit Commitment hereunder or to
prejudice any rights that the Administrative Agent or the Borrower may have
against any Revolving Loan Lender as a result of any default by such Revolving
Loan Lender hereunder.


Section 2.03    Repayment of Loans; Evidence of Debt. (a) The outstanding
principal of all Revolving Loans shall be due and payable on the Final Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.


(b)    The outstanding principal amount of the Term Loan shall be repaid in
consecutive quarterly installments on the last day of each calendar quarter
beginning on June 30, 2016 in an aggregate principal amount equal to
$1,250,000.00. The outstanding unpaid principal amount of the Term Loan, and all
accrued and unpaid interest thereon, shall be due and payable on the earlier of
(i) the Final Maturity Date and (ii) the date on which the Term Loan is declared
due and payable pursuant to the terms of this Agreement.


(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

51

--------------------------------------------------------------------------------




(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.


(e)    The entries made in the accounts maintained pursuant to Section 2.03(c)
or Section 2.03(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that (i) the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement and (ii) in
the event of any conflict between the entries made in the accounts maintained
pursuant to Section 2.03(c) and the accounts maintained pursuant to Section
2.03(d), the accounts maintained pursuant to Section 2.03(d) shall govern and
control.


(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).


Section 2.04    Interest.


(a)    Revolving Loans. Subject to the terms of this Agreement, at the option of
the Borrower, each Revolving Loan shall be either a Reference Rate Loan or a
LIBOR Rate Loan. Each Revolving Loan that is a Reference Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Loan until repaid, at a rate per annum equal to the Reference Rate
plus the Applicable Margin. Each Revolving Loan that is a LIBOR Rate Loan shall
bear interest on the principal amount thereof from time to time outstanding,
from the date of such Loan until repaid, at a rate per annum equal to the LIBOR
Rate for the Interest Period in effect for such Loan plus the Applicable Margin.


(b)    Term Loan. Subject to the terms of this Agreement, at the option of the
Borrower, the Term Loan or any portion thereof shall be either a Reference Rate
Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is a Reference
Rate Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of the Term Loan until repaid, at a rate per annum
equal to the Reference Rate plus the Applicable Margin, and each portion of the
Term Loan that is a LIBOR Rate Loan shall bear interest on the principal amount
thereof from time to time outstanding, from the date of the Term Loan until
repaid, at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for the Term Loan (or such portion thereof) plus the Applicable Margin.

52

--------------------------------------------------------------------------------




(c)    Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or any other Obligations of the Loan
Parties under this Agreement and the other Loan Documents, shall bear interest,
from the date such Event of Default occurred until the date such Event of
Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.


(d)    Interest Payment. Interest on each Loan shall be payable (i) in the case
of a Reference Rate Loan, monthly, in arrears, on the first day of each month,
commencing on the first day of the month following the month in which such Loan
is made, (ii) in the case of a LIBOR Rate Loan, on the last day of each Interest
Period applicable to such Loan and (iii) in the case of each Loan, at maturity
(whether upon demand, by acceleration or otherwise). Interest at the
Post-Default Rate under Section 2.04(c) shall be payable on demand. The Borrower
hereby authorizes the Administrative Agent to, and the Administrative Agent may,
from time to time, charge the Loan Account pursuant to Section 4.01 with the
amount of any interest payment due hereunder.


(e)    General. All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.


Section 2.05    Reduction of Commitment; Prepayment of Loans.
  
(a)    Reduction of Commitments.


(i)    Revolving Credit Commitments. The Total Revolving Credit Commitment shall
terminate on the Final Maturity Date. The Borrower may reduce the Total
Revolving Credit Commitment to an amount (which may be zero) not less than the
sum of (A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding and (B) the aggregate principal amount of all Revolving Loans not
yet made as to which a Notice of Borrowing has been given by the Borrower under
Section 2.02. Each such reduction shall be (1) in an amount which is an initial
minimum amount of $1,000,000 and integral multiples of $250,000 in excess
thereof (or by the full amount of the Total Revolving Credit Commitment in
effect immediately prior to such reduction if such amount at that time is less
than $1,000,000), (2) made by providing not less than 3 Business Days' prior
written notice to the Administrative Agent (or such shorter period of time as
may be agreed by the Administrative Agent); provided that, such notice may
provide that it is conditioned upon the consummation of other financing or the
consummation of a sale of Equity Interests, in which case, such notice may be
revoked or extended by the Borrower if any such condition is not satisfied prior
to the date of termination of this Agreement in such notice, (3) irrevocable and
(4) accompanied by the payment of the Applicable Premium, if any, payable in
connection with such reduction of the Total Revolving Credit Commitment. Once
reduced, the Total Revolving Credit Commitment may not be increased. Each such
reduction of the Total Revolving Credit Commitment shall reduce the Revolving
Credit Commitment of each Lender proportionately in accordance with its Pro Rata
Share thereof.



53

--------------------------------------------------------------------------------




(i)    Term Loan. The Total Term Loan Commitment shall terminate at 5:00 p.m.
(New York City time) on the Effective Date.


(b)    Optional Prepayment.


(i)    Revolving Loans. The Borrower may, at any time and from time to time,
prepay the principal of any Revolving Loan, in whole or in part. Each prepayment
made pursuant to this Section 2.05(b)(i) in connection with a reduction of the
Total Revolving Credit Commitment pursuant to Section 2.05(a)(i) above shall be
accompanied by the payment of the Applicable Premium, if any, payable in
connection with such reduction of the Total Revolving Credit Commitment.


(ii)    Term Loan. The Borrower may, at any time and from time to time, upon (A)
in the case of a Reference Rate Loan, at least 3 Business Days prior to written
notice to the Administrative Agent, or (B) in the case of a LIBOR Rate Loan at
least at least 3 Business Days' prior written notice to the Administrative Agent
(or, in each case, such shorter period of time as the Administrative Agent may
agree to), prepay the principal of the Term Loan, in whole or in part; provided,
that such notice may provide that it is conditioned upon the consummation of
other financing or the consummation of a sale of Equity Interests, in which
case, such notice may be revoked or extended by the Borrowers if any such
condition is not satisfied prior to the date of termination of this Agreement in
such notice. Each prepayment made pursuant to this Section 2.05(b)(ii) shall be
accompanied by the payment of (A) accrued interest to the date of such payment
on the amount prepaid and (B) the Applicable Premium, if any, payable in
connection with such prepayment of the Term Loan. Each such prepayment of the
Term Loan pursuant to this Section 2.05(b) shall be applied against the
remaining installments of principal due on the Term Loan in such order of
maturity as the Borrower may direct.


(iii)    Termination of Agreement. The Borrower may, upon at least 10 Business
Days (or such shorter period of time as the Administrative Agent may agree to)
prior written notice to the Administrative Agent, terminate this Agreement by
paying to the Administrative Agent, in cash, the Obligations (other than
Contingent Indemnity Obligations), in full, plus the Applicable Premium, if any,
payable in connection with such termination of this Agreement; provided, that
such notice may provide that it is conditioned upon the consummation of other
financing or the consummation of a sale of Equity Interests, in which case, such
notice may be revoked or extended by the Borrower if any such condition is not
satisfied prior to the date of termination of this Agreement in such notice. If
the Borrower has sent a notice of termination pursuant to this Section
2.05(b)(iii), then the Borrower shall be obligated to repay the Obligations, in
full, plus the Applicable Premium, if any, payable in connection with such
termination of this Agreement on the date set forth as the date of termination
of this Agreement in such notice. Notwithstanding the foregoing, no Applicable
Premium shall be due and payable in connection with any such prepayment made
with the proceeds of a financing provided by any Agent or any Affiliate or
Related Fund thereof.



54

--------------------------------------------------------------------------------




(c)    Mandatory Prepayment.


(i)    Promptly, and in any event within 2 Business Days following the date upon
which the Borrower is required to deliver to the Administrative Agent its
audited annual financial statements pursuant to Section 7.01(a)(iii), commencing
with the requirement to deliver to the Agents and the Lenders the financial
statements for the Fiscal Year ended December 31, 2016, the Borrower shall
prepay the outstanding principal amount of the Loans in accordance with Section
2.05(d) in an amount equal to the result of (to the extent positive) (1) 50% of
the Excess Cash Flow of the Parent and its Subsidiaries for such Fiscal Year
minus (2) the aggregate principal amount of all payments made by the Borrower
pursuant to Section 2.05(b) during such Fiscal Year (in the case of payments
made by the Borrower pursuant to Section 2.05(b)(i), only to the extent that the
Total Revolving Credit Commitment is permanently reduced by the amount of such
payments).


(ii)    Promptly, and in any event within 2 Business Days after receipt of any
Net Cash Proceeds from any Disposition under clauses (h), (m) or (n) of the
definition of Permitted Disposition or any Disposition that is not a Permitted
Disposition by any Loan Party or its Subsidiaries, the Borrower shall prepay the
outstanding principal amount of the Loans in accordance with Section 2.05(d) in
an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection with such Disposition to the extent that the aggregate amount of Net
Cash Proceeds received by all Loan Parties and their Subsidiaries (and not paid
to the Administrative Agent as a prepayment of the Loans) shall exceed (y) for
all such Dispositions by Foreign Subsidiaries, $1,000,000 in any Fiscal Year and
(z) for all such Dispositions by the Parent and its Domestic Subsidiaries,
$500,000 in any Fiscal Year. Nothing contained in this Section 2.05(c)(ii) shall
permit any Loan Party or any of its Subsidiaries to make a Disposition of any
property other than in accordance with Section 7.02(c)(ii).


(iii)    Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), the
Borrower shall prepay the outstanding amount of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith. The provisions of this Section 2.05(c)(iii)
shall not be deemed to be implied consent to any such issuance, incurrence or
sale otherwise prohibited by the terms and conditions of this Agreement.


(iv)    Within 2 Business Days after receipt of any Net Cash Proceeds by any
Loan Party or any of its Subsidiaries of any Extraordinary Receipts, the
Borrower shall prepay the outstanding principal of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith to the extent that the aggregate amount of
Net Cash Proceeds received by all Loan Parties (and not paid to the
Administrative Agent as a prepayment of the Loans) shall exceed (x) for all such
Extraordinary Receipts received by Foreign Subsidiaries (excluding Extraordinary
Receipts of the type described in clause (a) of the definition thereof),
$1,000,000 in any Fiscal Year, (y) for all such Extraordinary Receipts received
by the Parent and its Domestic Subsidiaries (excluding Extraordinary Receipts of
the type described in clause (a) of the definition thereof), $500,000 in any
Fiscal Year and (z) for all such Extraordinary Receipts of the type described in
clause (a) of the definition thereof, $1,000,000 in any Fiscal Year.



55

--------------------------------------------------------------------------------




(v)[Reserved.]


(vi)Notwithstanding the foregoing, with respect to Net Cash Proceeds received by
any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case may be, up
to $500,000 in the aggregate in any Fiscal Year of the Net Cash Proceeds from
all such Dispositions and Extraordinary Receipts shall not be required to be so
used to prepay the Obligations to the extent that such Net Cash Proceeds are
used to replace, repair, restore or purchase properties or assets (other than
current assets) used in such Person's business, provided that, (A) no Event of
Default has occurred and is continuing on the date such Person receives such Net
Cash Proceeds, (B) the Borrower delivers a certificate to the Administrative
Agent within 10 Business Days after such Disposition or loss, destruction or
taking, as the case may be, stating that such Net Cash Proceeds shall be used to
replace, repair, restore or purchase properties or assets used or useful in such
Person's business within a period specified in such certificate not to exceed
180 days after the date of receipt of such Net Cash Proceeds (which certificate
shall set forth estimates of the Net Cash Proceeds to be so expended), (C) such
Net Cash Proceeds are deposited in an account subject to a Control Agreement (if
held by a Loan Party), and (D) upon the earlier of (1) the expiration of the
period specified in the relevant certificate furnished to the Administrative
Agent pursuant to clause (B) above or (2) the occurrence of an Event of Default,
such Net Cash Proceeds, if not theretofore so used, shall be used to prepay the
Obligations in accordance with Section 2.05(c)(ii) or Section 2.05(c)(iv) as
applicable.


(d)    Application of Payments. Each prepayment pursuant to subsections (c)(i),
(c)(ii), (c)(iii) and (c)(iv) above shall be applied, first, to the Term Loan,
until paid in full and second, to the Revolving Loans (with a corresponding
permanent reduction in the Revolving Credit Commitments), until paid in full.
Each prepayment of the Term Loan pursuant to Section 2.05(c) shall be applied
pro rata against the remaining installments of principal of the Term Loan.
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default, if the Administrative Agent has elected, or has been
directed by the Collateral Agent or the Required Lenders, to apply payments in
respect of any Obligations in accordance with Section 4.03(b), prepayments
required under Section 2.05(c) shall be applied in the manner set forth in
Section 4.03(b). Any prepayment of any Loans shall be applied first to Reference
Rate Loans to the full extent thereof before application to LIBOR Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 2.08.


(e)    Interest and Fees. Any prepayment made pursuant to this Section 2.05
shall be accompanied by (i) with respect to the (x) Revolving Loans that are
repaid together with a corresponding concurrent permanent reduction in the
Revolving Credit Commitments and (y) the Term Loan, accrued interest on the
principal amount being prepaid to the date of prepayment, (ii) any Funding
Losses payable pursuant to Section 2.08, (iii) the Applicable Premium, if any,
payable in connection with such prepayment of the Loans to the extent required
under Section 2.06(b) and (iv) if such prepayment would reduce the amount of the
outstanding Loans to zero at a time when the Total Revolving Credit Commitment
has been terminated, such prepayment shall be accompanied by the payment of all
fees accrued to such date pursuant to Section 2.06.

56

--------------------------------------------------------------------------------






(f)    Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.


Section 2.06    Fees.


(a)    Unused Line Fee. From and after the Effective Date and until the
Termination Date, the Borrower shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders, in accordance with their Pro Rata Shares,
monthly in arrears on the first day of each month commencing on the first day of
the first month after the Effective Date, an unused line fee (the "Unused Line
Fee"), which shall accrue at the rate per annum of 0.5% on the excess, if any,
of the Total Revolving Credit Commitment over the sum of the average principal
amount of all Revolving Loans outstanding from time to time during the preceding
month.


(b)    Applicable Premium.


(i)    Upon the occurrence of an Applicable Premium Trigger Event prior to the
third anniversary of the Effective Date, the Borrower shall pay to the
Collateral Agent, for the account of the Lenders in accordance with their Pro
Rata Shares, the Applicable Premium.


(ii)    Any Applicable Premium payable in accordance with this Section 2.06(b)
shall be presumed to be equal to the liquidated damages sustained by the Lenders
as the result of the occurrence of the Applicable Premium Trigger Event and the
Loan Parties agree that it is reasonable under the circumstances currently
existing. THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.


(iii)    The Loan Parties expressly agree that: (A) the Applicable Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Agents, the Lenders and the
Loan Parties shall be estopped hereafter from claiming differently than as
agreed to in this paragraph; (E) their agreement to pay the Applicable Premium
is a material inducement to Lenders to provide the Commitments and make the
Loans, and (F) the Applicable Premium represents a good faith, reasonable
estimate and calculation of the lost profits or damages of the Agents and the
Lenders and that it would be impractical and extremely difficult to ascertain
the actual amount of damages to the Agents and the Lenders or profits lost by
the Agents and the Lenders as a result of such Applicable Premium Trigger Event.


(iv)    Nothing contained in this Section 2.06(b) shall permit any prepayment of
the Loans or reduction of the Commitments not otherwise permitted by the terms
of this Agreement or any other Loan Document.

57

--------------------------------------------------------------------------------






(c)    Fee Letter. As and when due and payable under the terms of the Fee
Letter, the Borrower shall pay the fees set forth in the Fee Letter.


(d)    Audit and Collateral Monitoring Fees. The Borrower acknowledges that
pursuant to Section 7.01(f), representatives of the Agents may visit any or all
of the Loan Parties and/or conduct inspections, audits and/or examinations of
any or all of the Loan Parties at any time and from time to time, in each case,
subject to the limitations below and, in the absence of a continuing Event of
Default, during business hours and with reasonable prior notice. The Borrower
agrees to pay (i) $1,500 per day per examiner plus the examiner's out-of-pocket
costs and reasonable expenses incurred in connection with all such visits,
inspections, audits and/or examinations and (ii) the reasonable cost of all
visits, inspections, audits and/or examinations conducted by a third party on
behalf of the Agents; provided, that so long as no Event of Default shall have
occurred and be continuing, the Borrower shall not be obligated to reimburse the
Agents for more than 1 audit during any calendar year or 1 examination during
any calendar year.


Section 2.07     LIBOR Option.


(a)    The Borrower may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent
prior to 11:00 a.m. (New York City time) at least 3 Business Days prior to (i)
the proposed borrowing date of a Loan (as provided in Section 2.02), (ii) in the
case of the conversion of a Reference Rate Loan to a LIBOR Rate Loan, the
commencement of the proposed Interest Period or (iii) in the case of the
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan, the last day of the then
current Interest Period (the "LIBOR Deadline"). Notice of the Borrower's
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of (A) a Notice of Borrowing (in the case of the
initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR Notice
prior to the LIBOR Deadline (or by telephonic notice received by the
Administrative Agent before the LIBOR Deadline (to be confirmed by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
prior to 5:00 p.m. (New York City time) on the same day)). Promptly upon its
receipt of each such LIBOR Notice, the Administrative Agent shall provide a copy
thereof to each of the Lenders. Each LIBOR Notice shall be irrevocable and
binding on the Borrower.


(b)    Interest on LIBOR Rate Loans shall be payable in accordance with Section
2.04(d). On the last day of each applicable Interest Period, unless the Borrower
properly has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loans automatically shall convert to the rate of
interest then applicable to Reference Rate Loans of the same type hereunder. At
any time that a Default or an Event of Default has occurred and is continuing,
the Borrower no longer shall have the option to request that any portion of the
Loans bear interest at the LIBOR Rate and the Administrative Agent shall have
the right to convert the interest rate on all outstanding LIBOR Rate Loans to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder prior to the last day of the then current Interest Period.

58

--------------------------------------------------------------------------------






(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower (i) shall have not more than 5 LIBOR Rate Loans in effect at any given
time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans of at
least $500,000 and integral multiples of $100,000 in excess thereof.


(d)    The Borrower may prepay LIBOR Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
mandatory prepayment pursuant to Section 2.05(c) or any application of payments
or proceeds of Collateral in accordance with Section 4.03 or Section 4.04 or for
any other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, the Borrower shall indemnify, defend, and hold the Agents and the
Lenders and their participants harmless against any and all Funding Losses in
accordance with Section 2.08.


(e)    Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate. The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.


Section 2.08    Funding Losses. In connection with each LIBOR Rate Loan, the
Borrower shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default or any mandatory prepayment required pursuant
to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto (including as a result of a
Default or an Event of Default), or (c) the failure to borrow (other than as a
result of a failure of a Defaulting Lender to fund in accordance with this
Agreement), convert, continue or prepay any LIBOR Rate Loan on the date
specified in any Notice of Borrowing or LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, "Funding Losses"). Funding
Losses shall, with respect to any Agent or any Lender, be deemed to equal the
amount reasonably determined by such Agent or such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate
that would have been applicable thereto, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period therefor), minus (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Agent or such Lender would be offered were it to be offered, at the commencement
of such period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of an Agent or a Lender delivered to the
Borrower setting forth any amount or amounts that such Agent or such Lender is
entitled to receive pursuant to this Section 2.08 shall be conclusive absent
manifest error.



59

--------------------------------------------------------------------------------




Section 2.09    Taxes. (a)    Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any and all Taxes, except as required by applicable
law. If any Loan Party shall be required to deduct any Taxes from or in respect
of any sum payable hereunder to any Secured Party (or any transferee or assignee
thereof, including a participation holder (any such entity, a "Transferee")),
(i) the applicable Withholding Agent shall make such deductions and (ii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount (an "Additional Amount") necessary such that after
making all required deductions (including deductions applicable to additions
sums payable under this Section 2.09) such Secured Party (or such Transferee)
receives the amount equal to the sum it would have received had no such
deductions been made.


(b)    In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes. Each Loan Party
shall deliver to each Secured Party official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.


(c)    The Loan Parties hereby jointly and severally indemnify and agree to hold
each Secured Party harmless from and against Taxes and Other Taxes (including,
without limitation, Taxes and Other Taxes imposed on any amounts payable under
this Section 2.09) paid by such Person, whether or not such Taxes or Other Taxes
were correctly or legally asserted. Such indemnification shall be paid within 10
days from the date on which any such Person makes written demand therefore
specifying in reasonable detail the nature and amount of such Taxes or Other
Taxes.


(d)    Each Lender (or Transferee) that is not a U.S. Person (a "Non-U.S.
Lender") agrees that it shall, no later than the Effective Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.07 hereof after
the Effective Date, promptly after the date upon which such Lender becomes a
party hereto) deliver to the Agents one properly completed and duly executed
copy of either U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY or any subsequent versions thereof or successors thereto, in each case
claiming complete exemption from, or reduced rate of, U.S. Federal withholding
tax on payments of interest hereunder. In addition, in the case of a Non-U.S.
Lender claiming exemption from U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents
to the Agents and the Borrower that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender changes its applicable
lending office by designating a different lending office. In addition, such
Lender (or Transferee) or Agent shall deliver such forms within 20 days after
receipt of a written request therefor from the Borrower or any Agent, the
assigning

60

--------------------------------------------------------------------------------




Lender or the Lender granting a participation, as applicable. Notwithstanding
any other provision of this Section 2.09, a Non-U.S. Lender shall not be
required to deliver any form pursuant to this Section 2.09(d) that such Non-U.S.
Lender is not legally able to deliver. Each Lender that is a U.S. Person shall
deliver to the Agents one completed and duly executed copy of the U.S. Internal
Revenue Service Form W-9.


(e)    Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the Borrower or
to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such indemnity payment or additional amount that may thereafter accrue, would
not require such Secured Party (or Transferee) to disclose any information such
Secured Party (or Transferee) deems confidential and would not, in the sole
determination of such Secured Party (or Transferee), be otherwise
disadvantageous to such Secured Party (or Transferee).


(f)    If any Secured Party (or a Transferee) shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes with respect to which any Loan Party has made an indemnity payment
or paid additional amounts, pursuant to this Section 2.09, it shall promptly
notify the Borrower of the availability of such refund claim and shall, within
30 days after receipt of a request by the Borrower, make a claim to such
Governmental Authority for such refund at the Loan Parties' expense. If any
Secured Party (or a Transferee) receives a refund (including pursuant to a claim
for refund made pursuant to the preceding sentence) in respect of any Taxes or
Other Taxes with respect to which any Loan Party has made an indemnity payment
or paid additional amounts pursuant to this Section 2.09, it shall within 30
days from the date of such receipt pay over such refund to the Borrower, net of
all out‑of‑pocket expenses of such Secured Party (or Transferee).


(g)    If a payment made to a Lender (or Transferee) or any Agent under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender (or Transferee) or Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Borrower and the Agents at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agents such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Agents as may be necessary for the Borrower and the Agents to comply with
their obligations under FATCA and to determine that such Lender (or Transferee)
or Agent has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement. Any forms, certifications or other documentation under this
clause (g) shall be delivered by each Lender (or Transferee) and each Agent.



61

--------------------------------------------------------------------------------




(h)    The obligations of the Loan Parties under this Section 2.09 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.


Section 2.10    Increased Costs and Reduced Return.  (a) If any Secured Party
shall have determined that any Change in Law shall, subject to Section 2.08
(which shall be controlling with respect to the matters covered thereby) (i)
subject such Secured Party, or any Person controlling such Secured Party to any
tax, duty or other charge with respect to this Agreement or any Loan made by
such Agent or such Lender, or change the basis of taxation of payments to such
Secured Party or any Person controlling such Secured Party of any amounts
payable hereunder (except, in each case, Indemnified Taxes and Excluded Taxes),
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against any Loan or against assets of or held by, or deposits with
or for the account of, or credit extended by, such Secured Party or any Person
controlling such Secured Party (other than those taken into account in
determining the LIBOR Rate) or (iii) impose on such Secured Party or any Person
controlling such Secured Party any other condition (other than with respect to
Taxes) regarding this Agreement or any Loan, and the result of any event
referred to in clauses (i), (ii) or (iii) above shall be to increase the cost to
such Secured Party of making any Loan or agreeing to make any Loan, or to reduce
any amount received or receivable by such Secured Party hereunder, then, upon
demand by such Secured Party, the Borrower shall pay to such Secured Party such
additional amounts as will compensate such Secured Party for such increased
costs or reductions in amount.


(b)    If any Secured Party shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of any Loans made or maintained, such
Secured Party's or such other controlling Person's other obligations hereunder,
or (ii) has or would have the effect of reducing the rate of return on such
Secured Party's or such other controlling Person's capital to a level below that
which such Secured Party or such controlling Person could have achieved but for
such circumstances as a consequence of any Loans made or maintained, or any
agreement to make Loans or such Secured Party's or such other controlling
Person's other obligations hereunder (in each case, taking into consideration,
such Secured Party's or such other controlling Person's policies with respect to
capital adequacy), then, upon demand by such Secured Party, the Borrower shall
pay to such Secured Party from time to time such additional amounts as will
compensate such Secured Party for such cost of maintaining such increased
capital or such reduction in the rate of return on such Secured Party's or such
other controlling Person's capital.


(c)    All amounts payable under this Section 2.10 shall bear interest from the
date that is 10 days after the date of demand by any Secured Party until payment
in full to such Secured Party at the Reference Rate. A certificate of such
Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Borrower, setting forth the additional amount due and
an explanation of the calculation thereof, and such Secured Party's reasons for
invoking the provisions of this Section 2.10, and shall be final and conclusive
absent manifest error.

62

--------------------------------------------------------------------------------




(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender's right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the event that gives rise to such increased costs or reductions and
of such Lender's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).


(e)    The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.


Section 2.11    Changes in Law; Impracticability or Illegality.


(a)    The LIBOR Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. Notwithstanding the
foregoing, in no event shall this Section 2.11(a) include payments in respect of
Taxes, which shall be covered by Section 2.09. In any such event, the affected
Lender shall give the Borrower and the Administrative Agent notice of such a
determination and adjustment and the Administrative Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, the Borrower may, by notice to such affected Lender
(i) require such Lender to furnish to the Borrower a statement setting forth the
basis for adjusting such LIBOR Rate and the method for determining the amount of
such adjustment, or (ii) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.09).


(b)    In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to the Borrower and the Administrative
Agent, and the Administrative Agent promptly shall transmit the notice to each
other Lender and (i) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender's notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Reference Rate Loans of the same type hereunder, and (ii) the
Borrower shall not be entitled to elect the LIBOR

63

--------------------------------------------------------------------------------




Option (including in any borrowing, conversion or continuation then being
requested) until such Lender determines that it would no longer be unlawful or
impractical to do so.


(c)    The obligations of the Loan Parties under this Section 2.10(e) shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.


Section 2.12    Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requires the Borrower to pay any Additional Amounts under
Section 2.09 or requests compensation under Section 2.10 or 2.11(a), then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to such Section in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b)    If any Lender requires the Borrower to pay any Additional Amounts under
Section 2.09 or requests compensation under Section 2.10 or 2.11(a) and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (a) above, or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.07), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:


(i)    the Borrower shall have paid to the Agents any assignment fees specified
in Section 12.07;


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.08 and Section 2.09) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


(iii)    in the case of any such assignment resulting from payments required to
be made pursuant to Section 2.09 or a claim for compensation under Section 2.10,
or 2.11(a) such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)    such assignment does not conflict with applicable law.
Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above. If the assigning Lender

64

--------------------------------------------------------------------------------




shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such assignment, the assigning Lender shall be
deemed to have executed and delivered such Assignment and Acceptance. Any such
assignment shall be made in accordance with the terms of Section 12.07.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE III


[RESERVED]




ARTICLE IV


APPLICATION OF PAYMENTS; DEFAULTING LENDERS


Section 4.01    Payments; Computations and Statements. (a) The Borrower will
make each payment under this Agreement not later than 1:00 p.m. (New York City
time) on the day when due, in lawful money of the United States of America and
in immediately available funds, to the Administrative Agent's Account. All
payments received by the Administrative Agent after 1:00 p.m. (New York City
time) on any Business Day will, unless otherwise agreed by the Administrative
Agent, be credited to the Loan Account on the next succeeding Business Day. All
payments shall be made by the Borrower without set-off, counterclaim,
recoupment, deduction or other defense to the Agents and the Lenders except as
otherwise expressly permitted in Section 2.09. Except as provided in Section
2.02, after receipt, the Administrative Agent will promptly thereafter cause to
be distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. The Lenders and
the Borrower hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrower with any amount due and payable by the Borrower under any Loan
Document; provided, the Administrative Agent shall not charge the Loan Account
with respect to unpaid third party expenses required to be paid by the Borrower
pursuant to this Agreement (including, without limitation, legal fees and
expenses of counsel) which are not outstanding for more than 15 Business Days
after presentation of an invoice to the Borrower. Each of the Lenders and the
Borrower agrees that the Administrative Agent shall have the right to make such
charges whether or not any Default or Event of Default shall have occurred and
be continuing or whether any of the conditions precedent in Section 5.02 have
been satisfied. Any amount charged to the Loan Account of the Borrower shall be
deemed a Revolving Loan hereunder made by the Revolving Loan Lenders to the
Borrower, funded by the Administrative Agent on behalf of the Revolving Loan
Lenders and subject to Section 2.02 of this Agreement. The Lenders and the
Borrower confirm that any charges which the Administrative Agent may so make to
the Loan Account of the Borrower as herein provided will be made as an
accommodation to the Borrower and solely at the

65

--------------------------------------------------------------------------------




Administrative Agent's discretion, provided that the Administrative Agent shall,
subject to the restrictions set forth in this Section 4.01(a), from time to time
upon the request of the Collateral Agent, charge the Loan Account of the
Borrower with any amount due and payable under any Loan Document. Whenever any
payment to be made under any such Loan Document shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be. All computations of fees
shall be made by the Administrative Agent on the basis of a year of 360 days for
the actual number of days. Each determination by the Administrative Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.


(b)    The Administrative Agent shall provide the Borrower, promptly after the
end of each calendar month, a summary statement (in the form from time to time
used by the Administrative Agent) of the opening and closing daily balances in
the Loan Account of the Borrower during such month, the amounts and dates of all
Loans made to the Borrower during such month, the amounts and dates of all
payments on account of the Loans to the Borrower during such month and the Loans
to which such payments were applied, the amount of interest accrued on the Loans
to the Borrower during such month and the amount and nature of any charges to
the Loan Account made during such month on account of fees, commissions,
expenses and other Obligations. All entries on any such statement shall be
presumed to be correct and, if the Borrower has not objected in good faith
within 30 days after the same is sent, shall be final and conclusive absent
manifest error.


Section 4.02    Sharing of Payments. Except as provided in Section 2.02 hereof,
if any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of any Obligation
in excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that (a) if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this Section shall not be construed to apply to (i) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (ii) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans, other than
to any Loan Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all of its rights (including the Lender's
right of set-off) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.



66

--------------------------------------------------------------------------------




Section 4.03    Apportionment of Payments.  Subject to Section 2.02 hereof:


(a)    All payments of principal and interest in respect of outstanding Loans,
all payments of fees (other than the fees set forth in Section 2.06 hereof) and
all other payments in respect of any other Obligations, shall be allocated by
the Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made.


(b)    After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and upon the direction of the Collateral Agent or
the Required Lenders shall, apply all payments in respect of any Obligations,
including without limitation, all proceeds of the Collateral, subject to the
provisions of this Agreement, (i) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full; (ii) second, to pay interest
then due and payable in respect of the Collateral Agent Advances until paid in
full; (iii) third, to pay principal of the Collateral Agent Advances until paid
in full; (iv) fourth, ratably to pay the Obligations in respect of any fees
(other than any Applicable Premium), expense reimbursements, indemnities and
other amounts then due and payable to the Lenders until paid in full; (v) fifth,
ratably to pay interest then due and payable in respect of the Loans until paid
in full; (vi) sixth, ratably to pay principal of the Loans until paid in full;
(vii) seventh, ratably to pay the Obligations in respect of any Applicable
Premium then due and payable to the Lenders until paid in full; and (viii)
eighth, to the ratable payment of all other Obligations then due and payable.


(c)    For purposes of Section 4.03(b), "paid in full" means payment in cash of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.


(d)    In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.


Section 4.04    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(a)    Such Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.02.



67

--------------------------------------------------------------------------------




(b)    The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by the Borrower to the Administrative Agent
for such Defaulting Lender's benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Borrower and if no Default or
Event of Default has occurred and is continuing (and to the extent such
Defaulting Lender's Loans were not funded by the other Lenders), retain the same
to be re-advanced to the Borrower as if such Defaulting Lender had made such
Loans to the Borrower. Subject to the foregoing, the Administrative Agent may
hold and, in its discretion, re-lend to the Borrower for the account of such
Defaulting Lender the amount of all such payments received and retained by the
Administrative Agent for the account of such Defaulting Lender.


(c)    Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrower to, among other things, replace the Defaulting Lender in accordance
with Section 2.12. In no event shall the Borrower be required to pay fees in
respect of any Defaulting Lender’s unfunded Commitments unless another Lender
has funded such Defaulting Lender’s Pro Rata Share of any Loans in respect of
such Commitment.


(d)    The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by the Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.


(e)    This Section shall remain effective with respect to such Lender until
either (i) the Obligations under this Agreement shall have been declared or
shall have become immediately due and payable or (ii) the Agents and the
Borrower shall have waived such Defaulting Lender's default in writing, and the
Defaulting Lender makes its Pro Rata Share of the applicable defaulted Loans and
pays to the Agents all amounts owing by such Defaulting Lender in respect
thereof; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender's having been a Defaulting Lender.

68

--------------------------------------------------------------------------------




ARTICLE V


CONDITIONS TO LOANS


Section 5.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:


(a)    Payment of Fees, Etc. The Borrower shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04 have been invoiced.


(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in Article VI and in each other Loan Document are true and correct in
all material respects on and as of such date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects on and as of such earlier
date) and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms.


(c)    Legality. The making of the initial Loans shall not contravene any law,
rule or regulation applicable to any Secured Party.


(d)    Delivery of Documents. The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance reasonably
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Effective Date and, if applicable, duly executed by the Persons party thereto:


(i)    a Security Agreement, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;


(ii)    a UCC Filing Authorization Letter, together with evidence satisfactory
to the Collateral Agent of the filing of appropriate financing statements on
Form UCC‑1 in such office or offices as may be necessary or, in the opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by the Security Agreement;


(iii)    the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens);


(iv)    a Perfection Certificate;

69

--------------------------------------------------------------------------------






(v)    the Disbursement Letter;


(vi)    the Fee Letter;


(vii)    the Intercompany Subordination Agreement;


(viii)    a certificate of an Authorized Officer of each Loan Party, certifying
(A) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Effective Date by an
appropriate official of the jurisdiction of organization of such Loan Party
which shall set forth the same complete name of such Loan Party as is set forth
herein and the organizational number of such Loan Party, if an organizational
number is issued in such jurisdiction), (B) as to a copy of the resolutions or
written consents of such Loan Party authorizing (1) the borrowings hereunder and
the transactions contemplated by the Loan Documents to which such Loan Party is
or will be a party, and (2) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith, (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of a Borrower, including, without limitation, Notices of Borrowing, LIBOR
Notices and all other notices under this Agreement and the other Loan Documents)
to which such Loan Party is or will be a party and the other documents to be
executed and delivered by such Loan Party in connection herewith and therewith,
together with evidence of the incumbency of such authorized officers and (D) as
to the matters set forth in Section 5.01(b);


(ix)    a certificate of the chief financial officer of the Parent (A) attaching
a copy of the Financial Statements and the Projections described in Section
6.01(g)(ii) hereof and certifying as to the compliance with the representations
and warranties set forth in Section 6.01(g)(i) and Section 6.01(aa)(ii) and (B)
certifying that after giving effect to all Loans to be made on the Effective
Date, (1) the Availability plus Qualified Cash is not less than $69,000,000 and
(2) all accounts payable of the Loan Parties shall be at a level and in a
condition that is consistent with past practices of the Parent and its
Subsidiaries;


(x)    a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties on a consolidated basis (after giving effect
to the Loans made on the Effective Date);


(xi)    a certificate of an Authorized Officer of the Borrower certifying that
(A) the attached copies of the Material Contracts as in effect on the Effective
Date are true, complete and correct copies thereof and (B) such agreements
remain in full force and effect and that none of the Loan Parties has breached
or defaulted in any of its obligations under such agreements;



70

--------------------------------------------------------------------------------




(xii)    a certificate of the appropriate official(s) of (A) the jurisdiction of
organization of each Loan Party and (B) each jurisdiction of foreign
qualification of each Loan Party in which such Loan Party owns or leases real
property certifying as of a recent date not more than 30 days prior to the
Effective Date as to the subsistence in good standing of, and the payment of
taxes by, such Loan Party in such jurisdictions;


(xiii)    an opinion of each of (A) Covington & Burling LLP, outside counsel to
the Loan Parties, and (B) the General Counsel of the Loan Parties, in each case
as to such matters as the Collateral Agent may reasonably request;


(xiv)    evidence of the insurance coverage required by Section 7.01 and the
terms of the Security Agreement, in each case, where requested by the Collateral
Agent, with such endorsements as to the named insureds or loss payees thereunder
as the Collateral Agent may reasonably request and providing that such policy
may be terminated or canceled (by the insurer or the insured thereunder) only
upon 30 days' (or 10 days in the case of non-payment premiums) prior written
notice to the Collateral Agent and each such named insured or loss payee,
together with evidence that such insurance policies are in full force and
effect;


(xv)    a landlord waiver, in form and substance satisfactory to the Collateral
Agent and which may be included as a provision contained in the relevant Lease,
executed by each landlord with respect to each of the Leases set forth on
Schedule III to the Security Agreement (other than with respect to any leased
location that does not have a formal written lease and the leased locations at
which less than $300,000 of Collateral is located); provided, that if the Loan
Parties are unable to deliver landlord waivers on the Effective Date, the Loan
Parties shall use commercially reasonable efforts to deliver landlord waivers
executed by the landlord and by the applicable Loan Party pursuant to Section
7.01(l);


(xvi)    evidence of the payment in full of all Indebtedness under the Existing
Credit Facility, together with (A) a customary termination and release agreement
with respect to the Existing Credit Facility and all related documents, duly
executed by the Loan Parties and the Existing Lenders, (B) a termination of
security interest in Intellectual Property for each assignment for security
recorded by the Existing Lenders at the United States Patent and Trademark
Office or the United States Copyright Office and covering any intellectual
property of the Loan Parties, and (C) UCC‑3 termination statements for all UCC-1
financing statements filed by the Existing Lenders and covering any portion of
the Collateral;


(xvii)    all Control Agreements that, in the reasonable judgment of the Agents,
are required for the Loan Parties to comply with the Loan Documents as of the
Effective Date, each duly executed by, in addition to the applicable Loan Party,
the applicable financial institution;


(xviii)    such other agreements, instruments, approvals, opinions and other
documents, each reasonably satisfactory to the Agents in form and substance, as
any Agent may reasonably request.



71

--------------------------------------------------------------------------------




(e)    Material Adverse Effect. The Collateral Agent shall have determined, in
its reasonable judgment, that no event or development shall have occurred since
December 31, 2014 which could reasonably be expected to have a Material Adverse
Effect.


(f)    Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans
shall have been obtained and shall be in full force and effect.


(g)    Proceedings; Receipt of Documents. All proceedings in connection with the
making of the initial Loans and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be reasonably satisfactory to the Collateral Agent and its
counsel, and the Collateral Agent and such counsel shall have received all such
information and such counterpart originals or certified or other copies of such
documents as the Collateral Agent or such counsel may reasonably request.


(h)    Management Reference Checks. The Collateral Agent shall have received
satisfactory reference checks for key management of each Loan Party.


Section 5.02    Conditions Precedent to All Loans. The obligation of any Agent
or any Lender to make any Loan after the Effective Date is subject to the
fulfillment, in a manner satisfactory to the Administrative Agent, of each of
the following conditions precedent:


(a)    Payment of Fees, Etc. The Borrower shall have paid all fees, costs and
expenses then payable by the Borrower pursuant to this Agreement and the other
Loan Documents, including, without limitation, Section 2.06 and Section 12.04
hereof.


(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Borrower to the
Administrative Agent of a Notice of Borrowing with respect to each such Loan,
and the Borrower's acceptance of the proceeds of such Loan, shall each be deemed
to be a representation and warranty by each Loan Party on the date of such Loan
that: (i) the representations and warranties contained in Article VI and in each
other Loan Document are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
such date as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date), (ii) at the time
of and after giving effect to the making of such Loan and the application of the
proceeds thereof, no Default or Event of Default has occurred and is continuing
or would result from the making of the Loan to be

72

--------------------------------------------------------------------------------




made, on such date and (iii) the conditions set forth in this Section 5.02 have
been satisfied as of the date of such request.


(c)    Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Secured Party.


(d)    Notices. The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof.


Section 5.03    Conditions Subsequent to Effectiveness. As an accommodation to
the Loan Parties, the Agents and the Lenders have agreed to execute this
Agreement and to make the Loans on the Effective Date notwithstanding the
failure by the Loan Parties to satisfy the conditions set forth below on or
before the Effective Date. In consideration of such accommodation, the Loan
Parties agree that, in addition to all other terms, conditions and provisions
set forth in this Agreement and the other Loan Documents, including, without
limitation, those conditions set forth in Section 5.01, the Loan Parties shall
satisfy each of the conditions subsequent set forth below on or before the date
applicable thereto (it being understood that (i) the failure by the Loan Parties
to perform or cause to be performed any such condition subsequent on or before
the date applicable thereto shall constitute an Event of Default and (ii) to the
extent that the existence of any such condition subsequent would otherwise cause
any representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Effective Date until the date on which such condition subsequent
is required to be fulfilled pursuant to this Section 5.03):


(a)    Within 45 days following the Effective Date (or such longer period as the
Collateral Agent may agree in its sole discretion), the Loan Parties shall
deliver to the Agents:


(i)    (A) a Dutch-law Guaranty by Avid GP BV and (B) such Dutch-law security
documents as may be necessary to effectuate a pledge by Avid GP BV of a
first-priority perfected security interest (under Dutch law) with respect to 65%
of the Equity Interests of Avid CV, in each case (y) accompanied by an opinion
of Dutch counsel as to such matters as the Collateral Agent may reasonably
request and (z) which shall include an express limitation of the recourse of the
Collateral Agent in respect to the Equity Interests of Avid CV to 65% of such
Equity Interests;


(ii)    a pledge by Avid Worldwide of a first-priority perfected security
interest with respect to 65% of the Equity Interests in Avid GP BV, accompanied
by an opinion of Dutch counsel as to such matters as the Collateral Agent may
reasonably request; and


(iii)    such amendments and/or modifications to the Governing Documents of Avid
GP BV and Avid CV as may be necessary to permit or otherwise effectuate the
foregoing.


(b)    Use commercially reasonable efforts until the date that is 60 days
following the Effective Date to (i) obtain inventor assignments of the patent
applications identified as (w) 13/293,381 (filed 11/10/2011), (x) 14/525,278
(filed 10/28/2014), (y) 62/145,453 (filed

73

--------------------------------------------------------------------------------




04/09/2015) and (z) 14/845,575 (filed 09/04/2015), (ii) record such inventor
assignments with the United States Patent and Trademark Office, and (iii)
provide reasonably satisfactory evidence to the Collateral Agent that such
inventor assignments have been obtained and recorded.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


Section 6.01    Representations and Warranties. Each Loan Party hereby
represents and warrants to the Secured Parties as follows:


(a)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the Borrower,
to make the borrowings hereunder, and to execute and deliver each Loan Document
to which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
except (solely for the purposes of this subclause (iii)) where the failure to be
so qualified and in good standing could reasonably be expected to have a
Material Adverse Effect.


(b)    Authorization, Etc.
The execution, delivery and performance by each Loan Party of each Loan Document
to which it is or will be a party, (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene (A) any of its Governing
Documents, (B) any applicable Requirement of Law or (C) any Material Contract
binding on or otherwise affecting it or any of its properties, (iii) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Loan Document) upon or with respect to any of its properties, and (iv) do
not and will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clauses (ii)(B), (ii)(C) and (iv), to the extent where such
contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.
(c)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Effective Date.


(d)    Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,

74

--------------------------------------------------------------------------------




reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.


(e)    Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, (i) the issued
and outstanding Equity Interests of each of the direct Subsidiaries of the Loan
Parties are as set forth on Schedule 6.01(e)(i) and (ii) the organizational
structure of the Parent and each of its Subsidiaries (including the percentage
ownership interests of the Parent and its Subsidiaries) is as set forth on
Schedule 6.01(e)(ii). As of the Effective Date, all of the issued and
outstanding shares of Equity Interests of the Subsidiaries of the Loan Parties
have been validly issued and are fully paid and nonassessable, and if
applicable, the holders thereof are not entitled to any preemptive, first
refusal or other similar rights except as set forth on Schedule 6.01(e). All
Equity Interests of such Subsidiaries of the Parent are owned, directly or
indirectly, by the Parent free and clear of all Liens (other than Permitted
Specified Liens). Except as described on Schedule 6.01(e), as of the Effective
Date, there are no outstanding obligations of the Parent or any other Loan
Parties convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from the Parent or any of its
Subsidiaries, or other obligations of the Parent or any of its Subsidiaries to
issue, directly or indirectly, any shares of Equity Interests of any Subsidiary
of the Parent.


(f)    Litigation. Except as set forth in Schedule 6.01(f), there is no pending
or, to the knowledge of any Loan Party, threatened (in writing) action, suit or
proceeding affecting any Loan Party or any of its properties before any court or
other Governmental Authority or any arbitrator that (i)  could reasonably be
expected to have a Material Adverse Effect or (ii) relates to this Agreement or
any other Loan Document or any transaction contemplated hereby or thereby.


(g)    Financial Statements.


(i)    The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present in all material respects the consolidated
financial condition of the Parent and its Subsidiaries as at the respective
dates thereof and the consolidated results of operations of the Parent and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP (subject, in the case of interim statements, to the absence
of footnotes and subject to audit adjustments). All material indebtedness and
other material liabilities (including, without limitation, Indebtedness,
liabilities for taxes, long-term leases and other unusual forward or long-term
commitments), direct or contingent, of the Parent and its Subsidiaries, to the
extent required by GAAP to be set forth, are set forth in the Financial
Statements. Since December 31, 2014 no event or development has occurred that
has had or could reasonably be expected to have a Material Adverse Effect.


(ii)    The Parent has heretofore furnished to each Agent and each Lender
(A) projected quarterly balance sheets, income statements and statements of cash
flows of the Parent and its Subsidiaries for the period from January 1, 2016,
through December 31, 2020, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries for
the Fiscal Years ending in 2016 through 2020.



75

--------------------------------------------------------------------------------




(h)    Compliance with Law, Etc. No Loan Party or any of its Subsidiaries is in
violation of (i) any of its Governing Documents, (ii) any Requirement of Law,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, or (iii) any term of any Contractual Obligation
(including, without limitation, any Material Contract) binding on or otherwise
affecting it or any of its properties, except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect, and as of
the Effective Date no material default or event of default has occurred and is
continuing thereunder.


(i)    ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee Plan is
in substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) if required to be filed, the most recent annual
report (Form 5500 Series) with respect to each Employee Plan, including any
required Schedule B (Actuarial Information) thereto, have been filed with the
Internal Revenue Service and delivered to the Agents and is complete and correct
and fairly presents the funding status of such Employee Plan, and since the date
of such report there has been no material adverse change in such funding status,
(iv) copies of each agreement entered into with the PBGC, the U.S. Department of
Labor or the Internal Revenue Service with respect to any Employee Plan (if any)
have been delivered to the Agents, (v) no Employee Plan had an accumulated or
waived funding deficiency or permitted decrease which would create a deficiency
in its funding standard account or has applied for an extension of any
amortization period within the meaning of Section 412 of the Internal Revenue
Code at any time during the previous 60 months, and (vi) no Lien imposed under
the Internal Revenue Code or ERISA exists or is likely to arise on account of
any Employee Plan within the meaning of Section 412 of the Internal Revenue
Code. Except as set forth on Schedule 6.01(i), no Loan Party or any of its ERISA
Affiliates has incurred any withdrawal liability under ERISA with respect to any
Multiemployer Plan, or is aware of any facts indicating that it or any of its
ERISA Affiliates may in the future incur any such withdrawal liability. No Loan
Party or any of its ERISA Affiliates nor, to the knowledge of any Loan Party,
any fiduciary of any Employee Plan has (i) engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code with respect to an Employee Plan, (ii) failed to pay any required
installment or other payment required under Section 412 of the Internal Revenue
Code on or before the due date for such required installment or payment, (iii)
engaged in a transaction within the meaning of Section 4069 of ERISA or (iv)
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant's termination of employment or, if later, the end of a former
employee's severance period.


(j)    Taxes, Etc. (i) All foreign, Federal and material provincial, state and
local tax returns and other reports required by applicable Requirements of Law
to be filed by any

76

--------------------------------------------------------------------------------




Loan Party have been filed, or extensions have been obtained (except for such
returns in respect of taxes not exceeding the amount set forth in clause (ii)
below), and (ii) all taxes, assessments and other governmental charges imposed
upon any Loan Party or any property of any Loan Party in an aggregate amount for
all such taxes, assessments and other governmental charges exceeding $500,000
and which have become due and payable on or prior to the date hereof have been
paid, except to the extent contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof on the Financial Statements in accordance with GAAP.


(k)    Regulations T, U and X. No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulations T, U and
X.


(l)    Nature of Business.


(i)    No Loan Party is engaged in any business other than as set forth on
Schedule 6.01(l) (and in the case of Avid Technology Worldwide, Inc., as set
forth in clause (ii) below) and business activities reasonably related or
incidental thereto.


(ii)    Neither Avid Worldwide, Avid GP BV nor Avid CV have any material
liabilities (other than liabilities arising under the Loan Documents and the
Specified Intercompany Loans) and, in the case of Avid Worldwide, the
liabilities of its Korean Branch), own any material assets (other than the
Equity Interests and rights under the Specified Intercompany Loans held by such
Persons on the Effective Date and, in the case of Avid Worldwide, the assets of
its Korean Branch) or engage in any operations or business (other than the
ownership of the Subsidiaries and rights under the Specified Intercompany Loans
owned by such Persons on the Effective Date and, in the case of Avid Worldwide,
the operations and business of its Korean Branch).


(m)    Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is a
party to any Contractual Obligation or subject to any restriction or limitation
in any Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.


(n)    Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent the failure to
have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim

77

--------------------------------------------------------------------------------




that any thereof is not in full force and effect, except to the extent any such
condition, event or claim could not reasonably be expected to have a Material
Adverse Effect.\


(o)Properties. Each Loan Party has good and legal title to, valid leasehold
interests in, or valid licenses to use, all property and assets material to its
business, free and clear of all Liens, except Permitted Liens (except for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted). All such properties and assets are in good
working order and condition, ordinary wear and tear and casualty and
condemnation excepted.


(p)Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the best knowledge of any Loan Party, threatened against any Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party which arises out of or
under any collective bargaining agreement, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened against
any Loan Party or (iii) to the best knowledge of each Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party. No Loan Party or any of its ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act ("WARN") or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees of any Loan Party
have been in substantial compliance with the Fair Labor Standards Act or any
other applicable legal requirements. All material payments due from any Loan
Party on account of wages and employee health and welfare insurance and other
benefits have been paid or accrued as a liability on the books of such Loan
Party.


(q)Environmental Matters. Except as set forth on Schedule 6.01(q), (i) the
operations of each Loan Party are in compliance in all material respects with
all Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or, to the knowledge of any Loan Party, a
predecessor in interest, or at any disposal or treatment facility which received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which could reasonably be expected to have a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Loan Party or, to the
knowledge of any Loan Party, any predecessor in interest nor does any Loan Party
have knowledge or notice of any threatened or pending Environmental Action
against any Loan Party or, to the knowledge of any Loan Party, any predecessor
in interest which, in each case, could reasonably be expected to have a Material
Adverse Effect; (iv) to the knowledge of any Loan Party, no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which could reasonably be expected to have a Material Adverse Effect; (v) no
property now or formerly owned or operated by a Loan Party has been used as a
treatment or disposal site for any Hazardous Material for which such Loan Party
could reasonably be expected to be liable under Environmental Laws or to perform
a Remedial Action; (vi) no Loan Party has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws which could reasonably be expected to have a Material Adverse
Effect; (vii) each Loan Party holds all licenses, permits and approvals required
under any Environmental Laws in connection with the operation of the business
carried on by it, except for such licenses, permits and approvals as to which a
Loan Party's failure to maintain or comply with could not reasonably be expected
to have a Material Adverse

78

--------------------------------------------------------------------------------




Effect; and (viii) no Loan Party has received any notification pursuant to any
Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made as a condition of continued compliance with
any Environmental Laws, or any license, permit or approval issued pursuant
thereto or (B) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.


(r)Insurance. Each Loan Party maintains the insurance and required services and
financial assurance as required by law and as required by Section 7.01(h).
Schedule 6.01(r) sets forth a list of all insurance maintained by each Loan
Party on the Effective Date.


(s)Use of Proceeds. The proceeds of the Loans shall be used to (a) refinance the
Existing Credit Facility, (b) pay fees and expenses in connection with the
transactions contemplated hereby and (c) fund working capital and general
corporate purposes of the Borrower and its Subsidiaries.


(t)Solvency. After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan, the Loan Parties on a
consolidated basis are, Solvent.


(u)Intellectual Property. Except as set forth on Schedule 6.01(u), each Loan
Party owns or licenses or otherwise has the right to use all Intellectual
Property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such failures, infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 6.01(u) is a complete and
accurate list as of the Effective Date of (i) each item of Registered
Intellectual Property owned by each Loan Party; and (ii) each material
Intellectual Property Contract to which each Loan Party is bound (excluding any
non-exclusive license of software that is widely commercially available). To the
knowledge of each Loan Party, no trademark or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the knowledge of each Loan Party, no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code pertaining to Intellectual Property is pending or
proposed, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.


(v)Material Contracts. Set forth on Schedule 6.01(v) is a complete and accurate
list as of the Effective Date of all Material Contracts of each Loan Party. Each
such Material Contract (i) is in full force and effect and is binding upon and
enforceable against each Loan Party that is a party thereto and, to the
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, (ii) has not been otherwise amended or modified, except as otherwise
permitted to be amended and modified in accordance with this Agreement, and
(iii) is not in material default due to the action of any Loan Party or, to the
knowledge of any Loan Party, any other party thereto.

79

--------------------------------------------------------------------------------






(w)Investment Company Act. None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.


(x)Customers and Suppliers. There exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (i) any Loan Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (ii) any Loan Party, on the one hand, and any supplier or any
group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party; and there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change.


(y)Anti-Money Laundering and Anti-Terrorism Laws.
 
(i)To the knowledge of the Loan Parties, none of the Loan Parties, nor any
Affiliate of any of the Loan Parties, has violated in the past six years or is
in violation of any of the Anti-Money Laundering and Anti-Terrorism Laws or has
engaged in the past six years or is engaging in or attempting to engage in any
transaction that violates, evades or avoids any of the Anti-Money Laundering and
Anti-Terrorism Laws.


(ii)None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Affiliate of any of the Loan Parties, any officer or director of any of the Loan
Parties, or any of the Loan Parties' respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, is a
Blocked Person.


(iii)To the knowledge of the Loan Parties, none of the Loan Parties, nor any of
their agents acting in any capacity in connection with the Loans or other
transactions hereunder, (A) conducts any business with or for the direct benefit
of any Blocked Person or engages in making or receiving any contribution of
funds, goods or services to, from or for the direct benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked or subject to blocking pursuant to
any OFAC Sanctions Programs except to the extent authorized under the Anti-Money
Laundering and Anti-Terrorism Laws.


(z)Anti-Bribery and Anti-Corruption Laws.


(i)Each Loan Party and its Subsidiaries are in compliance with the U.S. Foreign
Corrupt Practices Act of 1977, as amended , the UK Bribery Act and the
anti-bribery and anti-corruption laws applicable to such Loan Party and its
Subsidiaries (collectively, the "Anti-

80

--------------------------------------------------------------------------------




Corruption Laws"), except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.


(ii)Neither Loan Party nor any of its Subsidiaries has, within the past five
years, violated the Anti-Corruption Laws in a manner that could reasonably be
expected to result in a material liability on the part of such Loan Party or any
of its Subsidiaries.


(iii)To the knowledge of the Loan Parties, there are, and have been, no
allegations, investigations or inquiries by any Governmental Authority with
regard to a potential violation of any Anti-Corruption Law by any of the Loan
Parties or any of their respective current or former directors, officers,
employees, stockholders or agents, or other persons acting or purporting to act
on their behalf, in each case, that could reasonably be expected to result in a
material liability on the part of a Loan Party or its Subsidiaries.


(iv)Each Loan Party and its Subsidiaries have adopted, implemented and maintain
anti-bribery and anti-corruption policies and procedures that are reasonably
designed to ensure compliance with the Anti-Corruption Laws.


(aa)Full Disclosure.


(i)Each Loan Party has disclosed to the Agents all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the written reports,
financial statements, certificates or other written information furnished by or
on behalf of any Loan Party to the Agents (other than forward-looking
information, budgets and projections and information of a general economic
nature and general information about the Loan Parties’ and their Subsidiaries’
industry) in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) taken
as a whole contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which it was made, not materially misleading.


(ii)Projections, have been prepared on a reasonable basis and in good faith
based on assumptions and estimates that are believed by senior management of the
Loan Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect at the time of delivery to the Agents and the Lenders;
it being understood that (A) Projections are by their nature subject to
significant uncertainties and contingencies, many of which are beyond the Loan
Parties' control, (B) actual results may differ materially from the Projections
and such variations may be material and (C) the Projections are not a guarantee
of performance.

81

--------------------------------------------------------------------------------






ARTICLE VII


COVENANTS OF THE LOAN PARTIES


Section 7.01    Affirmative Covenants. Until the Termination Date, each Loan
Party will, unless the Required Lenders shall otherwise consent in writing:


(a)    Reporting Requirements. Furnish to each Agent and each Lender:


(i)    as soon as available, and in any event within 30 days after the end of
each fiscal month of the Parent and its Subsidiaries during which average
Availability plus Qualified Cash for such month does not exceed $30,000,000,
internally prepared consolidated and consolidating (presented for domestic
Persons and foreign Persons, each taken as a whole) balance sheets, statements
of operations and retained earnings and statements of cash flows as at the end
of such fiscal month, and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such fiscal month,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in the financial statements for the immediately
preceding Fiscal Year, all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Parent and its Subsidiaries as at the end of such
fiscal month and the results of operations, retained earnings and cash flows of
the Parent and its Subsidiaries for such fiscal month and for such year-to-date
period, in accordance with GAAP applied in a manner consistent with that of the
most recent audited financial statements furnished to the Agents and the
Lenders, subject to the absence of footnotes and normal quarter-end and year-end
adjustments;


(ii)    as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, consolidated and consolidating (presented for domestic Persons and foreign
Persons, each taken as a whole) balance sheets, statements of operations and
retained earnings and statements of cash flows of the Parent and its
Subsidiaries as at the end of such quarter, and for the period commencing at the
end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year and (B) the Projections (on a consolidated
basis), all in reasonable detail and certified by an Authorized Officer of the
Parent as fairly presenting, in all material respects, the financial position of
the Parent and its Subsidiaries on a consolidated basis as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter and for such year-to-date period, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agents
and the Lenders, subject to the absence of footnotes and normal year-end
adjustments;


(iii)as soon as available, and in any event within 90 days after the end of each
Fiscal Year of the Parent and its Subsidiaries, consolidated and consolidating
(presented for domestic Persons and foreign Persons, each taken as a whole)
balance sheets, statements of

82

--------------------------------------------------------------------------------




operations and retained earnings and statements of cash flows of the Parent and
its Subsidiaries as at the end of such Fiscal Year, setting forth in each case
in comparative form the figures for the corresponding date or period set forth
in (A) the financial statements for the immediately preceding Fiscal Year, and
(B) the Projections (on a consolidated basis), all in reasonable detail and
prepared in accordance with GAAP, and accompanied by a report and an opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Parent and reasonably satisfactory to the Agents (provided that the Agents agree
that Deloitte, BDO, Ernst & Young, PWC, KPMG, McGladrey, Grant Thornton and
Crowe Horwath are satisfactory to the Agents) (which opinion shall be without
(1) a "going concern" or like qualification or exception, (2) any qualification
or exception (other than as a result of the maturity date of any Indebtedness
occurring within 12 months of the date of such audit) as to the scope of such
audit, or (3) any qualification which relates to the treatment or classification
of any item and which, as a condition to the removal of such qualification,
would require an adjustment to such item, the effect of which would be to cause
any noncompliance with the provisions of Section 7.03);


(iv)simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), a certificate of an Authorized Officer of the Parent (a "Compliance
Certificate"):


(A)stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the occurrence
and continuance during such period of an Event of Default or Default or, if an
Event of Default or Default had occurred and continued or is continuing,
describing the nature and period of existence thereof and the action which the
Parent and its Subsidiaries propose to take or have taken with respect thereto,


(B)in the case of the delivery of the financial statements of the Parent and its
Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a), (1)
attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03 and (2) including (y) a discussion and analysis of the
financial condition and results of operations of the Parent and its Subsidiaries
for the portion of the Fiscal Year then elapsed (provided, that the discussion
and analysis of the financial condition and results of operations of the Parent
and its Subsidiaries included in any Form 10-Q or Form 10-K filed by the
Borrower shall be deemed to satisfy the requirements of this clause (y)) and (z)
discussing the reasons for any significant variations from the Projections for
such period and the figures for the corresponding period in the previous Fiscal
Year, and


(C)in the case of the delivery of the financial statements of the Parent and its
Subsidiaries required by clause (iii) of this Section 7.01(a), attaching (1) a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require,

83

--------------------------------------------------------------------------------




(2) the calculation of the Excess Cash Flow in accordance with the terms of
Section 2.05(c)(i) and (3) confirmation that there have been no changes to the
information contained in each of the Perfection Certificate delivered on the
Effective Date or the date of the most recently updated Perfection Certificate
delivered pursuant to this clause (iv) and/or attaching an updated Perfection
Certificate identifying any such changes to the information contained therein;


(v)as soon as available and in any event within 15 days after the end of each
fiscal month of the Parent and its Subsidiaries during which average
Availability plus Qualified Cash for such month does not exceed $30,000,000,
reports in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Borrower as being accurate and complete (A) listing
all Accounts of the Loan Parties as of such day, which shall include the amount
and age of each such Account, showing separately those which are more than 30,
60, 90 and 120 days old and such other information as any Agent may reasonably
request and (B) listing all accounts payable of the Loan Parties as of each such
day which shall include the amount and age of each such account payable and such
other information as any Agent may reasonably request;


(vi)as soon as available and in any event within 2 Business Days after the end
of each week, a statement containing the cash balances maintained by the Parent
and its Subsidiaries as of the end of such week in each country in which the
Parent and its Subsidiaries do business;
(vii)as soon as available and in any event not later than 60 days after the end
of each Fiscal Year, a certificate of an Authorized Officer of the Parent (A)
attaching Projections for the Parent and its Subsidiaries, supplementing and
superseding the Projections previously required to be delivered pursuant to this
Agreement, prepared on a quarterly basis and otherwise in form and substance
reasonably satisfactory to the Agents (it being understood and agreed that the
form of the Projections delivered on or prior to the Effective Date are
satisfactory), for the immediately succeeding Fiscal Year for the Parent and its
Subsidiaries and (B) certifying that the representations and warranties set
forth in Section 6.01(aa)(ii) are true and correct with respect to the
Projections;


(viii)promptly after submission to any Governmental Authority, all material
documents and material information furnished to such Governmental Authority in
connection with any investigation of any Loan Party involving allegations of
wrongdoing against any Loan Party (other than routine inquiries by such
Governmental Authority) to the extent disclosure by a Loan Party is not
prohibited by any Requirement of Law;


(ix)promptly, and in any event within 3 Business Days, upon any Authorized
Officer of the Borrower obtaining knowledge of the occurrence of an Event of
Default or Default or the occurrence of any event or development that would
reasonably be expected to have a Material Adverse Effect, the written statement
of an Authorized Officer of the Borrower setting forth the details of such Event
of Default or Default or other event or development having a Material Adverse
Effect and the action which the affected Loan Party proposes to take with
respect thereto;


(x)(A) as soon as reasonably practicable and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof knows or has reason to know that
(1) any Reportable Event with respect to any Employee Plan has occurred, (2) any
other Termination

84

--------------------------------------------------------------------------------




Event with respect to any Employee Plan has occurred, or (3) an accumulated
funding deficiency has been incurred or an application has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including installment payments) or an extension of any amortization
period under Section 412 of the Internal Revenue Code with respect to an
Employee Plan, a statement of an Authorized Officer of the Borrower setting
forth the details of such occurrence and the action, if any, which such Loan
Party or such ERISA Affiliate proposes to take with respect thereto, (B)
promptly and in any event within 5 Business Days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each notice
received by any Loan Party or any ERISA Affiliate thereof of the PBGC's
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 Business Days after the filing
thereof with the Internal Revenue Service if requested by any Agent, copies of
each Schedule B (Actuarial Information) to the annual report (Form 5500 Series)
with respect to each Employee Plan, (D) promptly and in any event within 5
Business Days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 5 Business Days after receipt thereof
by any Loan Party or any ERISA Affiliate thereof from a sponsor of a
Multiemployer Plan or from the PBGC, a copy of each notice received by any Loan
Party or any ERISA Affiliate thereof concerning the imposition or amount of
withdrawal liability under Section 4202 of ERISA or indicating that such
Multiemployer Plan may enter reorganization status under Section 4241 of ERISA,
and (F) promptly and in any event within 10 Business Days after any Loan Party
or any ERISA Affiliate thereof sends notice of a plant closing or mass layoff
(as defined in WARN) to employees, copies of each such notice sent by such Loan
Party or such ERISA Affiliate thereof;


(xi)promptly after the commencement thereof but in any event not later than 5
Business Days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Authorized Officer of any Loan Party, notice of
each action, suit or proceeding before any court or other Governmental Authority
or other regulatory body or any arbitrator which could reasonably be expected to
have a Material Adverse Effect;


(xii)as soon as possible and in any event within 5 days after execution, receipt
or delivery thereof, copies of any material notices that any Loan Party executes
or receives in connection with any Material Contract;


(xiii)as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of the
Equity Interests of, or all or substantially all of the assets of, any Loan
Party;


(xiv)as soon as available and in any event within 20 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date,
reports in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Borrower as being accurate and complete summarizing
(A) all restructuring charges and non-recurring costs incurred by the Parent and
its Subsidiaries for the prior fiscal month that correspond to the categories
described on Schedule 1.01

85

--------------------------------------------------------------------------------




(C) and (B) the savings realized by the Parent and its Subsidiaries on an
annualized basis that correspond to the categories of charges and costs
described on Schedule 1.01(C);


(xv)promptly after the sending or filing thereof, copies of all statements,
reports and other information any Loan Party sends to any holders of its
Convertible Notes or its public stockholders or files with the SEC; provided
that filing with the SEC or publishing on the Borrower’s website any such
statement, report or other information satisfies this requirement;


(xvi)[reserved];


(xvii)promptly upon request, any certification or other evidence requested from
time to time by any Lender in its sole discretion, confirming the Borrower's
compliance with Section 7.02(q);


(xviii)[reserved];


(xix)simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), if, as a result of any change in accounting principles and policies
from those used in the preparation of the Financial Statements that is permitted
by Section 7.02(q), the consolidated financial statements of the Parent and its
Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of this Section
7.01(a) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance reasonably satisfactory to the Agents; and


(xx)promptly upon request, such other information (other than information
subject to confidentiality obligations with a third party or attorney-client
privilege or the sharing of which information is prohibited by applicable law,
in which case, to the extent reasonably practical to provide the same, redacted
summaries of such information shall be provided) concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.


(b)    Additional Guarantors and Collateral Security. Cause:  


(i)    each Subsidiary of any Loan Party not in existence on the Effective Date
that is not an Excluded Subsidiary to execute and deliver to the Collateral
Agent promptly and in any event within 10 Business Days (20 Business Days in the
case of the matters set forth in clause (C) below and deliverables with respect
to Foreign Subsidiaries) (or, in each case, such longer date as the Collateral
Agent may agree to in its sole discretion) after the formation, acquisition or
change in status thereof (except as otherwise provided in Section 7.01(m) and
Section 8.01(b)), (A) a Joinder Agreement, pursuant to which such Subsidiary
shall be made a party to this Agreement as a Guarantor, (B) a supplement to the
Security Agreement, together with (1) certificates, if any, evidencing all of
the Equity Interests of any Person owned by such Subsidiary required to be
pledged

86

--------------------------------------------------------------------------------




under the terms of the Security Agreement, (2) undated stock powers for such
Equity Interests executed in blank, and (3) such opinions of counsel as the
Collateral Agent may reasonably request, (C) to the extent required under the
terms of this Agreement, one or more Mortgages creating on the fee-owned real
property of such Subsidiary a perfected, first priority Lien (in terms of
priority, subject only to Permitted Specified Liens) on such real property and
such other Real Property Deliverables as may be reasonably required by the
Collateral Agent with respect to each such real property and (D) such other
agreements, instruments, approvals or other documents reasonably requested by
the Collateral Agent in order to create, perfect, establish the first priority
of or otherwise protect any Lien purported to be covered by any such Security
Agreement or Mortgage or otherwise to effect the intent that such Subsidiary
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that substantially all property and assets of such
Subsidiary shall become Collateral for the Obligations; and


(ii)    each owner (that is a Loan Party) of the Equity Interests of any such
Subsidiary to execute and deliver promptly and in any event within 10 Business
Days (or 20 Business Days with respect to Foreign Subsidiaries), or such longer
date as the Collateral Agent may agree to in its sole discretion, after the
formation or acquisition of such Subsidiary a Pledge Amendment (as defined in
the Security Agreement), together with (A) certificates, if any, evidencing all
of the Equity Interests of such Subsidiary required to be pledged under the
terms of the Security Agreement, (B) undated stock powers or other appropriate
instruments of assignment for such certificated Equity Interests executed in
blank, (C) such opinions of counsel as the Collateral Agent may reasonably
request and (D) such other agreements, instruments, approvals or other documents
reasonably requested by the Collateral Agent.


Notwithstanding the foregoing, (A) no Loan Party shall be required to take the
actions set forth in this Section 7.01(b) in respect of any Subsidiary formed
after the Effective Date in connection with a Permitted Acquisition or Permitted
Investment prior to the consummation of such Permitted Acquisition or Permitted
Investment so long as no assets (other than immaterial assets and its rights
under the related agreement for such Permitted Acquisition or Permitted
Investment) are transferred to, or owned by, such Subsidiary and (B) no Excluded
Subsidiary shall be required to become a Guarantor hereunder or be required to
have its Equity Interests pledged to the Collateral Agent (and, as such, shall
not be required to deliver the documents required by clause (i) above);
provided, however, that if the Equity Interests of a first-tier Foreign
Subsidiary are owned by a Loan Party, upon the request of the Collateral Agent,
such Loan Party shall deliver all such documents, instruments, agreements
(including, without limitation, at the reasonable request of the Collateral
Agent, a pledge agreement governed by the laws of the jurisdiction of the
organization of such Foreign Subsidiary) and certificates, if any, described in
clause (ii) above to the Collateral Agent, and take all commercially reasonable
actions reasonably requested by the Collateral Agent or otherwise necessary to
grant and to perfect a first-priority Lien (subject to Permitted Specified
Liens) in favor of the Collateral Agent, for the benefit of the Agents and the
Lenders, in 65% of the voting Equity Interests of such Foreign Subsidiary and
100% of all other Equity Interests of such Foreign Subsidiary owned by such Loan
Party.

87

--------------------------------------------------------------------------------




(c)    Compliance with Laws; Payment of Taxes.


(i)    Comply, and cause each of its Subsidiaries to comply, with all
Requirements of Law (including, without limitation, all Environmental Laws),
judgments and awards (including any settlement of any claim that, if breached,
could give rise to any of the foregoing), except to the extent the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.


(ii)    Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all taxes,
assessments and other related governmental charges imposed upon any Loan Party
or any of its Subsidiaries or any property of any Loan Party or any of its
Subsidiaries to the extent the aggregate amount for all such taxes, assessments
and other governmental charges exceeds $1,000,000, except to the extent
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.


(d)    Preservation of Existence, Etc. Except as otherwise permitted under
Section 7.02(c), maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, its existence, rights and privileges, and become or
remain, and cause each of its Subsidiaries to become or remain, duly qualified
and in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.


(e)    Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete (in
all material respects) entries made to permit the preparation of financial
statements in accordance with GAAP.


(f)    Inspection Rights. Subject to the limitations set forth in Section
2.06(e), permit, and cause each of its Subsidiaries to permit, the agents and
representatives of any Agent at any time and from time to time during normal
business hours, at the expense of the Borrower, to examine and make copies of
and abstracts from its records and books of account, to visit and inspect its
properties, to verify materials, leases, notes, accounts receivable, deposit
accounts and its other assets, to conduct audits, physical counts, valuations,
appraisals, Phase I Environmental Site Assessments (and, if recommended in the
Phase I ESA and, if reasonably requested by the Collateral Agent based upon the
results of such Phase I ESA and after consultation with the Parent, an ASTM
1527-00 Phase II Environmental Site Assessment) or examinations and to discuss
its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent public accountants and auditors, so long as
(unless an Event of Default has occurred and is continuing) the Borrower has
been given a reasonable opportunity to have a representative present at any such
meeting (and if the Borrower so elects to have a representative present at such
meeting, then such meeting shall be held at a time and location that is
reasonably acceptable to both the Borrower and the Agents), and such meeting
shall be upon reasonable prior notice and during normal business hours. In
furtherance of the foregoing, each Loan Party hereby authorizes its independent
accountants, and the independent

88

--------------------------------------------------------------------------------




accountants of each of its Subsidiaries, to discuss the affairs, finances and
accounts of such Person (independently or together with representatives of such
Person) with the agents and representatives authorized by any Agent in
accordance with this Section 7.01(f); so long as (unless an Event of Default has
occurred and is continuing) the Borrower has been given a reasonable opportunity
to have a representative present at any such meeting (and if the Borrower so
elects to have a representative present at such meeting, and such meeting shall
be held at a time and location that is reasonably acceptable to both the
Borrower and the Agents).


(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its material properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, and comply, and cause each of its Subsidiaries to comply, at all times
with the provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, except to the extent the failure to so maintain and preserve or so
comply could not reasonably be expected to have a Material Adverse Effect.


(h)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with reputable insurance companies or associations
(including, without limitation, commercial general liability, property, worker's
compensation and business interruption insurance) with respect to its properties
(including all real properties leased or owned by it) and business, in such
amounts, subject to such deductibles and self-insurance retentions and covering
such risks as is required by any Governmental Authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated. The Collateral
Agent agrees that the insurance maintained by the Parent and its Subsidiaries as
of the Effective Date is satisfactory. Each policy of comprehensive general
liability and general property insurance shall, if applicable, (i) name the
Collateral Agent, on behalf of the Agents and the Lenders as an additional
insured thereunder as its interests may appear, and (ii) in the case of each
property insurance policy, contain a loss payable clause or endorsement that
names the Collateral Agent, on behalf of the Agents and the Lenders as the loss
payee thereunder and use commercially reasonable efforts to cause such
endorsements to provide that the insurer will provide at least 30 days’ (or in
the case of non-payment, 10 days) prior written notice to the Collateral Agent
of the exercise of any right of cancellation. All certificates of insurance are
to be delivered to the Collateral Agent and the policies are to be premium
prepaid, with the loss payable and additional insured endorsement in favor of
the Collateral Agent and such other Persons as the Collateral Agent may
designate from time to time. If any Loan Party or any of its Subsidiaries fails
to maintain such insurance, the Collateral Agent may arrange for such insurance,
but at the Borrower's expense and without any responsibility on the Collateral
Agent's part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the sole right, in the name of the Lenders, any Loan Party and
its Subsidiaries, to file claims under any insurance policies, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

89

--------------------------------------------------------------------------------






(i)    Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all permits, licenses, authorizations, approvals,
entitlements and accreditations that are necessary or useful in the proper
conduct of its business, in each case, except to the extent the failure to
obtain, maintain, preserve or take such action could not reasonably be expected
to have a Material Adverse Effect.


(j)    Environmental. (i)  Keep all Collateral and owned Facilities free of any
Environmental Liens; (ii) comply, and cause each of its Subsidiaries to comply,
with all Environmental Laws in all material respects and provide to the
Collateral Agent any non-privileged documentation of such compliance which the
Collateral Agent may reasonably request; (iii) provide the Agents written notice
within 5 Business Days thereof of any Release of a Hazardous Material in excess
of any reportable quantity from or onto any Facility, or from or onto property
now or hereafter owned or operated by it or any of its Subsidiaries for which
any Loan Party or its Subsidiaries could reasonably be expected to be liable
under Environmental Law and take any Remedial Actions required to abate said
Release; and (iv) provide the Agents with written notice within 10 days of the
receipt of any of the following: (A) notice that an Environmental Lien has been
filed against any property of any Loan Party or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries; and
(C) notice of a violation, citation or other administrative order issued
pursuant to Environmental Law, in each case, which could reasonably be expected
to have a Material Adverse Effect.


(k)    Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to
end on December 31 of each calendar year unless the Agents consent to a change
in such Fiscal Year (and appropriate related changes to this Agreement).


(l)    Landlord Waivers; Collateral Access Agreements. At any time any
Collateral with a book value in excess of $300,000 (when aggregated with all
other Collateral at the same location) is located on any real property of a Loan
Party (whether such real property is now existing or acquired after the
Effective Date) which is not owned by a Loan Party, or is stored on the premises
of a bailee, warehouseman, or similar party, use commercially reasonable efforts
to obtain written subordinations or waivers or collateral access agreements, as
the case may be, in form and substance reasonably satisfactory to the Collateral
Agent.


(m)    After Acquired Real Property. Upon the acquisition by any Loan Party
after the date hereof of any fee simple interest in any real property (wherever
located) (each such interest being a "New Facility") with a Current Value (as
defined below) in excess of $1,000,000, promptly, and in any event within 10
days of such acquisition, notify the Collateral Agent, setting forth with
specificity a description of the interest acquired, the location of the real
property, any structures or improvements thereon and either an appraisal or such
Loan Party's good-faith estimate of the current value of such real property (for
purposes of this Section, the "Current Value"). The Collateral Agent shall
notify such Loan Party whether it intends to require a Mortgage (and any other
Real Property Deliverables) with respect to such New Facility, except that
Collateral Agent shall not require a Mortgage or any other Real Property
Deliverables for any Facility as to which the Collateral

90

--------------------------------------------------------------------------------




Agent shall determine in its reasonable discretion, after consultation with the
Borrower, that the costs and burdens of obtaining a security interest are
excessive in relation to the value afforded thereby. Upon receipt of such notice
requesting a Mortgage (and any other Real Property Deliverables), the Person
that has acquired such New Facility shall furnish the same to the Collateral
Agent within 60 days (or such longer period as the Collateral Agent may agree to
in its sole discretion) after receipt of such request. The Borrower shall pay
all fees and expenses, including, without limitation, reasonable attorneys' fees
and expenses, and all title insurance charges and premiums, in connection with
each Loan Party's obligations under this Section 7.01(m).


(n)    Anti-Bribery and Anti-Corruption Laws. Maintain, and cause each of its
Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.


(o)    Lender Meetings. Upon the reasonable request of any Agent or the Required
Lenders (which request, so long as no Event of Default shall have occurred and
be continuing, shall not be made more than once during each Fiscal Year),
participate in a conference call or, if requested by any Agent or the Required
Lenders, an in-person meeting with the Agents and the Lenders at such location
as may be mutually agreed to by the Borrower and such Agent or the Required
Lenders at such time as may be agreed to by the Borrower and such Agent or the
Required Lenders.


(p)    Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens any of the Collateral of any Loan Party (to the extent required
by this Agreement and the other Loan Documents), (iii) to establish and maintain
the validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby and (iv) to
better assure, convey, grant, assign, transfer and confirm unto each Secured
Party the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document. In furtherance of the foregoing, to the
maximum extent permitted by applicable law, each Loan Party (i) authorizes each
Agent, at any time during the continuance of an Event of Default, to execute any
such agreements, instruments or other documents in such Loan Party's name and to
file such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (iii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.
Notwithstanding the foregoing, in no event will any Loan Party or any of its
Subsidiaries be required to take any action in contravention of any other term
or agreement in this Agreement or any other Loan Document.


(q)    Stock Repurchase Account. Take such action as may be necessary to, within
60 days of the Effective Date, close the Stock Repurchase Account.



91

--------------------------------------------------------------------------------




Section 7.02    Negative Covenants. Until the Termination Date, each Loan Party
shall not, unless the Required Lenders shall otherwise consent in writing:


(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Uniform Commercial Code or any Requirement of
Law of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor (other than an unauthorized
financing statement (or the equivalent thereof) that names it or any of its
Subsidiaries as debtor so long as such unauthorized financing statement is
promptly terminated after the Loan Parties obtain knowledge thereof); sign or
suffer to exist any security agreement authorizing any secured party thereunder
to file such financing statement (or the equivalent thereof) other than, as to
all of the above, Permitted Liens.


(b)    Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.


(c)    Fundamental Changes; Dispositions.


(i)    Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with
any Person, or permit any of its Subsidiaries to do (or agree (except in a
Permitted Agreement) to do) any of the foregoing; provided, however, that


(A)any Wholly Owned Subsidiary of any Loan Party may be merged into any Loan
Party or another Wholly Owned Subsidiary of a Loan Party, or may consolidate or
amalgamate with any Loan Party or another Wholly Owned Subsidiary of a Loan
Party, so long as (1) if a Loan Party is a party to such transaction, then a
Loan Party shall be the surviving or continuing entity, (2) such Loan Party
gives the Agents at least 15 days (or such shorter period as the Collateral
Agent may agree to) prior written notice of such merger, consolidation or
amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, but not limited to, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (3) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, and (4) the Lenders' rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation;


(B)any Subsidiary of the Borrower that is not a Loan Party may dissolve or
liquidate; provided that if in connection with any such dissolution or
liquidation, the dissolving entity transfers its assets to another Person and
the transferor in such a transaction is a Loan Party, then to the extent
constituting an Investment, such Investment must be a Permitted Investment;

92

--------------------------------------------------------------------------------






(C)any Subsidiary of the Borrower that is not a Loan Party may merge, amalgamate
or consolidate with or dissolve or liquidate into any other Person in order to
effect a Permitted Investment;


(D)except in the case of a Loan Party, a merger, dissolution, liquidation or
consolidation, the purpose of which is to effect a Permitted Disposition may be
effected;


(E)any Loan Party (other than the Borrower) may merge, amalgamate or consolidate
with or liquidate or dissolve into any other Person so long as a Loan Party is
the surviving Person;


(F)any Subsidiary of the Borrower that is not a Loan Party may merge, amalgamate
or consolidate with or liquidate or dissolve into any other Subsidiary of the
Borrower that is not a Loan Party; and


(ii)    Make any Disposition, whether in one transaction or a series of related
transactions, of all or any part of its business, property or assets, whether
now owned or hereafter acquired (or agree (except in a Permitted Agreement) to
do any of the foregoing), or permit any of its Subsidiaries to do any of the
foregoing; provided, however, that any Loan Party and its Subsidiaries may make
Permitted Dispositions.


(d)    Change in Nature of Business.


(i)    Make, or permit any of its Subsidiaries to make, any change in the nature
of its business as described in Section 6.01(l).


(ii)    Permit Avid Worldwide, Avid GP BV or Avid CV to have any material
liabilities (other than liabilities arising under the Loan Documents and the
Specified Intercompany Loans and, in the case of Avid Worldwide, the liabilities
of its Korean Branch), own any material assets (other than the Equity Interests
and rights under the Specified Intercompany Loans held by such Persons on the
Effective Date and, in the case of Avid Worldwide, the assets of its Korean
Branch) or engage in any operations or business (other than the ownership of the
Subsidiaries and rights under the Specified Intercompany Loans owned by such
Persons on the Effective Date and, in the case of Avid Worldwide, the operations
and business of its Korean Branch).


(e)    Loans, Advances, Investments, Etc. Make (or commit or agree to make
(except in a Permitted Agreement)), or permit any of its Subsidiaries make (or
commit or agree to make (except in a Permitted Agreement)), any Investment in
any other Person except for Permitted Investments.


(f)    Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.



93

--------------------------------------------------------------------------------




(g)    Capital Expenditures. Make (or commit or agree to make (except in a
Permitted Agreement)), or permit any of its Subsidiaries to make (or commit or
agree to make (except in a Permitted Agreement)), any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries in any
Fiscal Year to exceed $20,000,000.


(h)    Restricted Payments.  Make or permit any of its Subsidiaries to make any
Restricted Payment other than Permitted Restricted Payments.


(i)    Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.


(j)    Transactions with Affiliates. Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm's length transaction
with a Person that is not an Affiliate thereof, and that are fully disclosed to
the Agents prior to the consummation thereof, if they involve one or more
payments by the Parent or any of its Subsidiaries in excess of $500,000 for any
single transaction or series of related transactions, (ii) transactions with
another Loan Party, (iii) transactions permitted by Section 7.02(c), Section
7.02(e), Section 7.02(h) and Section 7.02(m), (iv) transactions between or among
Subsidiaries of the Borrower which are not Loan Parties, (v) sales of Qualified
Equity Interests of the Parent to Affiliates of the Parent not otherwise
prohibited by the Loan Documents and the granting of customary rights in
connection therewith, (vi) reasonable and customary director, officer and
employee compensation (including bonuses and stock option programs), benefits
and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary to the
extent required by applicable law, (vii) payment by the Borrower to its
Subsidiaries of the respective amounts invoiced to the Borrower by its
Subsidiaries under any Specified Intercompany Agreement or in respect of the
rendition of services pursuant to contractual obligations with the Borrower
substantially similar to those set forth in the Specified Intercompany
Agreements, and (viii) transactions between or among the Loan Parties and other
Subsidiaries of the Borrower that are not Loan Parties upon fair and reasonable
terms no less favorable to the Loan Parties thereto than would be obtained in a
comparable arm’s-length transaction with a Person that is not a Subsidiary of
the Borrower.
(k)    Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan

94

--------------------------------------------------------------------------------




Party or any of its Subsidiaries, or permit any of its Subsidiaries to do any of
the foregoing; provided, however, that nothing in any of clauses (i) through
(iv) of this Section 7.02(k) shall prohibit or restrict compliance with:


(A)    this Agreement and the other Loan Documents;


(B)    any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;


(C)    any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);


(D)    in the case of clause (iv), (1) customary restrictions on the subletting,
assignment or transfer of any specified property or asset set forth in a lease,
license, asset sale agreement or similar contract for the conveyance of such
property or asset and (2) instrument or other document evidencing a Permitted
Lien (or the Indebtedness secured thereby) from restricting on customary terms
the transfer of any property or assets subject thereto;


(E)    Permitted Liens or customary restrictions on dispositions of real
property interests in reciprocal easement agreements;


(F)    customary restrictions in agreements for the sale of assets during an
interim period prior to the closing of the sale of such assets;


(G)customary restrictions in contracts that prohibit the assignment of such
contract;


(H)customary restrictions on (i) the Equity Interests of a joint venture and
(ii) operation of a joint venture, in each case, set forth in an agreement;


(I) governing a joint venture to which such Loan Party or any of its
Subsidiaries is a party; or


(J)the Convertible Note Indenture, the Convertible Notes, the Capped Call Hedge
Agreements, any Permitted Purchase Money Indebtedness and any Permitted
Refinancing Indebtedness with respect thereto (and any documents evidencing or
governing the same).


(l)    Limitations on Negative Pledges. Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon

95

--------------------------------------------------------------------------------




the ability of any Loan Party or any Subsidiary of any Loan Party to create,
incur or permit to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, or that requires the grant of any security for
an obligation if security is granted for another obligation, except the
following: (i) this Agreement and the other Loan Documents, (ii) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 7.02(b) of this Agreement if such restrictions or conditions apply
only to the property or assets securing such Indebtedness, (iii) any customary
restrictions and conditions contained in agreements relating to the sale or
other disposition of assets or of a Subsidiary pending such sale or other
disposition; provided that such restrictions and conditions apply only to the
assets or Subsidiary to be sold or disposed of and such sale or disposition is
permitted hereunder, (iv) customary restrictions in leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (v) customary provisions regarding
confidentiality or restricting assignment, pledges or transfer of any agreement
entered into in the ordinary course of business, (vi) restrictions imposed by
the Convertible Note Indenture, the Convertible Notes or the Capped Call Hedge
Agreements, and any Permitted Refinancing Indebtedness thereof, (vii) customary
restrictions with respect to (A) the Equity Interests of a joint venture and (B)
the operation of a joint venture, in each case of this clause (vii), set forth
in an agreement governing a joint venture to which such Loan Party or any of its
Subsidiaries is a party.


(m)    Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.


(i)    Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of any of its or its
Subsidiaries' Indebtedness in excess of $1,000,000 or of any instrument or
agreement (including, without limitation, any purchase agreement, indenture,
loan agreement or security agreement) evidencing or governing any such
Indebtedness if such amendment, modification or change would shorten the final
maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Indebtedness, would increase
the interest rate applicable to such Indebtedness, would add any covenant or
event of default, would change the subordination provisions, if any, of such
Indebtedness, or would otherwise be adverse in any material respect to the
Lenders or the issuer of such Indebtedness in any respect; provided, that
notwithstanding the foregoing, any Permitted Refinancing Indebtedness in respect
of such Indebtedness shall be permitted;


(ii)    (A) make any voluntary or optional payment (including, without
limitation, any payment of interest in cash that, at the option of the issuer,
may be paid in cash or in kind), prepayment, redemption, defeasance, sinking
fund payment or other acquisition for value of any of its or its Subsidiaries'
Indebtedness (including, without limitation, by way of depositing money or
securities with the trustee therefor before the date required for the purpose of
paying any portion of such Indebtedness when due), (B) refund, refinance,
replace or exchange any other Indebtedness for any such Indebtedness (other than
with respect to Permitted Refinancing Indebtedness), (C) make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Subordinated Indebtedness in violation of the subordination provisions thereof
or any subordination agreement with respect thereto, or (D) make any payment,
prepayment, redemption, defeasance, sinking fund payment or repurchase of any
Indebtedness as a result of any

96

--------------------------------------------------------------------------------




asset sale, change of control, issuance and sale of debt or equity securities or
similar event, or give any notice with respect to any of the foregoing;
provided, that this clause (ii) shall not apply to (1) the Obligations (and the
Convertible Notes to the extent permitted under clause (iii) of this Section
7.02(m)), (2) Permitted Intercompany Investments, (3) Permitted Purchase Money
Indebtedness and (4) Permitted Indebtedness under clause (j) of the definition
of Permitted Indebtedness;


(iii)    make any payment, prepayment, redemption, defeasance, sinking fund
payment or repurchase of any Indebtedness in respect of the Convertible Notes or
refund, refinance, replace or exchange any Indebtedness in respect of the
Convertible Notes; provided that the Parent may (A) refund, refinance, replace
or exchange any Indebtedness in respect of the Convertible Notes with Permitted
Refinancing Indebtedness, (B) repay the Convertible Notes by making payment in
Qualified Equity Interests of the Parent upon the conversion thereof, (C) on the
maturity or conversion thereof, repay the Convertible Notes in cash in an amount
not to exceed the principal amount of Convertible Notes that remain outstanding
after the repayment of all or a portion of such Convertible Notes with Qualified
Equity Interests to the maximum extent permissible under the Convertible Note
Indenture in accordance with the election of the holders of the Convertible
Notes pursuant to the Convertible Note Indenture; and (D) pay, when due,
interest and reimbursable indemnities and expenses payable in respect of the
Convertible Notes;


(iv)    amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iv) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect; or


(v)    agree to any amendment, modification or other change to or waiver of any
of its rights under any Material Contract, the Convertible Notes, the
Convertible Note Indenture or the Capped Call Hedge Agreement if such amendment,
modification, change or waiver would, at the time of such amendment,
modification or other change, be (A) adverse in any material respect to the
Secured Parties or (B) reasonably expected to have a Material Adverse Effect.


(n)    Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.


(o)    ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, with respect to an Employee Plan, in any prohibited
transaction described in Section 406 of ERISA or 4975 of the Internal Revenue
Code for which a statutory or class exemption is not available or a private
exemption has not previously been obtained from the U.S. Department of Labor,
except to

97

--------------------------------------------------------------------------------




the extent that the penalty for all such prohibited transactions does not exceed
$500,000; (iii) adopt or permit any ERISA Affiliate to adopt any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA which provides
benefits to employees after termination of employment or, if later, an
employee's severance period, other than as required by Section 601 of ERISA or
applicable law; (iv) fail to make any contribution or payment to any
Multiemployer Plan in excess of $500,000 in the aggregate for all such
contributions or payments which it or any ERISA Affiliate may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto; or (v) fail, or permit any ERISA Affiliate to fail, to pay
any required installment or any other payment in excess of $500,000 for all such
installments or other payments required for an Employee Plan under Section 412
of the Internal Revenue Code on or before the due date for such installment or
other payment.


(p)    Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except to the extent such actions could not
reasonably be expected to have a Material Adverse Effect.


(q)    Accounting Methods. Modify or change, or permit any of its Subsidiaries
to modify or change, its method of accounting or accounting principles from
those utilized in the preparation of the Financial Statements (other than as may
be required to conform to GAAP).


(r)    Anti-Money Laundering and Anti-Terrorism Laws.


(i)    None of the Loan Parties, nor any of their Subsidiaries (nor to the
knowledge of any Loan Party, their Affiliates or agents), shall, except to the
extent authorized under the Anti-Money Laundering and Anti-Terrorism Laws,
knowingly:


(A)    conduct any business or engage in any transaction or dealing with or for
the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;


(B)    deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to the OFAC
Sanctions Programs;


(C)    use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any violation
of the Anti-Money Laundering and Anti-Terrorism Laws or any specified unlawful
activity as that term is defined in the Money Laundering Control Act of 1986, 18
U.S.C. §§ 1956 and 1957; or


(D)    violate, attempt to violate, or engage in any transaction that evades or
avoids any of the Anti-Money Laundering and Anti-Terrorism Laws.



98

--------------------------------------------------------------------------------




(ii)    None of the Loan Parties, nor any Subsidiary of any of the Loan Parties,
nor, to the knowledge of any Loan Party, any Authorized Officer, director or
Affiliate of any of the Loan Parties, shall be or shall become a Blocked Person.


(s)    Anti-Bribery and Anti-Corruption Laws. None of the Loan Parties shall
use, and the Loan Parties shall procure that their Subsidiaries shall not use,
the proceeds of any Loan in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.


Section 7.03    Financial Covenants; Leverage Ratio. Until the Termination Date,
each Loan Party shall not, unless the Required Lenders shall otherwise consent
in writing, permit the Leverage Ratio of the Parent and its Subsidiaries for any
period of 4 consecutive fiscal quarters of the Parent and its Subsidiaries for
which the last quarter ends on a date set forth below to be greater than the
ratio set forth opposite such date:


Fiscal Quarter End
Leverage Ratio
June 30, 2016
4.35:1.00
September 30, 2016
5.40:1.00
December 31, 2016
4.20:1.00
March 31, 2017
3.50:1.00
June 30, 2017
3.50:1.00
September 30, 2017
3.50:1.00
December 31, 2017
3.30:1.00
March 31, 2018
3.00:1.00
June 30, 2018
3.00:1.00
September 30, 2018
3.00:1.00
December 31, 2018
3.00:1.00
March 31, 2019 and the last day of each fiscal quarter ended thereafter
2.50:1.00





ARTICLE VIII


CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS


Section 8.01    Cash Management Arrangements. (a)  The Loan Parties shall
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Agents at one or more of the banks set forth on
Schedule 8.01 (each a "Cash Management Bank") and (ii) except as otherwise
provided under Section 8.01(b), deposit or cause to be deposited promptly, and
in any event no later than 2 Business Days after the date of receipt thereof,
all proceeds in respect of any Collateral, all Collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Loan Party (including payments made by Account Debtors directly to any Loan
Party) into a Cash Management Account.



99

--------------------------------------------------------------------------------




(b)    On or prior to the Effective Date, the Loan Parties shall, with respect
to each Cash Management Account (other than Excluded Accounts), deliver to the
Collateral Agent a Control Agreement with respect to such Cash Management
Account. The Loan Parties shall not maintain, and shall not permit any of their
Subsidiaries to maintain, cash, Cash Equivalents or other amounts in any deposit
account or securities account, unless the Collateral Agent shall have received a
Control Agreement in respect of each such Cash Management Account (other than
Excluded Accounts or other than newly acquired deposit or securities accounts in
connection with Permitted Acquisitions (each, an "Acquired Account"), in which
case the Loan Parties shall cause such Acquired Account to become subject to a
Control Agreement within 30 days following the closing of such Permitted
Acquisition (or such longer time as may be agreed to by the Collateral Agent;
provided, that if at the end of such 60 days the Loan Parties have (A) fully
taken all actions within their control to comply with such requirement and (B)
delivered an executed certificate of an Authorized Officer certifying to such
effect, such time period shall be automatically extended an additional 30 days).


(c)    Upon the terms and subject to the conditions set forth in a Control
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent's direction be
wired each Business Day into the Administrative Agent's Account, except that, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will not direct the Cash Management Bank to transfer funds in such Cash
Management Account to the Administrative Agent's Account.


(d)    So long as no Event of Default has occurred and is continuing, the
Borrower may amend Schedule 8.01 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) except with respect to an
Acquired Account (the institution maintaining an Acquired Account, an "Acquired
Cash Management Bank") prior to the time of the opening of such Cash Management
Account, each Loan Party and such prospective Cash Management Bank shall have
executed and delivered to the Collateral Agent a Control Agreement and (ii) with
respect to any Acquired Account and Acquired Cash Management Bank, Schedule 8.01
shall be automatically amended upon the closing of a Permitted Acquisition to
reflect such Acquired Account(s) and Acquired Cash Management Bank. Each Loan
Party shall close any of its Cash Management Accounts (and establish replacement
cash management accounts in accordance with the foregoing sentence) promptly and
in any event within 60 days of notice from the Collateral Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in the
Collateral Agent's reasonable judgment, or the Collateral Agent's liability
under any Control Agreement with such Cash Management Bank is no longer
acceptable in the Collateral Agent's reasonable judgment.



100

--------------------------------------------------------------------------------






ARTICLE IX


EVENTS OF DEFAULT


Section 9.01    Events of Default. Each of the following events shall constitute
an event of default (each, an "Event of Default"):


(a)    the Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (i) any interest on any
Loan, any Collateral Agent Advance or any fee, indemnity or other amount payable
under this Agreement (other than any portion thereof constituting principal of
the Loans) or any other Loan Document, and such failure continues for a period
of 3 Business Days or (ii) all or any portion of the principal of the Loans;


(b)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any certificate or other writing
delivered to any Secured Party pursuant to any Loan Document shall have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified or modified as to materiality or "Material Adverse Effect"
in the text thereof) when made or deemed made;


(c)    any Loan Party shall fail to perform or comply with (i) any covenant or
agreement contained in Section 7.01(a) and such failure shall remain unremedied
for 1 day, (ii) any covenant or agreement contained in Section 7.01(c), Section
7.01(d), Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(o),
Section 7.02 or Section 7.03 or Article VIII, (iii) any affirmative covenant
contained in any Security Agreement to which it is a party with respect to the
delivery of Collateral to the Collateral Agent or any negative covenant
contained in such Security Agreement, or any negative covenant contained in any
Mortgage to which it is a party, and, in each case in this clause (iii), if
capable of being remedied, such failure shall remain unremedied for 5 days or
(iv) any affirmative covenant (other than any affirmative covenant with respect
to the delivery of Collateral to the Collateral Agent) contained in any Security
Agreement to which it is a party, or any affirmative covenant contained in any
Mortgage to which it is a party and, in each case in this clause (iv), if
capable of being remedied, such failure shall remain unremedied for 10 days
after the earlier of the date an Authorized Officer of any Loan Party has
knowledge of such failure and the date written notice of such default shall have
been given by any Agent to such Loan Party;


(d)    any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for 20
days after the earlier of the date a Senior Officer of any Loan Party has
knowledge of such failure and the date written notice of such default shall have
been given by any Agent to such Loan Party;


(e)    the Parent or any of its Significant Subsidiaries shall fail to pay when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any

101

--------------------------------------------------------------------------------




principal, interest or other amount payable in respect of Indebtedness
(excluding Indebtedness evidenced by this Agreement) having an aggregate
principal amount outstanding in excess of $5,000,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace or cure period, if
any, specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;


(f)    the Parent or any of its Significant Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) the Board of Directors of such Person shall take any action
to authorize or effect any of the actions set forth above in this subsection
(f);


(g)    any proceeding shall be instituted against the Parent or any of its
Significant Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for any such Person or for any substantial part of its property, and
either such proceeding shall remain undismissed or unstayed for a period of 30
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against any such Person or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) shall occur;


(h)    any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;


(i)    the Collateral Agent shall not have or shall cease to have a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien (subject to Permitted Liens) in favor of the Collateral
Agent for the benefit of the Agents and the Lenders on any portion of the
Collateral having a fair market value in excess of $1,000,000, except as the
result

102

--------------------------------------------------------------------------------




of an action or failure to act on the part of any Agent when provided with the
information required by the Loan Documents;


(j)    one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $5,000,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against the Parent or any of its
Significant Subsidiaries and remain unsatisfied and (i) enforcement proceedings
shall have been commenced by any creditor upon any such judgment, order, award
or settlement or (ii) there shall be a period of 10 consecutive days after entry
thereof during which (A) a stay of enforcement thereof is not in effect or (B)
the same is not vacated, discharged, stayed or bonded pending appeal;


(k)    the Parent or any of its Significant Subsidiaries is enjoined, restrained
or in any way prevented by the order of any court or any Governmental Authority
from conducting, or otherwise ceases to conduct for any reason whatsoever, all
or any material part of its business for more than 15 days;


(l)    any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities at any facility of any Loan Party, if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect;


(m)    the loss, suspension or revocation of, or failure to renew, any license
or permit now held or hereafter acquired by the Parent or any of its Significant
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;


(n)    the indictment of the Parent or any of its Significant Subsidiaries or
any Senior Officer thereof under any criminal statute, or commencement of
criminal or civil proceedings against the Parent or any of its Significant
Subsidiaries or any Senior Officer thereof, pursuant to which statute or
proceedings the penalties or remedies sought include forfeiture to any
Governmental Authority of any material portion of the property of any Loan Party
or Significant Subsidiary;


(o)    any Loan Party or any of its ERISA Affiliates shall have made a complete
or partial withdrawal from a Multiemployer Plan, and, as a result of such
complete or partial withdrawal, any Loan Party or any of its ERISA Affiliates
incurs a withdrawal liability in an annual amount exceeding $5,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party's or any of its ERISA Affiliates' annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $5,000,000;



103

--------------------------------------------------------------------------------




(p)    any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $5,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);


(q)    (i) any of the Obligations in principal amount in excess of $2,500,000
for any reason shall cease to be "Senior Indebtedness" or "Designated Senior
Indebtedness" (or any comparable terms) under, and as defined in the documents
evidencing or governing any Subordinated Indebtedness, (ii) any holder of
Subordinated Indebtedness in the principal amount of $2,500,000 shall fail to
perform or comply with any of the subordination provisions of the documents
evidencing or governing such Subordinated Indebtedness, or (iii) the
subordination provisions of the documents evidencing or governing any
Subordinated Indebtedness in principal amount in excess of $2,500,000 shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or


(r)    a Change of Control shall have occurred;


then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Borrower, (i) terminate or reduce all
Commitments, whereupon all Commitments shall immediately be so terminated or
reduced, (ii) declare all or any portion of the Loans then outstanding to be
accelerated and due and payable, whereupon all or such portion of the aggregate
principal of all Loans, all accrued and unpaid interest thereon, all fees and
all other amounts payable under this Agreement and the other Loan Documents
shall become due and payable immediately, together with the payment of the
Applicable Premium with respect to the Commitments so terminated and the Loans
so repaid, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Loan Party and (iii) exercise
any and all of its other rights and remedies under applicable law, hereunder and
under the other Loan Documents; provided, however, that upon the occurrence of
any Event of Default described in subsection (f) or (g) of this Section 9.01
with respect to any Loan Party, without any notice to any Loan Party or any
other Person or any act by any Agent or any Lender, all Commitments shall
automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents, including, without limitation, the
Applicable Premium, shall be accelerated and become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party. 

104

--------------------------------------------------------------------------------




ARTICLE X


AGENTS


Section 10.01    Appointment. Each Lender (and each subsequent maker of any Loan
by its making thereof) hereby irrevocably appoints, authorizes and empowers the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto, including: (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Loans outstanding hereunder and all other amounts accrued hereunder for the
account of the Lenders and paid to such Agent, and, subject to Section 2.02 of
this Agreement, to distribute promptly to each Lender its Pro Rata Share of all
payments so received; (ii) to distribute to each Lender copies of all material
notices and agreements received by such Agent and not required to be delivered
to each Lender pursuant to the terms of this Agreement, provided that the Agents
shall not have any liability to the Lenders for any Agent's inadvertent failure
to distribute any such notices or agreements to the Lenders; (iii) to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Loans, and related matters and to
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Collateral and related matters; (iv) to
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii)  to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) subject to Section 10.03, to take
such action as such Agent deems appropriate on its behalf to administer the
Loans and the Loan Documents and to exercise such other powers delegated to such
Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations); and (ix) to act with respect to all Collateral
under the Loan Documents, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) shall be binding upon all Lenders and all
makers of Loans; provided, however, the Agents shall not be required to take any
action which, in the reasonable opinion of any

105

--------------------------------------------------------------------------------




Agent, exposes such Agent to liability or which is contrary to this Agreement or
any other Loan Document or applicable law.


Section 10.02    Nature of Duties; Delegation. (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender. Each Agent shall
promptly notify each Lender any time that the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) have instructed such Agent to act or refrain from
acting pursuant hereto.


(b)    Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender). Any such Person shall benefit from this Article X to the
extent provided by the applicable Agent.


Section 10.03     Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance

106

--------------------------------------------------------------------------------




of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled. The Agents may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).


Section 10.04     Reliance. Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.


Section 10.05     Indemnification. To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders will, within five days
of written demand by such Agent, reimburse such Agent for and indemnify such
Agent from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, client charges and expenses of counsel or any other advisor to such
Agent), advances or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or any of the other
Loan Documents, in proportion to each Lender's Pro Rata Share, including,
without limitation, advances and disbursements made pursuant to Section 10.08;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent's gross negligence or willful misconduct. The obligations

107

--------------------------------------------------------------------------------




of the Lenders under this Section 10.05 shall survive the payment in full of the
Loans and the termination of this Agreement.


Section 10.06     Agents Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms "Lenders" or "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with the
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.


Section 10.07     Successor Agent. (a)  Any Agent may at any time give at least
30 days prior written notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor Agent. If no such successor Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the "Resignation Effective Date"), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent with the
consent of the Borrower (such consent not to be unreasonably withheld) so long
as no Event of Default has occurred and is continuing. Whether or not a
successor Agent has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (other than its obligations under Section 12.19 hereof and
except that in the case of any Collateral held by such Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through such retiring Agent shall instead be made by or to each Lender
directly, until such time, if any, as a successor Agent shall have been
appointed as provided for above. Upon the acceptance of a successor's Agent's
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (other than its
obligations under Section 12.19 hereof). After the retiring Agent's resignation
hereunder and under the other Loan Documents, the provisions of this Article,
Section 12.04 and Section 12.15 shall continue in effect for the benefit of such
retiring Agent in respect of any actions taken or omitted to be taken by it
while the retiring Agent was acting as Agent.


Section 10.08     Collateral Matters.


(a)    The Collateral Agent may from time to time make such disbursements and
advances ("Collateral Agent Advances") which the Collateral Agent, in its
reasonable discretion, deems necessary or desirable to preserve, protect,
prepare for sale or lease or dispose of the Collateral

108

--------------------------------------------------------------------------------




or any portion thereof, to enhance the likelihood or maximize the amount of
repayment by the Borrower of the Loans and other Obligations or to pay any other
amount chargeable to the Borrower pursuant to the terms of this Agreement,
including, without limitation, costs, fees and expenses as described in Section
12.04. The Collateral Agent Advances shall be repayable on demand and be secured
by the Collateral and shall bear interest at a rate per annum equal to the rate
then applicable to Revolving Loans that are Reference Rate Loans. The Collateral
Agent Advances shall constitute Obligations hereunder which may be charged to
the Loan Account in accordance with Section 4.01. The Collateral Agent shall
notify each Lender and the Borrower in writing of each such Collateral Agent
Advance, which notice shall include a description of the purpose of such
Collateral Agent Advance. Without limitation to its obligations pursuant to
Section 10.05, each Lender agrees that it shall make available to the Collateral
Agent, upon the Collateral Agent's demand, in Dollars in immediately available
funds, the amount equal to such Lender's Pro Rata Share of each such Collateral
Agent Advance. If such funds are not made available to the Collateral Agent by
such Lender, the Collateral Agent shall be entitled to recover such funds on
demand from such Lender, together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the Collateral
Agent, at the Federal Funds Rate for three Business Days and thereafter at the
Reference Rate.


(b)    The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to (i) release any Lien granted to or held by the
Collateral Agent upon any Collateral upon the Termination Date; (ii) release any
Lien granted to or held by the Collateral Agent upon any Collateral constituting
property being sold or disposed of in the ordinary course of any Loan Party's
business or otherwise in compliance with the terms of this Agreement and the
other Loan Documents; (iii) release any Lien granted to or held by the
Collateral Agent upon any Collateral constituting property in which the Loan
Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02; or (iv) subordinate any Lien on any property
granted to or held by Administrative Agent or Collateral Agent under any Loan
Document to the holder of any Lien on property that is permitted by clause (e)
of the definition of "Permitted Lien" and (v) release any Guarantor or any other
Loan Party as provided in clause (c) below. Without, in any manner limiting the
Collateral Agent’s authority to act without any specific or further
authorization or consent by the Lenders upon request by the Collateral Agent at
any time, the Lenders will confirm in writing the Collateral Agent's authority
to effectuate the releases pursuant to this Section 10.08(b).


(c)    Upon prior written request by any Loan Party, the Collateral Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to the
Collateral Agent for the benefit of the Agents and the Lenders upon such
Collateral as expressly provided by the terms hereof (including on the
Termination Date); provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent's
reasonable opinion, would expose the Collateral Agent to liability or create any
monetary obligations or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.



109

--------------------------------------------------------------------------------




(d)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.


(e)    The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.


Section 10.09     Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required

110

--------------------------------------------------------------------------------




under applicable state law or otherwise to perform its duties and enforce its
rights with respect to the Collateral and under the Loan Documents. Each Loan
Party by its execution and delivery of this Agreement hereby consents to the
foregoing.


Section 10.10     No Reliance on any Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.


Section 10.11     No Third Party Beneficiaries. Other than Sections 10.07 and
10.08, the provisions of this Article are solely for the benefit of the Secured
Parties, and no Loan Party shall have rights as a third-party beneficiary of any
of such provisions.


Section 10.12     No Fiduciary Relationship. It is understood and agreed that
the use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


Section 10.13     Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:


(a)    is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,


(b)    expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,


(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will

111

--------------------------------------------------------------------------------




rely significantly upon the Parent's and its Subsidiaries' books and records, as
well as on representations of their personnel,


(d)    agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and


(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrower, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys' fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.


Section 10.14     Collateral Custodian. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent or its designee may at
any time and from time to time employ and maintain on the premises of any Loan
Party a custodian selected by the Collateral Agent or its designee who shall
have full authority to do all acts necessary to protect the Agents' and the
Lenders' interests. Each Loan Party hereby agrees to, and to cause its
Subsidiaries to, cooperate with any such custodian and to do whatever the
Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrower and charged to the Loan Account.


Section 10.15     [Reserved].


Section 10.16     [Reserved].


Section 10.17     Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, the Collateral Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
any Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) (provided, that in
the case of legal expenses,

112

--------------------------------------------------------------------------------




the Borrower’s obligations shall be limited to one counsel to the Collateral
Agent, one counsel to the Administrative Agent, one counsel to the other
Lenders, and one local counsel in each relevant jurisdiction (unless a conflict
arises, in which case the reasonable and documented fees and expenses of each
conflicts counsel shall also be reimbursed by the Borrower)) allowed in such
judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.
ARTICLE XI


GUARANTY


Section 11.01     Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI, subject to Section
12.04. Without limiting the generality of the foregoing, each Guarantor's
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Borrower to the Secured Parties under any
Loan Document but for the fact that they are unenforceable or not allowable due
to the existence of an Insolvency Proceeding involving the Borrower. In no event
shall the obligation of any Guarantor hereunder exceed the maximum amount such
Guarantor could guarantee under any Debtor Relief Law.


Section 11.02     Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto. Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral. The obligations of each Guarantor under this
Article XI are independent of the Guaranteed Obligations,

113

--------------------------------------------------------------------------------




and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Article XI shall
be, until the Termination Date, irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any or all of the following:


(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;


(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;


(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;


(d)    the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;


(e)    any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or


(f)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.


This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.
Section 11.03     Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor. Each Guarantor agrees that
the Secured Parties shall have no obligation to marshal

114

--------------------------------------------------------------------------------




any assets in favor of any Guarantor or against, or in payment of, any or all of
the Obligations. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 11.03 is knowingly made in contemplation of
such benefits. Each Guarantor hereby waives any right to revoke this Article XI,
and acknowledges that this Article XI is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.


Section 11.04     Continuing Guaranty; Assignments. This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Termination Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments and its Loans owing to it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted such Lender herein or otherwise, in each case as provided in Section
12.07.


Section 11.05     Subrogation. No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until the
Termination Date occurs. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the
Termination Date, such amount shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Article XI, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Article XI thereafter arising.
If (i) any Guarantor shall make payment to the Secured Parties of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Article XI shall be paid in full in cash
and (iii) the Termination Date shall have occurred, the Secured Parties will, at
such Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.


Section 11.06     Contribution. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its

115

--------------------------------------------------------------------------------




Aggregate Payments exceeds its Fair Share as of such date, such Guarantor shall
be entitled to a contribution from each of the other Guarantors in an amount
sufficient to cause each Guarantor's Aggregate Payments to equal its Fair Share
as of such date.  "Fair Share" means, with respect to any Guarantor as of any
date of determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  "Fair
Share Contribution Amount" means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. "Aggregate Payments" means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor.  The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.


MISCELLANEOUS
Section 12.01    Notices, Etc.


(ab)Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier. In the case of notices or other communications to any
Loan Party, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 12.01):


Avid Technology, Inc.
65-75 Network Drive
Burlington, MA 01803
Attention: General Counsel
Telephone:     

116

--------------------------------------------------------------------------------




Telecopier:
    
with a copy to:
Covington & Burling LLP
One City Center
850 Tenth Street, NW
Washington, DC 20001
Attention: Peter Zern
Telephone: (202) 662-5679
Telecopier: (202) 778-5679


if to the Administrative Agent or the Collateral Agent, to it at the following
address:


Cerberus Business Finance, LLC
875 Third Avenue
New York, New York 10022
Attention: Kevin Genda
Telephone: (212) 891-2117
Telecopier: (212) 891-1541


in each case, with a copy to:


Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic L. Ragucci
Telephone: 212-756-2000
Telecopier: 212-593-5955


All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent.
(b)    Electronic Communications.


(i)Each Agent and the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular

117

--------------------------------------------------------------------------------




notices or communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Agents, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agents that it is
incapable of receiving notices under such Article by electronic communication.


(ii)Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.


Section 12.02    Amendments, Etc.


(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document (excluding the Fee Letter), and no consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed (x) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Agents and the Lenders or extending an existing Lien over
additional property, by the Agents and the Borrower, (y) in the case of any
other waiver or consent, by the Required Lenders (or by the Collateral Agent
with the consent of the Required Lenders) and the Borrower and (z) in the case
of any other amendment, by the Required Lenders (or by the Collateral Agent with
the consent of the Required Lenders) and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:
(i)    increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender (other than the imposition or rescission
or default interest (which may be effected by consent of the Required Lenders)),
or postpone or extend any scheduled date fixed for any payment (which shall in
no event include any mandatory prepayment) of principal of, or interest or fees
on, the Loans payable to any Lender, in each case, without the written consent
of such Lender;


(ii)    increase the Total Commitment without the written consent of each
Lender;
(iii)change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;



118

--------------------------------------------------------------------------------




(iv)amend the definition of "Required Lenders" or "Pro Rata Share" without the
written consent of each Lender;


(v)release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), except as provided in
Section 10.08, subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Agents and the Lenders, or release the Borrower or any
Guarantor (except as otherwise permitted by the Loan Documents), in each case,
without the written consent of each Lender; or


(vi)amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02 of
this Agreement without the written consent of each Lender.


Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party or any
of their respective Affiliates to purchase Loans on a non-pro rata basis, become
an eligible assignee pursuant to Section 12.07 and/or make offers to make
optional prepayments on a non-pro rata basis shall require the prior written
consent of the Required Lenders rather than the prior written consent of each
Lender directly affected thereby and (C) the consent of the Borrower shall not
be required to change any order of priority set forth in Section 2.05(d) and
Section 4.03 Notwithstanding anything to the contrary herein, no Defaulting
Lender or any of its respective Affiliates that is a Lender shall have any right
to approve or disapprove any amendment, waiver or consent under the Loan
Documents and any Loans held by such Person for purposes hereof shall be
automatically deemed to be voted pro rata according to the Loans of all other
Lenders in the aggregate (other than such Defaulting Lender, Loan Party or
Affiliate).
(b)    If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given. Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever. If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout

119

--------------------------------------------------------------------------------




Lender hereunder and under the other Loan Documents, the Holdout Lender shall
remain obligated to make its Pro Rata Share of Loans.


Section 12.03    No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.


Section 12.04    Expenses; Taxes; Attorneys' Fees. The Borrower agrees to pay,
without duplication (1) on the Effective Date and (2) after the Effective Date,
within 15 Business Days after receipt of an invoice that sets forth such costs
and expenses in reasonable detail, all reasonable and documented out-of-pocket
costs and expenses incurred by or on behalf of each Agent (and, in the case of
clauses (b) through (n) below, each Lender), regardless of whether the
transactions contemplated hereby are consummated, including, without limitation,
reasonable and documented fees, costs, client charges and expenses of counsel
for each Agent and each Lender (but limited in each case of this Section 12.04,
for the Agents and the Lenders taken as a whole, to (x) one primary counsel for
each Agent and one primary counsel for the Lenders (taken as a whole), (y) one
regulatory counsel and (z) one local counsel in each relevant jurisdiction or a
single special counsel acting in multiple jurisdictions, in each case unless a
conflict arises, in which case the reasonable and documented fees and
out-of-pocket expenses of one conflicts counsel shall also be reimbursed by the
Borrower, and for the Agents and the Lenders taken as a whole, to all other
types of professionals or advisors other than counsel (such as financial
advisors, investment bankers, accountants, etc.) to one firm of each such type
of advisors to the Agents and the Lenders, taken as a whole) due diligence,
periodic field audits, physical counts, investigations, searches and filings,
monitoring of assets, appraisals of Collateral, the rating of the Loans,
reasonable title searches and reviewing environmental assessments, miscellaneous
disbursements, examination, travel, lodging and meals, arising from or relating
to (but subject to any limitations set forth in Section 2.06(d)): (a) the
negotiation, preparation, execution, delivery, performance and administration of
this Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of the Agents' or
any of the Lenders' rights under this Agreement or the other Loan Documents, (d)
the defense of any claim or action asserted or brought against any Agent or any
Lender by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agents' or the Lenders' claims against any Loan Party, or any
and all matters in connection therewith, (e) the commencement or defense of, or
intervention in, any court proceeding arising from or related to this Agreement
or any other Loan Document, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or any Lender, or the taking of any action
in respect of the Collateral or other security, in connection with this
Agreement or any other Loan Document, except in each case

120

--------------------------------------------------------------------------------




under clauses (d), (e) and (f), to the extent any such out-of-pocket costs and
expenses are caused by the bad faith, gross negligence, willful misconduct of,
or breach of a funding obligation under Loan Document by, such Person claiming
reimbursement, as determined by a final, non-appealable judgment of a court of
competent jurisdiction, (g) the protection, collection, lease, sale, taking
possession of or liquidation of, any Collateral or other security in accordance
with this Agreement or any other Loan Document, (h) any attempt to enforce any
Lien or security interest in any Collateral or other security in accordance with
this Agreement or any other Loan Document, (i) any attempt to collect from any
Loan Party in accordance with this Agreement or any other Loan Document, (j) all
liabilities and costs arising from or in connection with the past, present or
future operations of any Loan Party involving any damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property, (k) any
Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any Facility of any Loan Party, (l)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien or any Facility of a Loan Party, (m) the rating of the Loans
by one or more rating agencies in connection with any Lender's Securitization or
(n) the receipt by any Agent or any Lender of any advice from professionals with
respect to any of the foregoing. Without limitation of the foregoing or any
other provision of any Loan Document: (x) the Borrower agree to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or hereafter reasonably determined by any Agent or any Lender to be payable
in connection with this Agreement or any other Loan Document, and the Borrower
agree to save each Agent and each Lender harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions,
(y) the Borrower agrees to pay all broker fees that may become due in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, and (z) if the Borrower fails to perform any covenant or agreement
contained herein or in any other Loan Document, any Agent may itself perform or
cause performance of such covenant or agreement, and the expenses of such Agent
incurred in connection therewith shall be reimbursed on demand by the Borrower.
The obligations of the Borrower under this Section 12.04 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.


Section 12.05    Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the

121

--------------------------------------------------------------------------------




Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
Each Agent and each Lender agrees to notify such Loan Party promptly after any
such set-off and application made by such Agent or such Lender or any of their
respective Affiliates provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Agents
and the Lenders under this Section 12.05 are in addition to the other rights and
remedies (including other rights of set-off) which the Agents and the Lenders
may have under this Agreement or any other Loan Documents of law or otherwise.


Section 12.06    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


Section 12.07    Assignments and Participations.


(a)    This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and permitted assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Lender and any
such assignment without the Lenders' prior written consent shall be null and
void.


(b)    Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to:


(i)    all or a portion of its Term Loan Commitment and any Term Loan made by it
with the written consent of the Collateral Agent, and


(ii)    all or a portion of its Revolving Credit Commitment and the Revolving
Loans made by it with the written consent of each Agent;
provided, however, that no written consent of the Collateral Agent or the
Administrative Agent shall be required if such assignment is in connection with
any merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of such Lender.
(c)    Assignments shall be subject to the following additional conditions:


(i)    Each such assignment shall be in an amount which is at least $5,000,000
or a multiple of $1,000,000 in excess thereof (or the remainder of such Lender's
Commitment) (except such minimum amount shall not apply to an assignment by a
Lender to (A) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof);

122

--------------------------------------------------------------------------------






(ii)    The parties to each such assignment shall execute and deliver to the
Collateral Agent (and the Administrative Agent, if applicable), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent, a processing and recordation fee
of $5,000 (except the payment of such fee shall not be required in connection
with an assignment by a Lender to a Lender, an Affiliate of such Lender or a
Related Fund of such Lender);


(iii)    No such assignment shall be made to (A) any Loan Party or any of its
Affiliates or (B) any Defaulting Lender or any of its Affiliates, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B); and


(iv)    no assignments may be made to an Excluded Lender; provided, that, the
Agents and the Lenders shall be entitled to rely upon the representations made
by any proposed Lender in the Assignment and Acceptance that such proposed
Lender is not an Excluded Lender without any further investigation.


(d)    Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a "Lender" hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, other than
obligations which survive under Section 12.19, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).


(e)    By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make

123

--------------------------------------------------------------------------------




its own credit decisions in taking or not taking action under this Agreement and
the other Loan Documents; (v) such assignee appoints and authorizes the Agents
to take such action as agents on its behalf and to exercise such powers under
this Agreement and the other Loan Documents as are delegated to the Agents by
the terms hereof and thereof, together with such powers as are reasonably
incidental hereto and thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Loan Documents are required to be performed by
it as a Lender.


(f)    The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
(g)    Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(b) (which consent of the
applicable Agent must be evidenced by such Person's execution of an acceptance
to such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.


(h)    A Registered Loan (and the registered note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered on the Register as the owner thereof for
the purpose of receiving all payments thereon, notwithstanding notice to the
contrary.



124

--------------------------------------------------------------------------------




(i)    In the event that any Lender sells participations in a Registered Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent on behalf of
the Borrower, maintain, or cause to be maintained, a register, on which it
enters the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register"). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(j)    Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(d).


(k)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments the Loans made by it); provided, that (i) such
Lender's obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the other Loan Documents; (iii) a participant shall not be entitled to require
such Lender to take or omit to take any action hereunder except (A) action
directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans participated in by such participant, (B) action
directly effecting an extension of the due dates or a decrease in the rate of
interest payable on the Loans in respect of the Commitments or Loans
participated in by such participant or the fees payable in respect of the
Commitments or Loans participated in by such participant under this Agreement,
or (C) actions directly effecting a release of all or a substantial portion of
the Collateral or any Loan Party (except as set forth in Section 10.08 of this
Agreement or any other Loan Document) and (iv) no participation may be sold to
an Excluded Lender (provided, that, the Agents and the Lenders shall be entitled
to rely upon the representations made by any proposed Lender in the
participation agreement with respect to such participation that such participant
is not an Excluded Lender without any further investigation). The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.09
and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.


(l)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a "Securitization"); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such

125

--------------------------------------------------------------------------------




information as may be reasonably requested by such Lender in connection with the
rating of its Loans or the Securitization.


Section 12.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.


Section 12.09    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.


Section 12.10    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS FOR NOTICES AS
SET FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING. THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN

126

--------------------------------------------------------------------------------




BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


Section 12.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.


Section 12.12    Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an "Action") of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.


Section 12.13    No Party Deemed Drafter. Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.


Section 12.14    Reinstatement; Certain Payments. If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Borrower, and if such Secured Party repays all or part of such
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or

127

--------------------------------------------------------------------------------




compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.


Section 12.15    Indemnification; Limitation of Liability for Certain Damages.


(a)    In addition to each Loan Party's other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Secured Party and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent's or any Lender's
furnishing of funds to the Borrower under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans or
the Borrower's use of the proceeds thereof, (iii) the Agents and the Lenders
relying on any instructions of the Borrower or the handling of the Loan Account
and Collateral of the Borrower as herein provided, (iv) any matter relating to
the financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the "Indemnified
Matters"); provided, however, that the Loan Parties shall not have any
obligation to any Indemnitee under this subsection (a) for any Indemnified
Matter caused by the gross negligence or willful misconduct of such Indemnitee,
as determined by a final non-appealable judgment of a court of competent
jurisdiction.


(b)    The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees set forth in this Section 12.15 are chargeable
against the Loan Account to the extent not paid by a Loan Party within 5
Business Days following receipt in writing of a request for the payment and a
reasonably detailed schedule of all amounts claimed. To the extent that the
undertaking to indemnify, pay and hold harmless set forth in this Section 12.15
may be unenforceable because it is violative of any law or public policy, each
Loan Party shall, jointly and severally, contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.


(c)    No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement

128

--------------------------------------------------------------------------------




or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Loan Party hereby waives, releases and agrees not to sue
upon any such claim or seek any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.


(d)    The indemnities and waivers set forth in this Section 12.15 shall survive
the repayment of the Obligations and discharge of any Liens granted under the
Loan Documents.


Section 12.16    Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, shall at all times be ascertained from
the records of the Agents, which shall be conclusive and binding absent manifest
error.


Section 12.17    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.


Section 12.18    Highest Lawful Rate. It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrower); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall,
subject to the last sentence of this Section 12.18, be canceled automatically by
such Agent or such Lender, as applicable, as of the date of such acceleration or
prepayment and, if theretofore paid, shall

129

--------------------------------------------------------------------------------




be credited by such Agent or such Lender, as applicable, on the principal amount
of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender to the Borrower). All sums paid or agreed to be paid to any
Agent or any Lender for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted by law applicable to such Agent or such Lender,
be amortized, prorated, allocated and spread throughout the full term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (x) the amount of interest
payable to any Agent or any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Agent or such Lender pursuant to this Section
12.18 and (y) in respect of any subsequent interest computation period the
amount of interest otherwise payable to such Agent or such Lender would be less
than the amount of interest payable to such Agent or such Lender computed at the
Highest Lawful Rate applicable to such Agent or such Lender, then the amount of
interest payable to such Agent or such Lender in respect of such subsequent
interest computation period shall continue to be computed at the Highest Lawful
Rate applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.


For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.
Section 12.19    Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to keep confidential any information supplied to it by the Loan
Parties in connection with this Agreement or the other Loan Documents (and which
at the time of delivery is not, and does not thereafter become, publicly
available or available to such Person from another source not known to be
subject to a confidentiality obligation to such Person not to disclose such
information), provided that nothing herein shall limit the disclosure by any
Agent or any Lender of any such information (i) to its Affiliates and to its and
its Affiliates' respective equityholders (including, without limitation,
partners), directors, officers, employees, agents, trustees, counsel, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority having jurisdiction over such
Person (including

130

--------------------------------------------------------------------------------




any self-regulatory authority, such as the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor, or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties); provided,
unless specifically prohibited by applicable law or court order, each Agent and
each Lender shall make reasonable efforts to notify the Borrower of any request
by any Governmental Authority or representative thereof; (v) in connection with
any litigation to which any Agent or any Lender is a party that arises from or
relates to being a party to this Agreement or any other Loan Document; (vi) as
is reasonably necessary in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder; or (viii) with the consent of the Borrower.


Section 12.20    Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required or it is advisable in
the opinion of counsel to do so under applicable Requirements of Law (in which
event, such Loan Party or such Affiliate will (a) except as provided in clause
(b) below, consult with such Agent or such Lender before issuing such press
release or other public disclosure or (b) solely in the event the issuance of
any press release or other public disclosure is required under 17 C.F.R. §
243.100, use reasonable efforts to consult with such Agent or such Lender before
issuing such press release or other public disclosure); provided, that the prior
written consent of such Agent or such Lender shall be required only if such
disclosure uses the name of such Agent, such Lender or any Affiliate thereof.
Each Loan Party hereby authorizes each Agent and each Lender, after consultation
with the Borrower, to advertise the closing of the transactions contemplated by
this Agreement, and to make appropriate announcements of the existence and
amount of the Commitments and the Loans entered into among the parties hereto,
as such Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as such Agent or such Lender shall deem
appropriate.


Section 12.21    Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.



131

--------------------------------------------------------------------------------




Section 12.22    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrower, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrower in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



132

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWER:


AVID TECHNOLOGY, INC.
 
 
 
By:
 /s/ Tony Callini
 
 
Name: Tony Callini
 
 
Title: Senior Vice President of Finance
 
 
 
GUARANTOR:


AVID TECHNOLOGY WORLDWIDE, INC.
 
 
 
 
By:
 /s/ Jason Duva
 
 
Name: Jason Duva
 
 
Title: Secretary




--------------------------------------------------------------------------------






 
 
 
 
ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
CERBERUS BUSINESS FINANCE, LLC
 
 
 
By:
 /s/ Daniel Wolf
 
 
Name: Daniel Wolf
 
 
Title: President
 
 




--------------------------------------------------------------------------------




 
 
 
 
LENDERS:
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.
 
By: Cerberus Levered Opportunities III GP, LLC
 
Its: General Partner
 
 
 
 
By:
 /s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director
 
 
 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
 
By: Cerberus NJ Credit Opportunities GP, LLC
 
Its: General Partner
 
 
 
 
By:
 /s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director
 
 
 
CERBERUS ASRS HOLDINGS LLC
 
 
 
 
By:
 /s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President




--------------------------------------------------------------------------------




 
CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.
 
By: Cerberus ICQ Levered Opportunities GP, LLC
 
Its: General Partner
 
 
 
 
By:
 /s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director
 
 
 
CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.
 
By: Cerberus KRS Levered Opportunities GP, LLC
 
Its: General Partner
 
 
 
 
By:
 /s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director
 
 
 
CERBERUS PSERS LEVERED LOAN OPPORTUNITIES FUND, L.P.
 
By: Cerberus PSERS Levered Opportunities GP, LLC
 
Its: General Partner
 
 
 
By:
 /s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director






